Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 21, 2017

 

by and among

 

Each of

 

SL GREEN REALTY CORP.,

and

SL GREEN OPERATING PARTNERSHIP, L.P.,

 

as a Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC., and

U.S. BANK NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers and Joint Bookrunners for the Revolving Credit Facility
and Term A Loan Facility,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

BMO CAPITAL MARKETS CORP.,

 

as Joint Lead Arrangers for the Revolving Credit Facility and Term A Loan
Facility,

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent for the Revolving Credit Facility and Term A Loan Facility,

 

DEUTSCHE BANK SECURITIES INC.,

U.S. BANK NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A. and

BANK OF MONTREAL,

 

as Documentation Agents for the Revolving Credit Facility and Term A Loan
Facility,

 

WELLS FARGO SECURITIES, LLC, and

U.S. BANK NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers and Joint Bookrunners for the Term B Loan Facility

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Syndication Agent for the Term B Loan Facility

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

 

2

 

 

 

Section 1.1. Definitions

 

2

Section 1.2. General; References to Eastern Time

 

36

 

 

 

Article II. Credit Facility

 

37

 

 

 

Section 2.1. Revolving Loans

 

37

Section 2.2. Term Loans

 

39

Section 2.3. Bid Rate Loans

 

41

Section 2.4. Letters of Credit

 

45

Section 2.5. Swingline Loans

 

49

Section 2.6. Rates and Payment of Interest on Loans

 

52

Section 2.7. Number of Interest Periods

 

52

Section 2.8. Repayment of Loans

 

52

Section 2.9. Prepayments

 

53

Section 2.10. Continuation

 

54

Section 2.11. Conversion

 

54

Section 2.12. Notes

 

55

Section 2.13. Voluntary Reductions of the Revolving Commitment

 

55

Section 2.14. Extension of Revolving Termination Date

 

56

Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

 

56

Section 2.16. Joint and Several Liability of the Borrowers

 

57

Section 2.17. Borrower Representative

 

58

Section 2.18. Amount Limitations

 

58

Section 2.19. Increase in Commitments

 

58

Section 2.20. Funds Transfer Disbursements

 

60

 

 

 

Article III. Payments, Fees and Other General Provisions

 

61

 

 

 

Section 3.1. Payments

 

61

Section 3.2. Pro Rata Treatment

 

62

Section 3.3. Sharing of Payments, Etc.

 

63

Section 3.4. Several Obligations

 

63

Section 3.5. Fees

 

63

Section 3.6. Computations

 

64

Section 3.7. Usury

 

65

Section 3.8. Statements of Account

 

65

Section 3.9. Defaulting Lenders

 

65

Section 3.10. Taxes

 

69

 

 

 

Article IV. Yield Protection, Etc.

 

73

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

 

73

Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans

 

74

Section 4.3. Illegality

 

76

Section 4.4. Compensation

 

76

Section 4.5. Treatment of Affected Loans

 

77

Section 4.6. Affected Lenders

 

77

Section 4.7. Change of Lending Office

 

78

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

 

78

 

i

--------------------------------------------------------------------------------


 

Article V. Conditions Precedent

 

78

 

 

 

Section 5.1. Initial Conditions Precedent

 

78

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

 

80

 

 

 

Article VI. Representations and Warranties

 

81

 

 

 

Section 6.1. Representations and Warranties

 

81

Section 6.2. Survival of Representations and Warranties, Etc.

 

87

 

 

 

Article VII. Affirmative Covenants

 

88

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

 

88

Section 7.2. Compliance with Applicable Law

 

88

Section 7.3. Maintenance of Property

 

88

Section 7.4. Conduct of Business

 

88

Section 7.5. Insurance

 

88

Section 7.6. Payment of Taxes and Claims

 

89

Section 7.7. Books and Records; Inspections

 

89

Section 7.8. Use of Proceeds

 

89

Section 7.9. Environmental Matters

 

90

Section 7.10. Further Assurances

 

90

Section 7.11. REIT Status

 

90

Section 7.12. Exchange Listing

 

90

 

 

 

Article VIII. Information

 

90

 

 

 

Section 8.1. Quarterly Financial Statements

 

91

Section 8.2. Year-End Statements

 

91

Section 8.3. Compliance Certificate

 

91

Section 8.4. Other Information

 

92

Section 8.5. Electronic Delivery of Certain Information

 

93

Section 8.6. Public/Private Information

 

94

Section 8.7. USA Patriot Act Notice; Compliance

 

94

 

 

 

Article IX. Negative Covenants

 

94

 

 

 

Section 9.1. Financial Covenants

 

95

Section 9.2. Liens; Negative Pledge

 

96

Section 9.3. Merger, Consolidation, Sales of Assets and Other Arrangements

 

96

Section 9.4. Plans

 

97

Section 9.5. Fiscal Year

 

97

Section 9.6. Modifications of Organizational Documents

 

97

Section 9.7. Restrictions on Activities of SL Green Management Corp.

 

97

Section 9.8. Transactions with Affiliates

 

98

Section 9.9. Derivatives Contracts

 

98

 

 

 

Article X. Default

 

98

 

 

 

Section 10.1. Events of Default

 

98

Section 10.2. Remedies Upon Event of Default

 

101

Section 10.3. Remedies Upon Default

 

103

Section 10.4. Marshaling; Payments Set Aside

 

103

Section 10.5. Allocation of Proceeds

 

103

Section 10.6. Letter of Credit Collateral Account

 

104

Section 10.7. Performance by Administrative Agent

 

105

Section 10.8. Rights Cumulative

 

105

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Administrative Agent

 

106

 

 

 

Section 11.1. Appointment and Authorization

 

106

Section 11.2. Wells Fargo as Lender

 

107

Section 11.3. Approvals of Lenders

 

107

Section 11.4. Notice of Events of Default

 

107

Section 11.5. Administrative Agent’s Reliance

 

108

Section 11.6. Indemnification of Administrative Agent

 

108

Section 11.7. Lender Credit Decision, Etc.

 

109

Section 11.8. Successor Administrative Agent

 

110

Section 11.9. Titled Agents

 

111

Section 11.10. Specified Derivatives Contracts

 

111

Section 11.11. Release of the Guarantor

 

111

 

 

 

Article XII. Miscellaneous

 

111

 

 

 

Section 12.1. Notices

 

111

Section 12.2. Expenses

 

114

Section 12.3. Setoff

 

115

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

 

115

Section 12.5. Successors and Assigns

 

116

Section 12.6. Amendments and Waivers

 

125

Section 12.7. Nonliability of Administrative Agent and Lenders; No Advisory or
Fiduciary Responsibility

 

128

Section 12.8. Confidentiality

 

129

Section 12.9. Indemnification

 

130

Section 12.10. Termination; Survival

 

132

Section 12.11. Severability of Provisions

 

132

Section 12.12. GOVERNING LAW

 

132

Section 12.13. Counterparts

 

132

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries

 

133

Section 12.15. Independence of Covenants

 

133

Section 12.16. Limitation of Liability

 

133

Section 12.17. Entire Agreement

 

133

Section 12.18. Construction

 

133

Section 12.19. Headings

 

133

Section 12.20. New York Mortgages

 

134

Section 12.21. Effect on Existing Credit Agreement

 

135

Section  12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 

136

 

SCHEDULE I

Revolving Commitments; Term Loan Commitments

SCHEDULE 1.1.

New York Mortgages

SCHEDULE 2.4.(l)

Existing Letters of Credit

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Existing Indebtedness

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(r)

Affiliate Transactions

SCHEDULE 6.1.(z)

Eligible Properties and Structured Finance Investments

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Bid Rate Note

EXHIBIT C

Form of Designation Agreement

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

EXHIBIT F

Form of Notice of Conversion

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Swingline Note

EXHIBIT J-1

Form of Term A Loan Note

EXHIBIT J-2

Form of Term B Loan Note

EXHIBIT K

Form of Bid Rate Quote Request

EXHIBIT L

Form of Bid Rate Quote

EXHIBIT M

Form of Bid Rate Quote Acceptance

EXHIBIT N

Form of Opinion of Counsel

EXHIBIT O

Form of Compliance Certificate

EXHIBIT P

Form of Unrestricted Subsidiary Purchase Procedure

EXHIBIT Q

Form of Unrestricted Subsidiary Assignment and Assumption Agreement

EXHIBIT R

Form of Notice of an Offer to Purchase

EXHIBIT S

Form of Disbursement Instruction Agreement

EXHIBITS T-1 — T-4

Forms of U.S. Tax Compliance Certificates

EXHIBIT U

Form of Guaranty

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 21, 2017 by and among SL GREEN REALTY CORP., a corporation formed under
the laws of the State of Maryland (the “Parent”) and SL GREEN OPERATING
PARTNERSHIP L.P., a limited partnership formed under the laws of the State of
Delaware (“SLGOP”; together with the Parent, each individually a “Borrower” and
collectively, the “Borrowers”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 12.5. (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., U.S. BANK
NATIONAL ASSOCIATION, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (or any
other registered broker-dealer wholly owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and BMO
CAPITAL MARKETS CORP., as the Lead Arrangers for the Revolving Credit Facility
and Term A Loan Facility (the “Revolving Credit Facility and TAL Lead
Arrangers”), WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK, N.A., DEUTSCHE
BANK SECURITIES, INC., and U.S. BANK NATIONAL ASSOCIATION, as the Joint
Bookrunners  for the Revolving Credit Facility and Term A Loan Facility (the
“Revolving Credit Facility and TAL Facility Joint Bookrunners”), JPMORGAN CHASE
BANK, N.A., as Syndication Agent for the Revolving Credit Facility and Term A
Loan Facility (the “Revolving Credit Facility and TAL Facility Syndication
Agent”), and U.S. BANK NATIONAL ASSOCIATION, DEUTSCHE BANK SECURITIES INC., BANK
OF AMERICA, N.A. and BANK OF MONTREAL as the Documentation Agents for the
Revolving Credit Facility and Term A Loan Facility (the “Documentation Agents”),
WELLS FARGO SECURITIES, LLC, and U.S. BANK NATIONAL ASSOCIATION, as the Lead
Arrangers for the Term B Loan Facility (together with the Revolving Credit
Facility and TAL Facility Lead Arrangers, the “Lead Arrangers”), WELLS FARGO
SECURITIES, LLC, and U.S. BANK NATIONAL ASSOCIATION, as the Joint Bookrunners 
for the Term B Loan Facility (together with the Revolving Credit Facility and
TAL Facility Joint Bookrunners, the “Joint Bookrunners”) and U.S. BANK NATIONAL
ASSOCIATION, as the Syndication Agent for the Term B Loan Facility (together
with the Revolving Credit Facility and TAL Facility Syndication Agent, the
“Syndication Agents”).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrowers a revolving credit facility in the amount of
$1,600,000,000, which includes a $250,000,000 letter of credit subfacility and a
$200,000,000 swingline subfacility and made term loans in the amount of
$1,183,000,000, in each case, on the terms and conditions contained in that
certain Amended and Restated Credit Agreement dated as of November 16, 2012 (as
amended, supplemented or otherwise modified and in effect immediately prior to
the date hereof, the “Existing Credit Agreement”) by and among the Borrowers,
such Lenders, such other financial institutions, the Administrative Agent and
the other parties thereto; and

 

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
amend and restate the terms of the Existing Credit Agreement to make available
to the Borrowers a credit facility in the initial amount of $3,000,000,000,
which will include a $1,300,000,000 delayed-draw term loan facility, a
$200,000,000 delayed-draw term loan facility and a $1,500,000,000 revolving
credit facility with a $200,000,000 swingline subfacility and a $200,000,000
letter of credit subfacility, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“1031 Property” means property held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Internal Revenue Service Revenue Procedure 2000-37, as modified by
Internal Revenue Procedure 2004-51, (or in either case, by one or more Wholly
Owned Subsidiaries thereof, singly or as tenants in common) which is a single
purpose entity and has entered into an “exchange agreement” or a “qualified
exchange accommodation agreement” with a Borrower or a Wholly Owned Subsidiary
in connection with the acquisition (or possible disposition) of such property by
a Borrower or a Wholly Owned Subsidiary pursuant to, and qualifying for tax
treatment under, Section 1031 of the Internal Revenue Code.

 

“Absolute Rate” has the meaning given that term in Section 2.3.(c)(ii)(C).

 

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.

 

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Additional Term Loans” has the meaning given that term in Section 2.19.

 

“Adjusted EBITDA” means, with respect to a Person for any given period, (a) the
EBITDA of such Person and its Subsidiaries determined on a consolidated basis
for such period, minus (b) Capital Reserves of all Properties of such Person and
its Subsidiaries.  For purposes of determination of Adjusted EBITDA (a) EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and (b) in the case of the Parent if a Change of
Control has occurred, EBITDA shall be determined only with respect to EBITDA
attributable to Properties owned or leased by the Parent and its Subsidiaries.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrowers.

 

2

--------------------------------------------------------------------------------


 

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Annualization Period” means the period of three fiscal quarters of the Parent
immediately following (a) in the case of a Newly-Acquired Property, the period
of six fiscal quarters commencing with the fiscal quarter in which such
Newly-Acquired Property was acquired, and (b) in the case of a Transition Asset,
the last day of the fiscal quarter in which such Property ceased to be a
Transition Asset

 

“Annualized” means, with respect to a Newly-Acquired Property or a Transition
Asset, (a) for the first fiscal quarter immediately following the Annualization
Period for such Property, Unencumbered Adjusted NOI or EBITDA, as applicable,
for such Property for such fiscal quarter multiplied by 4, (b) for the second
fiscal quarter immediately following such Annualization Period, the sum of
Unencumbered Adjusted NOI or EBITDA, as applicable, for such Property for such
fiscal quarter plus the fiscal quarter immediately preceding such fiscal quarter
multiplied by 2 and (c) for the third fiscal quarter immediately following such
Annualization Period, the sum of Unencumbered Adjusted NOI or EBITDA, as
applicable, for such Property for such fiscal quarter plus the two fiscal
quarters immediately preceding such fiscal quarter multiplied by 4/3rds.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%



Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth in the table below for
the applicable Class of Loans corresponding to the level (each a “Level”) into
which the Parent’s Credit Rating (or if the

 

3

--------------------------------------------------------------------------------


 

Parent shall cease to have a Credit Rating but one of the other Borrowers shall
have a Credit Rating, then such other Borrower (the Parent or such other
Borrower, as applicable, being referred to as the “Rated Borrower”)) then
falls.  As of the Agreement Date, the Applicable Margins are determined based on
Level 4.  Any change in the applicable Credit Ratings which would cause the
Applicable Margins to move to a different Level shall be effective as of the
effective date of the change in the Rated Borrower’s Credit Rating.  The Rated
Borrower shall have not less than two Credit Ratings at all times, one of which
shall be from S&P or Moody’s. In the event that the Rated Borrower receives only
two Credit Ratings, and such Credit Ratings are not equivalent, the Applicable
Margin shall be the higher of the two Credit Ratings. In the event that Rated
Borrower receives more than two Credit Ratings, and such Credit Ratings are not
all equivalent, the Applicable Margin shall be (A) if the difference between the
highest and the lowest such Credit Ratings is one ratings category (e.g. Baa2 by
Moody’s and BBB- by S&P or Fitch), the Applicable Margin shall be the rate per
annum that would be applicable if the highest of the Credit Ratings were used;
and (B) if the difference between the highest and the lowest such Credit Ratings
is two ratings categories (e.g. Baal by Moody’s and BBB- by S&P or Fitch) or
more, the Applicable Margin shall be the rate per annum that would be applicable
if the average of the two highest Credit Ratings were used, provided that if
such average is not a recognized rating category (i.e., the difference between
the Credit Ratings is an even number of ratings categories), then the Applicable
Margin shall be based on the lower of the two highest Credit Ratings.  During
any period in which the Rated Borrower does not have at least two Credit Ratings
or at least one Credit Rating is not from S&P or Moody’s, the Applicable Margins
shall be determined based on Level 5.

 

Level

 

Rated Borrower’s Credit
Rating (S&P/Moody’s or
equivalent)

 

Applicable
Margin for
Revolving
Loans that
are LIBOR
Loans

 

Applicable
Margin for
Revolving
Loans that
are Base
Rate Loans

 

Applicable
Margin for
Term A
Loans that
are LIBOR
Loans

 

Applicable
Margin for
Term A
Loans that
are Base
Rate Loans

 

Applicable
Margin for
Term B
Loans that
are LIBOR
Loans

 

Applicable
Margin for
Term B
Loans that
are Base
Rate Loans

 

1

 

A-/A3 (or equivalent) or better

 

0.825

%

0.000

%

0.900

%

0.000

%

1.500

%

0.500

%

2

 

BBB+/Baa1 (or equivalent)

 

0.875

%

0.000

%

0.950

%

0.000

%

1.550

%

0.550

%

3

 

BBB/Baa2 (or equivalent)

 

1.000

%

0.000

%

1.100

%

0.100

%

1.650

%

0.650

%

4

 

BBB-/Baa3 (or equivalent)

 

1.200

%

0.200

%

1.350

%

0.350

%

1.900

%

0.900

%

5

 

BB+/Ba1 (or equivalent) or lower

 

1.550

%

0.550

%

1.750

%

0.750

%

2.450

%

1.450

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Avoidance Provisions” has the meaning given that term in Section 2.16.(d).

 

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the Bankruptcy Code of 1978.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%. 
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).

 

“Bid Rate Loan” means a loan made by a Lender under Section 2.3.(f).

 

“Bid Rate Note” means a promissory note of the Borrowers substantially in the
form of Exhibit B, payable to a Revolving Lender, or its registered assignees,
as originally in effect and otherwise duly completed.

 

“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a
Revolving Lender to make a Bid Rate Loan with one single specified interest
rate.

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include each Borrower’s successors and permitted assigns.

 

“Borrower Representative” has the meaning given that term in Section 2.17.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day (other than a Saturday, Sunday or legal holiday) on
which banks in San Francisco, California and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

 

“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a) the aggregate square footage (or units with respect to
multifamily Properties) of all completed space of such Property times (b) $0.25
for office Properties, $0.15 for retail Properties and $200 per unit for
multifamily Properties times (c) the number of days in such period divided by
(d) 365.  If the term Capital Reserves is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties of the Parent and its Subsidiaries.

 

“Capitalization Rate” means 6.0%.

 

5

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks and the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Banks.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof with maturities of not more than one
year from the date acquired, so long as such obligations have one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch;
(c) certificates of deposit with maturities of not more than one year from the
date acquired issued by a United States federal or state chartered commercial
bank of recognized standing, or a commercial bank organized under the laws of
any other country which is a member of the Organisation for Economic Cooperation
and Development, or a political subdivision of any such country, acting through
a branch or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or the
equivalent by Moody’s; (d) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (c) above; (e) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (f) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and substantially all of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(e) above.

 

“Cash Repayment” has the meaning given that term in Section 12.5.(i)(vi).

 

“Change of Control” means the occurrence of either of the following: (i) any
person or group is or becomes the beneficial owner, directly or indirectly, of
more than 50% of the total voting power of the then outstanding voting stock of
the Parent; or (ii) during any period of 12 consecutive months, individuals who
at the beginning of any such 12-month period constituted the Board of Directors
of the Parent (together with any new directors whose election by such Board or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
a majority of the Board of Directors of the Parent.

 

“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment, a Term A Loan Commitment or a Term B Loan
Commitment, (b) when used

 

6

--------------------------------------------------------------------------------


 

with respect to a Loan, refers to whether such Loan is a Revolving Loan, a Term
A Loan or a Term B Loan and (c) when used with respect to a Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments.

 

“Commitment” means either a Revolving Commitment, a Term A Loan Commitment or a
Term B Loan Commitment, as the context may require.

 

“Commitment Percentage” means either a Revolving Commitment Percentage, a Term A
Loan Commitment Percentage or a Term B Loan Commitment Percentage, as the
context may require.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

“Credit Event” means each of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit.

 

“Credit Exposure” means, as to any Revolving Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Deemed Repayment” has the meaning given that term in Section 12.5.(i)(vi).

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower Representative in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the

 

7

--------------------------------------------------------------------------------


 

Issuing Banks, the Swingline Lenders or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within 2 Business Days of the date when
due, (b) has notified the Borrower Representative, the Administrative Agent, the
Issuing Banks or the Swingline Lenders in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower Representative, to confirm in writing to the Administrative
Agent and the Borrower Representative that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower Representative), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower Representative, each Issuing Bank, each Swingline
Lender and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by any Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made

 

8

--------------------------------------------------------------------------------


 

available for set-off by, a Specified Derivatives Provider, including any
banker’s lien or similar right, securing or supporting Specified Derivatives
Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Revolving Lender, that is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and that issues (or the parent of which issues) commercial paper rated
at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 12.5.(h) and (c) is not otherwise a
Lender.

 

“Designating Lender” has the meaning given that term in Section 12.5.(h).

 

“Designation Agreement” means a Designation Agreement between a Revolving Lender
and a Designated Lender and accepted by the Administrative Agent, substantially
in the form of Exhibit C or such other form as may be agreed to by such Lender,
such Designated Lender and the Administrative Agent.

 

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 85.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development of such Property have not been
completed. The term “Development Property” shall include real property of the
type described in the immediately preceding sentence that satisfies both of the
following conditions: (i) it is to be (but has not yet been) acquired by a
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to a
Borrower, any Subsidiary or any Unconsolidated Affiliate.  A Development
Property on which all improvements (other than tenant improvements on unoccupied
space) related to the development of such Property have been completed for at
least 12 months shall cease to constitute a Development Property notwithstanding
the fact that such Property has not achieved an Occupancy Rate of at least
85.0%.

 

“Disbursement Instruction Agreement” means a form substantially in the form of
Exhibit S to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Documentation Agent” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successors and permitted
assigns.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

9

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EAT” has the meaning given that term in the definition of 1031 Property.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization expense; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of Properties or other investments; (v) non-cash items;
and (vi) equity in net income (loss) of its Unconsolidated Affiliates.  For
purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) severance and
other restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed as an office,
retail or multifamily property; (b) a Borrower or a Wholly Owned Subsidiary
leases such 1031 Property from the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof, as applicable) and a Borrower or a Wholly Owned
Subsidiary manages such 1031 Property; (c) a Borrower or a Wholly Owned
Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to a Borrower or a Wholly Owned Subsidiary; provided,
however that in the case of a disposition of a 1031 Property by a Borrower or
Subsidiary (a “Relinquished Property”), a Borrower or a Subsidiary shall not be
obligated to repurchase such 1031 Property (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) from the applicable QI or
EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) and the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) shall not be obligated to
resell such 1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns
such 1031 Property, as applicable) to a Borrower or Subsidiary unless such 1031
Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property,
as applicable) is not transferred or assigned, within 180 days of its
acquisition by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable), to a Person other than a Borrower
or Subsidiary; (d) the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) acquired such 1031 Property
with the proceeds of a loan made by a Borrower or a Wholly Owned Subsidiary,
which loan is secured either by a Mortgage on such 1031 Property or a pledge of
all of the Equity Interests of the applicable QI

 

10

--------------------------------------------------------------------------------


 

or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable); (e) neither such 1031 Property, nor any interest of a Borrower or
any Subsidiary therein, is subject to any Lien (other than (i) Permitted Liens
and (ii) the Lien of a Mortgage or pledge referred to in the immediately
preceding clause (d)) or a Negative Pledge; and (f) such 1031 Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such 1031 Property.  In no event
shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 180 consecutive days.  For purposes of determining Total Asset Value,
such 1031 Property shall be deemed to have been owned or leased by any
applicable Borrower or Wholly Owned Subsidiary from the date acquired by the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund (d) subject to the limitations set forth in Section 12.5., the
Unrestricted Subsidiary and (e) any other Person (other than a natural person)
approved by the Administrative Agent  (such approval not to be unreasonably
withheld or delayed).

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office, retail or
multifamily Property; (b) such Property is owned in fee simple, or leased under
a Ground Lease, by a Borrower or a Wholly Owned Subsidiary; (c) such Property is
located in a State of the United States of America or in the District of
Columbia; (d) neither such Property, nor, if such Property is owned or leased by
a Subsidiary, any of a Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien other than Permitted Liens or (ii) any
Negative Pledge; (e) regardless of whether such Property is owned or leased by a
Borrower or a Subsidiary, a Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of such Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property and (f) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.  An Eligible 1031
Property shall also constitute an Eligible Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust

 

11

--------------------------------------------------------------------------------


 

interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Parent or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 10.1.; provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Derivatives Obligations if, and to the extent that, all or a portion of the
liability of such Loan Party for or the

 

12

--------------------------------------------------------------------------------


 

Guarantee of such Loan Party of, or the grant by such Loan Party of a Lien to
secure, such Specified Derivatives Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Specified Derivatives Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Loan Party,
including under any applicable provision of the Guaranty).  If a Specified
Derivatives Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Specified
Derivatives Obligation that is attributable to swaps for which such Guarantee or
Lien is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date (which date shall not be earlier than
the Effective Date) on which (i) such Lender acquires such interest in such Loan
or Commitment (other than pursuant to an assignment request by the Borrower
Representative under Section 4.6.) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.10.,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning given that term in the first
“WHEREAS” paragraph hereof.

 

“Existing Letters of Credit” has the meaning given that term in Section 2.4.(l).

 

“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).

 

“Extension Request” has the meaning given that term in Section 2.14.

 

“Facility” means the Revolving Credit Facility, the Term A Loan Facility or the
Term B Loan Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(l) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or

 

13

--------------------------------------------------------------------------------


 

convention among Governmental Authorities and implementing such Sections of the
Internal Revenue Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.  If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

 

“Fee Letter” means (a) the fee letter dated as of October 19, 2017, by and among
the Borrowers, Wells Fargo and Wells Fargo Securities, LLC, and (b) each other
respective fee letter by and among the Borrowers, each other respective Lead
Arranger and the other parties thereto.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by any Borrower hereunder, under any
other Loan Document or under any Fee Letter.

 

“Fitch” means Fitch Ratings Inc. and its successors.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to an Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been funded by such Defaulting Lender, reallocated
to other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to a Swingline Lender, such Defaulting Lender’s
Revolving Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period plus (d) non-cash impairment losses minus (e) non-cash
gains, all after adjustment for Unconsolidated Affiliates.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.  For purposes of this Agreement, Funds From Operations shall be
calculated consistent with the White Paper on Funds from Operations dated
April 2002 issued by National Association of Real Estate Investment

 

14

--------------------------------------------------------------------------------


 

Trusts, Inc., but without giving effect to any supplements, amendments or other
modifications promulgated after the Agreement Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension options
that may be exercised by a Borrower or Subsidiary without the consent of the
lessor) of 30 years or more from the Agreement Date; (b) the right of the lessee
to mortgage and encumber its interest in the leased property without the consent
of the lessor; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.  Each of the ground leases associated with the properties located at
(i) 1185 Avenue of the Americas, New York, New York, the term of which expires
in the year 2043, (ii) 461 Fifth Avenue, New York, New York, the term of which
expires in the year 2027 and (iii) 711 Third Avenue, New York, New York, the
term of which expires in the year 2033, will not be subject to the requirement
of clause (a) of this definition.

 

“Guarantor” means Reckson and its successors and permitted assigns, until
released from its Guaranty pursuant to Section 11.11.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, including
without limitation, becoming jointly and severally in respect of such obligation
or (b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn by
beneficiaries

 

15

--------------------------------------------------------------------------------


 

of letters of credit (including Letters of Credit), or (v) the supplying of
funds to or investing in a Person on account of all or any part of such Person’s
obligation under a Guaranty of any obligation or indemnifying or holding
harmless, in any way, such Person against any part or all of such obligation. 
As the context requires, “Guaranty” shall also mean the guaranty executed and
delivered pursuant to Section 5.1. and substantially in the form of Exhibit U.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement in which all conditions to such obligation or
commitment have been satisfied or waived (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (h) net obligations under any
Derivatives Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof at such time (but in no event less than zero); (i) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person, including by virtue of being jointly and severally
liable for the Indebtedness of such other Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability); and (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation.  Indebtedness of the Borrowers, Guarantor and their
respective Subsidiaries shall exclude the

 

16

--------------------------------------------------------------------------------


 

following but only to the extent the outstanding principal amount of the
following Indebtedness does not exceed $100,000,000 in the aggregate at the time
of determination: (a) Indebtedness of SLGOP in respect of the Junior
Subordinated Indenture and (b) Indebtedness of any Borrower or Guarantor in
respect of any other debt securities (and guarantees, if any, in respect of such
debt securities) issued to any trust other than the Trust (or a trustee of any
such trust), or to any partnership or other entity affiliated with such Borrower
or Guarantor that is a financing vehicle of such Borrower or Guarantor (a
“financing entity”) in connection with the issuance by such financing entity of
equity securities or other securities pursuant to an instrument that ranks pari
passu with or junior in right of payment to the Junior Subordinated Indenture so
long as the maturity of the Indebtedness of such Borrower or Guarantor referred
to in this clause (b) is after the latest of the Revolving Termination Date, the
Term A Loan Maturity Date and the Term B Loan Maturity Date.  All Loans to and
Letter of Credit Liabilities of a Borrower shall constitute Indebtedness of each
other Borrower.

 

“Indemnifiable Amounts” has the meaning given that term in Section 11.6.

 

“Indemnified Costs” has the meaning given that term in Section 12.9.

 

“Indemnified Party” has the meaning given that term in Section 12.9.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any of
the Borrowers or any other Loan Party under any Loan Document and (b) to the
extent not otherwise described in the immediately preceding clause (a), Other
Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 12.9.

 

“Information” has the meaning given that term in Section 12.8.

 

“Information Materials” has the meaning given that term in Section 8.6.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

 

“Interest Expense” means, with respect to a Person and for a given period,
without duplication, total interest expense of such Person and its Subsidiaries,
including capitalized interest not funded under a construction loan interest
reserve account, determined on a consolidated basis in accordance with GAAP for
such period.

 

“Interest Period” means:

 

(a)                                 with respect to each LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan the last day of the preceding Interest Period for
such Loan, and ending 7 days thereafter or on the numerically corresponding day
in the first, third or sixth calendar month thereafter, in each case, as the
Borrower Representative may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than an Interest Period having a duration of 7 days) that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month; and

 

17

--------------------------------------------------------------------------------


 

(b)                                 with respect to each Bid Rate Loan, the
period commencing on the date such Bid Rate Loan is made and ending on any
Business Day not less than 7 nor more than 180 days thereafter, as the Borrower
Representative may select as provided in Section 2.3.(b).

 

Notwithstanding the foregoing: (i) if any Interest Period for a Revolving Loan,
a Term A Loan or a Term B Loan, as applicable, would otherwise end after the
Revolving Termination Date, the Term A Loan Maturity Date or the Term B Loan
Maturity Date, as applicable, such Interest Period shall end on the Revolving
Termination Date, the Term A Loan Maturity Date or the Term B Loan Maturity
Date, as applicable; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment but only in an amount equal to the stated or determinable amount
thereof and only to the extent that all conditions to such Investment have been
satisfied or waived.  Except as expressly provided otherwise, for purposes of
determining compliance with any covenant contained in the Facility
documentation, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- or higher from S&P and
Baa3 or higher from Moody’s.

 

“ISP” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Banks” means each of Wells Fargo, JPMorgan Chase Bank, N.A., U.S. Bank
National Association and Deutsche Bank AG New York Branch, each in its capacity
as an issuer of Letters of Credit pursuant to Section 2.4., together with its
respective successors and assigns.  Any reference to “the Issuing Bank” herein
shall be deemed to refer to each Issuing Bank, any Issuing Bank, the applicable
Issuing Bank or all Issuing Banks, as the context may require.

 

“Joint Bookrunner” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successor and permitted
assigns.

 

“Junior Subordinated Indenture” means that certain Junior Subordinated Indenture
dated as of June 30, 2005 by and between SLGOP and JPMorgan Chase Bank, National
Association, as Trustee.

 

“L/C Commitment Amount” has the meaning given that term in Section 2.4.(a).

 

“L/C Disbursement” has the meaning given that term in Section 3.9.(b).

 

18

--------------------------------------------------------------------------------


 

“Lead Arranger” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successor and permitted
assigns.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lenders;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan and the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.5.(h), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5., any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under its sole dominion and control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement,
(i) a Revolving Lender (other than a Lender then acting as an Issuing Bank with
respect to the related Letter of Credit) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under
Section 2.4. in the related Letter of Credit, and the Issuing Bank with respect
to such Letter of Credit shall be deemed to hold a Letter of Credit Liability in
an amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Revolving Lenders (other than the
Issuing Bank with respect to such related Letter of Credit) of their
participation interests under such Section and (ii) if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

19

--------------------------------------------------------------------------------


 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”)(or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
Eurodollar Reserve Percentage.  If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period. 
Any change in the maximum rate of reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective.  If LIBOR determined as provided above
would be less than zero, LIBOR shall be deemed to be zero.

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans pursuant to Section 2.3.

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).

 

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.

 

20

--------------------------------------------------------------------------------


 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, the New York Mortgages, and each other document or instrument now
or hereafter executed and delivered by a Loan Party in connection with, pursuant
to or relating to this Agreement (other than the Fee Letters and any Specified
Derivatives Contract).

 

“Loan Party” means each Borrower and the Guarantor.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the latest of
the Revolving Termination Date, the Term A Loan Maturity Date and the Term B
Loan Maturity Date.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of any
Borrower and its respective Subsidiaries taken as a whole, (b) the ability of
any Borrower or any other Loan Party to perform its obligations under any Loan
Document or Fee Letter to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Banks and the Administrative Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.

 

“Material Indebtedness” has the meaning given that term in Section 10.1.(d)(i).

 

“Material Subsidiary” means any Subsidiary to which more than seven and one-half
of one percent (7.5%) of Total Asset Value is attributable on an individual
basis.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which a
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its

 

21

--------------------------------------------------------------------------------


 

assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues recognized in accordance with GAAP
from such Property (including proceeds of rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses recognized in accordance with GAAP (excluding interest but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of any Borrower and its Subsidiaries and any property management fees)
minus (c) the Capital Reserves for such Property as of the end of such period
minus (d) the actual property management fee paid during such period.

 

“New York Mortgages” means each of the Mortgages described on Schedule 1.1. and
any additional Mortgages encumbering real property located in the State of New
York, in each case which have been assigned from time to time pursuant to
Section 12.20.

 

“Newly-Acquired Property” means an Eligible Property acquired during the period
of six fiscal quarters of the Parent most recently ended.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of such Lender in accordance
with the terms of Section 12.6.(b) and (ii) has been approved by the Requisite
Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness, (b) if such Person is a
Single Asset Entity, any Secured Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company or SL Green Funding (in either case, a
“Holdco”), any Indebtedness (“Holdco Indebtedness”) of such Holdco resulting
from a Guarantee of, or Lien securing, Indebtedness of a Single Asset Entity
that is a Subsidiary of such Holdco, so long as, in the case of a Single Asset
Holding Company, either (i) recourse for payment of such Holdco Indebtedness
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to the Equity Interests held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Equity Interests in such Single Asset Entity and cash
and other assets of nominal value incidental to the ownership of the such Single
Asset Entity.

 

“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note.

 

22

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing a Borrower’s request for a
borrowing of Revolving Loans or Term Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing a Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing a Borrower’s request for the
Conversion of a Loan (other than a Bid Rate Loan or a Swingline Loan) from one
Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to a
Swingline Lender pursuant to Section 2.5.(b) evidencing a Borrower’s request for
a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by non-Affiliate tenants paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default in the
payment of fixed or basic rent has occurred and has continued unremedied for 60
or more days to (b) the aggregate net rentable square footage of such Property. 
For the purposes of the definition of “Occupancy Rate”, a tenant shall be deemed
to actually occupy a Property notwithstanding a temporary cessation of
operations for renovation, repairs or other temporary reason, or for the purpose
of completing tenant build out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

23

--------------------------------------------------------------------------------


 

“Offer Document” means a Notice of an Offer to Purchase by the Unrestricted
Subsidiary, together with all attachments thereto, substantially in the form of
Exhibit R attached hereto.

 

“Original Effective Date” means the “Effective Date” of, and as defined in, the
Existing Credit Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.6.).

 

“Parent” has the meaning given that term in the introductory paragraph hereof
and shall include the Parent’s successors and permitted assigns.

 

“Pari Passu Indebtedness” means Indebtedness (a) owing by one or more of the
Loan Parties; (b) evidenced by documents, instruments and agreements containing
terms, conditions, representations, covenants and events of default
substantially the same as, or less restrictive than, but in no event more
restrictive when taken as a whole than, those contained in this Agreement and
the other Loan Documents; (c) that is not Secured Indebtedness; and (d) that
ranks pari passu with the Indebtedness owing hereunder.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding, other than for purposes of
Sections 6.1.(f) and 9.2., any Lien imposed pursuant to any of the provisions of
ERISA or pursuant to any Environmental Laws) or (ii) the claims of materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business, which, in each case, are
not at the time required to be paid or discharged under Section 7.6.; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; (c) Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties;

 

24

--------------------------------------------------------------------------------


 

(f) Liens securing judgments not constituting an Event of Default under
Section 10.1.(h); (g) Liens (i) of a collection bank arising under Section 4-210
of the UCC on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of a banking or other financial
institution arising as a matter of law or under customary general terms and
conditions encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; (h) Liens
(i) on earnest money deposits in connection with purchases and sales of
properties, (ii) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to this Agreement, or
(iii) consisting of an agreement to dispose of any property; (i) Liens in favor
of any Borrower or any of its Subsidiaries; (j) Liens arising from precautionary
UCC financing statement filings regarding leases entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (k) Liens deemed to
exist in connection with Investments in repurchase agreements permitted under
this Agreement; (l) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and (m) other Liens not specifically listed above securing
obligations in an aggregate principal amount not to exceed $10,000,000; provided
that Liens described in the foregoing clauses (g) through (m) shall constitute
Permitted Liens solely for purposes of Sections 6.1.(f) and 9.2.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, as to any Person, for any period and without
duplication, all Restricted Payments paid during such period on Preferred Equity
Interests issued by such Person.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of that class of Equity
Interests, (b) paid or payable to such Person, or (c) constituting or resulting
in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative

 

25

--------------------------------------------------------------------------------


 

Agent as its prime rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower Representative and the
Lenders.

 

“Pro Rata Share” means, with respect to a Lender, the ratio, expressed as a
percentage of (a) the sum of (i) the amount of such Lender’s Revolving
Commitment then in effect (or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Credit Exposure plus the aggregate
outstanding principal amount of such Lender’s Bid Rate Loans), (ii) the amount
of such Lender’s Term A Loan Commitment then in effect (or, if the Term A Loan
Commitments have been terminated, the outstanding principal amount of such
Lender’s Term A Loan) and (iii) the amount of such Lender’s Term B Loan
Commitment then in effect (or, if the Term B Loan Commitments have been
terminated, the outstanding principal amount of such Lender’s Term B Loan) to
(b) the sum of (i) the aggregate amount of the Revolving Commitments then in
effect (or, if the Revolving Commitments have been terminated, the aggregate
amount of the Credit Exposures of all Lenders plus the aggregate outstanding
principal amount of all Bid Rate Loans), (ii) the aggregate amount of all Term A
Loan Commitments then in effect (or, if the Term A Loan Commitments have been
terminated, the outstanding principal amount of all Term A Loans) and
(iii) (ii) the aggregate amount of all Term B Loan Commitments then in effect
(or, if the Term B Loan Commitments have been terminated, the outstanding
principal amount of all Term B Loans).

 

“Proceeding” has the meaning given that term in Section 12.5.(i)(viii).

 

“Property” means a parcel (or group of related parcels) of real property owned
or leased by a Borrower, any Subsidiary or any Unconsolidated Affiliate.

 

“QI” has the meaning given that term in the definition of 1031 Property.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rated Borrower” has the meaning given that term in the definition of the term
“Applicable Margin”.

 

“Rating Agency” means S&P, Moody’s or Fitch.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Reckson” means Reckson Operating Partnership, L.P., a Delaware limited
partnership.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be

 

26

--------------------------------------------------------------------------------


 

unlawful) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy.  Notwithstanding anything
herein to the contrary: (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (b) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Lenders” means, as of any date, Lenders having more than 50.0% of
(i) the aggregate amount of the Revolving Commitments then in effect (or, if the
Revolving Commitments have been terminated, the aggregate amount of the Credit
Exposures of all Lenders plus the aggregate outstanding principal amount of all
Bid Rate Loans), (ii) the aggregate amount of all Term A Loan Commitments then
in effect (or, if the Term A Loan Commitments have been terminated, the
outstanding principal amount of all Term A Loans) and (iii) the aggregate amount
of all Term B Loan Commitments then in effect (or, if the Term B Loan
Commitments have been terminated, the outstanding principal amount of all Term B
Loans); provided that (x) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and (y) at
all times when two or more Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.  For purposes of this definition, a Revolving Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50.0% of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50.0% of the principal
amount of the aggregate outstanding Revolving Loans, Bid Rate Loans and
Swingline Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Revolving Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Revolving Lenders” shall in no event mean less than two
Revolving Lenders.  For purposes of this definition, a Revolving Lender (other
than a Swingline Lender, in its capacity as such) shall be deemed to hold a
Swingline Loan and a Revolving Lender (other than an Issuing Bank, in its
capacity as such) shall be deemed to hold a Letter of Credit Liability, in each
case, to the extent such Revolving Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.

 

“Requisite Term A Loan Lenders” means, as of any date, (a) Term A Loan Lenders
having more than 50.0% of the aggregate amount of the Term A Loan Commitments of
all Term A Loan

 

27

--------------------------------------------------------------------------------


 

Lenders, or (b) if Term A Loan Commitments have been terminated, the Term A Loan
Lenders holding more than 50.0% of the principal amount of the aggregate
outstanding Term A Loans; provided that (i) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Term A Loan Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite Term A Loan
Lenders” shall in no event mean less than two Term A Loan Lenders.

 

“Requisite Term B Loan Lenders” means, as of any date, (a) Term B Loan Lenders
having more than 50.0% of the aggregate amount of the Term B Loan Commitments of
all Term B Loan Lenders, or (b) if Term B Loan Commitments have been terminated,
the Term B Loan Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Term B Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Term B Loan
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Term B Loan Lenders” shall in no event mean less than two Term B Loan
Lenders.

 

“Responsible Officer” means with respect to any Loan Party, the chairman, the
chief executive officer, the chief operating officer, the chief financial
officer, the treasurer, the general counsel, any executive vice president and
any senior vice president of such Loan Party, and with respect to any Subsidiary
(other than a Loan Party), the chief executive officer, the chief operating
officer and the chief financial officer.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Parent or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent or any of its Subsidiaries now or hereafter outstanding.

 

“Retired Loans” has the meaning given that term in Section 12.5.(i)(ii).

 

“Retirement Date Commitment Percentages” has the meaning given that term in
Section 12.5.(i)(ii)(3).

 

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of an Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.4.(i), and, in the case of
Revolving Lenders other than a Revolving Lender then acting as a Swingline
Lender, to participate in Swingline Loans pursuant to Section 2.5.(e), in an
amount up to, but not exceeding the amount set forth for such Lender on Schedule
I as such Lender’s “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Revolving
Lender becoming a party hereto in accordance with Section 2.19., as the same may
be reduced from time to time pursuant to Section 2.13. or increased or reduced
as appropriate to reflect any assignments to or by such Revolving Lender
effected in accordance with Section 12.5. or increased as appropriate to reflect
any increase effected in accordance with Section 2.19.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Revolving Lender’s
Revolving Commitment to (b) the aggregate amount of the Revolving Commitments of
all Revolving Lenders; provided, however, that if at

 

28

--------------------------------------------------------------------------------


 

the time of determination the Revolving Commitments have been terminated or been
reduced to zero, the “Revolving Commitment Percentage” of each Revolving Lender
shall be the “Revolving Commitment Percentage” of such Revolving Lender in
effect immediately prior to such termination or reduction.

 

“Revolving Commitment Reduction Notice” has the meaning given that term in
Section 2.13.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to a Borrower pursuant
to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrowers substantially in the
form of Exhibit H, payable to a Revolving Lender or its registered assignees in
a principal amount equal to the amount of such Revolving Lender’s Commitment.

 

“Revolving Termination Date” means March 31, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.

 

“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, including
any Nonrecourse Indebtedness of such Person that is secured only by a pledge of
Equity Interests, but excluding, for the avoidance of doubt, the Obligations.

 

“Securities Act” means the Securities Act of 1933, together with all rules and
regulations issued thereunder.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns either (x) a single Property or (y) Structured Finance Investments, and in
either case, cash and other assets of nominal value incidental to such Person’s
ownership of such Property or such Structured Finance Investments, as the case
may be; (b) is engaged only in the business of owning, developing and/or leasing
such Property or owning and/or servicing such Structured Finance Investment, as
the case may be; and (c) receives

 

29

--------------------------------------------------------------------------------


 

substantially all of its gross revenues from such Property or Structured Finance
Investments, as the case may be.  In addition, if the assets of a Person consist
solely of (i) Equity Interests in one or more other Single Asset Entities owning
Properties and not Structured Finance Investments and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entities, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement (such an entity, a “Single Asset Holding Company”).

 

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

 

“SLGOP” has the meaning given that term in the introductory paragraph hereof and
shall include SLGOP’s successors and permitted assigns.

 

“SL Green Funding” means SL Green Funding LLC, a New York limited liability
company.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between a Loan Party and any Specified
Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of any Loan Party or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Effective Date), is a party to a
Specified Derivatives Contract with a Loan Party, in each case in its capacity
as a party to such Specified Derivatives Contract.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of, or by amendment to, such
Letter of Credit.

 

“Structured Finance Investments” means, collectively, Investments directly or
indirectly in (i) Indebtedness secured by Mortgages and Indebtedness in the form
of mezzanine loans, (ii) preferred equity Investments (including preferred
limited partnership interests) in entities owning (or leasing pursuant to a
Ground Lease) office, retail or multifamily properties and (iii) certificates,
notes or similar instruments issued by vehicles holding promissory notes secured
by a Mortgage.

 

30

--------------------------------------------------------------------------------


 

“Structured Finance Value” means (a) for the purpose of determining Total Asset
Value, an amount equal to the value (as determined in accordance with GAAP) of
each Structured Finance Investment in respect of which no obligor is more than
60 days past due in respect of its payment obligations thereunder and (b) for
the purpose of determining Unencumbered Asset Value, an amount equal to the
value (as determined in accordance with GAAP) of each Structured Finance
Investment (i) that is owned by a Borrower or a Wholly Owned Subsidiary,
(ii) that is not subject to any Lien or Negative Pledge, (iii) that if owned by
a Subsidiary, no Borrower’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien or Negative Pledge, (iv) with respect to which
a Borrower has a right, directly or indirectly through a Subsidiary, to create
Liens on such Structured Finance Investment as security for Indebtedness of such
Borrower and to sell, transfer or otherwise dispose of such Structured Finance
Investment, in the case, without the consent of any Person and (v) in respect of
which no obligor is more than 60 days past due in respect of its payment
obligations thereunder.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Notwithstanding anything to the contrary
contained in this Agreement, in no event shall the Unrestricted Subsidiary be
deemed to be a Subsidiary except for purposes of Sections 8.1. and 8.2.

 

“Swingline Commitment” means the Swingline Lenders’ obligation to make Swingline
Loans pursuant to Section 2.5. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lenders” means each of Wells Fargo, JPMorgan Chase Bank, N.A., U.S.
Bank National Association and Deutsche Bank AG New York Branch, each in its
capacity as a Lender to make Swingline Loans pursuant to Section 2.5., together
with its respective successors and assigns.  Any reference to “the Swingline
Lender” herein shall be deemed to refer to each Swingline Lender, any Swingline
Lender, the applicable Swingline Lender or all Swingline Lenders, as the context
may require.

 

“Swingline Loan” means a loan made by a Swingline Lender to a Borrower pursuant
to Section 2.5.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

 

“Swingline Note” means a promissory note of the Borrowers substantially in the
form of Exhibit I, payable to a Swingline Lender, or its registered assignees,
in a principal amount equal to the amount of the Swingline Commitment as
originally in effect and otherwise duly completed.

 

“Syndication Agent” means the Person identified as such in the introductory
paragraph hereof and shall include such Person’s successors and permitted
assigns.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

31

--------------------------------------------------------------------------------


 

“Term A Loan” means a loan made by a Term A Loan Lender to a Borrower pursuant
to Section 2.2.(a).

 

“Term A Loan Commitment” means, as to each Term A Loan Lender, such Term A Loan
Lender’s obligation to make a Term A Loan pursuant to Section 2.2. in an amount
up to, but not exceeding the amount set forth for such Term A Loan Lender on
Schedule I as such Term A Loan Lender’s “Term A Loan Commitment Amount” or as
set forth in any applicable Assignment and Assumption.

 

“Term A Loan Commitment Percentage” means, as to each Term A Loan Lender, the
ratio, expressed as a percentage, of (a) the amount of such Lender’s Term A Loan
Commitment to (b) the aggregate amount of the Term A Loan Commitments of all
Term A Loan Lenders; provided, however, that if at the time of determination the
Term A Loan Commitments have been terminated, the “Term A Loan Commitment
Percentage” of each Term A Loan Lender shall be the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Term A Loan to (b) the aggregate
amount of the Term A Loans of all Term A Loan Lenders.

 

“Term A Loan Facility” means the aggregate amount of the Term A Loan Commitments
at such time, or if the Term A Loan Commitments have terminated, the aggregate
outstanding principal amount of the Term A Loans at such time.

 

“Term A Loan Lender” means a Lender having a Term A Loan Commitment, or if the
Term A Loan Commitments have terminated, holding any Term A Loan.

 

“Term A Loan Maturity Date” means March 31, 2023.

 

“Term A Loan Note” means a promissory note of the Borrowers substantially in the
form of Exhibit J-1, payable to a Term A Loan Lender or its registered assignees
in a principal amount equal to the amount of such Term A Loan Lender’s Term A
Loan Commitment.

 

“Term B Loan” means a loan made by a Term B Loan Lender to a Borrower pursuant
to Section 2.2.(b).

 

“Term B Loan Commitment” means, as to each Term B Loan Lender, such Term B Loan
Lender’s obligation to make a Term B Loan pursuant to Section 2.2.(b) in an
amount up to, but not exceeding the amount set forth for such Term B Loan Lender
on Schedule I as such Term B Loan Lender’s “Term B Loan Commitment Amount” or as
set forth in any applicable Assignment and Assumption.

 

“Term B Loan Commitment Percentage” means, as to each Term B Loan Lender, the
ratio, expressed as a percentage, of (a) the amount of such Lender’s Term B Loan
Commitment to (b) the aggregate amount of the Term B Loan Commitments of all
Term B Loan Lenders; provided, however, that if at the time of determination the
Term B Loan Commitments have been terminated, the “Term B Loan Commitment
Percentage” of each Term B Loan Lender shall be the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Term B Loan to (b) the aggregate
amount of the Term B Loans of all Term B Loan Lenders.

 

“Term B Loan Facility” means the aggregate amount of the Term B Loan Commitments
at such time, or if the Term B Loan Commitments have terminated, the aggregate
outstanding principal amount of the Term B Loans at such time.

 

32

--------------------------------------------------------------------------------


 

“Term B Loan Lender” means a Lender having a Term B Loan Commitment, or if the
Term B Loan Commitments have terminated, holding any Term B Loan.

 

“Term B Loan Maturity Date” means November 21, 2024.

 

“Term B Loan Note” means a promissory note of the Borrowers substantially in the
form of Exhibit J-2, payable to a Term B Loan Lender or its registered assignees
in a principal amount equal to the amount of such Term B Loan Lender’s Term B
Loan Commitment.

 

“Term Loan” means a Term A Loan, a Term B Loan or an Additional Term Loan made
pursuant to Section 2.19.

 

“Term Loan Availability Period” means the period commencing on the Effective
Date and ending on the Term Loan Availability Termination Date.

 

“Term Loan Availability Termination Date” means the first to occur of
(a) November 21, 2018, (b)(i) with respect to the Term A Loan Commitments, the
date on which the Term A Loan Commitments have been fully utilized and (ii) with
respect to the Term B Loan Commitments, the date on which the Term B Loan
Commitments have been fully utilized, and (c)(i) with respect to the Term A Loan
Commitments, the date on which the Term A Loan Commitments are terminated or
reduced to zero in accordance with this Agreement (including, without
limitation, pursuant to Section 2.13.) and (ii) with respect to the Term B Loan
Commitments, the date on which the Term B Loan Commitments the date on which the
Term B Loan Commitments are terminated or reduced to zero in accordance with
this Agreement (including, without limitation, pursuant to Section 2.13.).

 

“Term Loan Commitment” means a Term A Loan Commitment or a Term B Loan
Commitment.

 

“Term Loan Lender” means a Term A Loan Lender or a Term B Loan Lender.

 

“Term Note” means a Term A Loan Note or a Term B Loan Note.

 

“Titled Agents” means each of the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent, the Documentation Agents, the Senior Managing Agents, the
Managing Agents and the Co-Agents.

 

“Total Asset Value” means, with respect to a Person, at a given time, the sum
(without duplication) of all of the following of such Person and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents (other than tenant deposits
and other cash and Cash Equivalents that are subject to a Lien or a Negative
Pledge or the disposition of which is restricted in any way); plus (b) the
quotient of (i) EBITDA of such Person and its Subsidiaries for the immediately
preceding period of four consecutive fiscal quarters, divided by (ii) the
Capitalization Rate; provided that, for the Annualization Period for a
Newly-Acquired Property or Transition Asset, the EBITDA attributable to such
Newly-Acquired Property or such Transition Asset, as applicable, shall be
determined on an Annualized basis; plus (c) the GAAP book value of Properties
acquired during the six fiscal quarters most recently ended; plus (d) the GAAP
book value of all Development Properties; plus (e) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes plus (f) the
Structured Finance Value; plus (g) the GAAP book value of Transition Assets;
plus (h) the GAAP book value of Investments in Unconsolidated Affiliates. 
EBITDA attributable to (x) Properties acquired or disposed of during the six
fiscal quarters ending immediately prior to any date of determination of Total
Asset Value or (y) Properties that were Development Properties at the end

 

33

--------------------------------------------------------------------------------


 

of such fiscal quarter or (z) Transition Assets, shall not be included in the
calculation of Total Asset Value.  Notwithstanding the foregoing (I) if the
contribution from clause (f) above should exceed 15% of Total Asset Value, such
excess shall be excluded from the calculation of Total Asset Value, (II) if the
contribution from clause (h) above should exceed 25% of Total Asset Value, such
excess shall be excluded from the calculation of Total Asset Value and (III) if
the contribution from (A) Unimproved Land, (B) Equity Interests in Persons
(other than consolidated Subsidiaries and Unconsolidated Affiliates),
(C) Mortgage Receivables in favor of such Person or any of its Subsidiaries
(valued based on aggregate book value), (D) Structured Finance Value,
(E) Investments in Properties that are not (1) office Properties or (2) retail
or multifamily Properties that are located in New York City and (F) the
aggregate amount of the costs incurred with respect to (1) any Property of such
Person or any of its Subsidiaries that is under construction (including any
Development Property) and (2) any Transition Asset of such Person or any of its
Subsidiaries, in each case determined on the basis of “construction-in-process”
in accordance with GAAP, if applicable, and if not applicable, by the GAAP book
value of such Property, in the aggregate for clauses (A) — (F) should exceed 40%
of Total Asset Value, such excess shall be excluded from the calculation of
Total Asset Value.

 

“Total Indebtedness” means, with respect to any Person at any time of
determination, all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis in accordance with GAAP applied on a consistent basis.

 

“Transition Asset” means, at any time of determination, either (a) Property that
was acquired by a Borrower or a Subsidiary within the period of six fiscal
quarters most recently ended and when acquired had an Occupancy Rate of less
than seventy percent (70.0%) or (b) a Property identified by the Borrower
Representative in a written notice (which may be by telecopy or electronic mail)
to the Administrative Agent on which the existing building is undergoing a
renovation or redevelopment that will result in at least thirty percent (30%) of
the total gross leasable area of such building being unavailable for occupancy. 
A Transition Asset of the type described in clause (a) of this definition will
cease to be a Transition Asset immediately following the last day of the period
of six fiscal quarters commencing with the fiscal quarter in which such Property
was acquired, and a Transition Asset of the type described in clause (b) of this
definition will cease to be a Transition Asset immediately following the last
day of the period of six fiscal quarters commencing with the fiscal quarter in
which all improvements related to the renovation or redevelopment were
completed.  A Transition Asset of the type described in clause (a) of this
definition shall in no event be considered to be a Newly-Acquired Property.

 

“Trust” means SL Green Capital Trust I, a Delaware statutory trust.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the Unrestricted Subsidiary be deemed to be an Unconsolidated
Affiliate.

 

“Unencumbered Adjusted NOI” means, for any period, (a) Net Operating Income from
all Eligible Properties, minus (b) Capital Reserves for such period.

 

34

--------------------------------------------------------------------------------


 

“Unencumbered Asset Value” means, without duplication (a) the Unencumbered
Adjusted NOI (excluding Net Operating Income attributable to (i) Development
Properties, (ii) Transition Assets and (iii) Newly-Acquired Properties) for the
immediately preceding period of four consecutive fiscal quarters divided by the
Capitalization Rate; provided that, for the Annualization Period for a
Newly-Acquired Property or Transition Asset, the Unencumbered Adjusted NOI for
such Newly-Acquired Property or Transition Asset, as applicable, shall be
determined on an Annualized basis, plus (b) the GAAP book value of all Eligible
Properties acquired during the six fiscal quarters most recently ended, plus
(c) the Structured Finance Value, plus (d) the GAAP book value of Development
Properties or Transition Assets that would be “Eligible Properties” if fully
developed; plus (e) the GAAP book value of Mortgage Receivables held by a
Borrower or a Wholly Owned Subsidiary (i) that are not, and if held by a
Subsidiary, no Borrower’s direct or indirect ownership interest in such
Subsidiary is, subject to any Lien (other than Permitted Liens) or any Negative
Pledge, and (ii) with respect to which a Borrower has a right, directly or
indirectly through a Subsidiary, to create Liens on such Mortgage Receivables as
security for Indebtedness of such Borrower and to sell, transfer or otherwise
dispose of such Mortgage Receivable, in each case, without the need to obtain
the consent of any Person.  For purposes of this definition, to the extent that
the percentage of Unencumbered Asset Value attributable to (x) assets identified
in clauses (c), (d) and (e) above would exceed 20.0% of Unencumbered Asset Value
and/or (y) Properties subject to a Ground Lease (not including each of 1185
Avenue of the Americas, New York, New York, 461 Fifth Avenue, New York, New York
and 711 Third Avenue, New York, New York) would exceed 10% of the Unencumbered
Asset Value, then, in the case of each of clauses (x) and (y), such excess shall
be excluded from the calculation of Unencumbered Asset Value.  Further, no
Property, Structured Finance Investment or Mortgage Receivable owned or held by
an entity other than a Borrower shall be included in the calculation of
Unencumbered Asset Value if such entity, or an entity (other than a Borrower)
that has a direct or indirect ownership interest in such entity, is an obligor
in respect of any Indebtedness (other than Nonrecourse Indebtedness of the type
described in clause (a) of the definition thereof).  For the avoidance of doubt,
in no event shall any Property, Structured Finance Investment or Mortgage
Receivable owned or held by a Single Asset Entity, if such Person is an obligor
in respect of any Indebtedness, be included in the calculation of Unencumbered
Asset Value.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

 

“Unrestricted Subsidiary” means either (a) SLG Acquisition LLC, a Delaware
limited liability company or (b) any Affiliate of SLGOP in which SLG Acquisition
LLC, and no other Affiliate of SLGOP or any other Person, owns any Equity
Interest, and in either case which has obtained or acquired an interest in any
Loan, Commitment or portion thereof from a Lender pursuant to an Offer Document
and the terms of this Agreement.

 

“Unrestricted Subsidiary Assignment Agreement” means, with respect to any
assignment to the Unrestricted Subsidiary pursuant to this Agreement, an
Unrestricted Subsidiary Assignment and Assumption Agreement substantially in the
form of Exhibit Q attached hereto.

 

“Unrestricted Subsidiary Loan” means any Loan, Commitment or Letter of Credit
Liability or portion thereof that is, or at any time was, owned by the
Unrestricted Subsidiary.

 

“Unrestricted Subsidiary Loan Retirement” has the meaning given that term in
Section 12.5.(i)(ii).

 

35

--------------------------------------------------------------------------------


 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is not Nonrecourse Indebtedness and that is secured only by a
pledge of Equity Interests shall be deemed to be Unsecured Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning given that term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Wholly Owned Subsidiaries of such
Person or by such Person and one or more other Wholly Owned Subsidiaries of such
Person.  Notwithstanding anything in this definition to the contrary, SLGOP
shall be deemed to be a Wholly Owned Subsidiary of the Parent, and SL Green
Management Corp. shall be deemed to be a Wholly Owned Subsidiary of SLGOP.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party or (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the preceding sentence, (x) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities and (y) for purposes of calculating the covenants under this
Agreement or any other Loan Document, any obligations of a Person under a lease
(whether existing on the Agreement Date or entered into thereafter) that is not
(or would not be) required to be classified and accounted for as a

 

36

--------------------------------------------------------------------------------


 

capitalized lease on a balance sheet of such Person prepared in accordance with
GAAP as in effect on the Agreement Date shall not be treated as a capitalized
lease pursuant to this Agreement or the other Loan Documents solely as a result
of (1) the adoption of changes in GAAP after the Agreement Date or (2) changes
in the application of GAAP after the Agreement Date.  References in this
Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated. 
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time. 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter.  Except as expressly provided otherwise in any Loan
Document, (i) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time and (ii) any
reference to any Person shall be construed to include such Person’s permitted
successors and permitted assigns.  Unless explicitly set forth to the contrary,
a reference to “Subsidiary” means a Subsidiary of the Parent or a Subsidiary of
such Subsidiary, a reference to an “Affiliate” means a reference to an Affiliate
of the Parent and a reference to an “Unconsolidated Affiliate” means a reference
to an Unconsolidated Affiliate of the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Eastern time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.18., each Revolving Lender severally and not jointly agrees to make
Revolving Loans to the Borrowers during the period from and including the
Effective Date to but excluding the Revolving Termination Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, such
Revolving Lender’s Revolving Commitment.  Each borrowing of Revolving Loans that
are to be Base Rate Loans shall be in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess thereof.  Each borrowing of
Revolving Loans that are to be LIBOR Loans shall be in an aggregate minimum of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount. 
Notwithstanding the immediately preceding two sentences but subject to
Section 2.18., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments.  Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans.

 

(b)                                 Requests for Revolving Loans. Not later than
12:00 noon Eastern time at least one (1) Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 12:00 noon
Eastern time at least three (3) Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans, the Borrower Representative shall request the
borrowing of Revolving Loans by either (i) a telephonic notice to the
Administrative Agent, promptly followed by the delivery of a Notice of
Borrowing, or (ii) delivering to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the name of the Borrower
requesting such Revolving Loans, the aggregate principal amount of the Revolving
Loans to be borrowed, the date such Revolving Loans are to be

 

37

--------------------------------------------------------------------------------


 

borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans.  Each Notice of Borrowing shall be irrevocable once given and
binding on the applicable Borrower.  Prior to delivering a Notice of Borrowing,
the Borrower Representative may (without specifying whether a Revolving Loan
will be a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent
provide the Borrower Representative with the most recent LIBOR available to the
Administrative Agent.  The Administrative Agent shall provide such quoted rate
to the Borrower Representative on the date of such request or as soon as
possible thereafter.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a request for borrowing under the immediately preceding subsection
(b), the Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the applicable Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 12:00 noon Eastern time on the date of such proposed Revolving
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the applicable Borrower in the
account specified in the Disbursement Instruction Agreement, not later than 3:00
p.m. Eastern time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Effective Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Lender will not make available to the Administrative Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the applicable Borrower the
amount of such Revolving Loan to be provided by such Lender.  In such event, if
such Lender does not make available to the Administrative Agent the proceeds of
such Revolving Loan, then such Lender and the Borrowers severally agree to pay
to the Administrative Agent on demand the amount of such Revolving Loan with
interest thereon, for each day from and including the date such Revolving Loan
is made available to the applicable Borrower but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans.  If a Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing as of the date of the borrowing.  Any payment by any Borrower shall be
without prejudice to any claim the Borrowers may have against a Revolving Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Revolving Lender.

 

(e)                                  Reallocations on the Effective Date.  On
the Effective Date, the “Revolving Commitments” under, and as defined in, the
Existing Credit Agreement (the “Existing Revolving Commitments”) of each of the
Revolving Lenders party to the Existing Credit Agreement (the “Existing
Revolving Lenders”), and the outstanding amount of all “Revolving Loans” under,
and as defined in, the Existing Credit Agreement (the “Existing Outstanding
Revolving Loans”) and the participations of the Revolving Lenders in outstanding
“Letters of Credit” and outstanding “Swingline Loans”, in each case under, and
as defined in, the Existing Credit Agreement, shall be reallocated among the
Revolving Lenders party hereto in accordance with their respective Revolving
Commitment Percentages. In order to effect such reallocations, each Revolving
Lender whose Revolving Commitment on the Effective Date

 

38

--------------------------------------------------------------------------------


 

exceeds its Existing Revolving Commitment (each an “Assignee Lender”) shall be
deemed to have purchased all right, title and interest in, and all obligations
in respect of, the Existing Revolving Commitments and Existing Outstanding
Revolving Loans of the Revolving Lenders whose Revolving Commitments are less
than their respective Existing Revolving Commitments immediately prior to the
Effective Date (each an “Assignor Lender”), so that after giving effect to such
reallocation the Revolving Commitments of each Revolving Lender will be as set
forth on Schedule I and the Revolving Lenders shall hold Revolving Loans pro
rata in accordance with their respective Revolving Commitment Percentages.  Such
purchases shall be deemed to have been effected by way of, and subject to the
terms and conditions of, Assignment and Assumptions without the payment of any
related assignment fee, and, no documents or instruments shall be, or shall be
required to be, executed in connection with such assignments (all of which are
hereby waived).  The Assignor Lenders and Assignee Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to any netting effected by
the Administrative Agent) with respect to such reallocations and assignments.

 

Section 2.2.  Term Loans.

 

(a)                                 Term A Loans.

 

(i)                                     Making of Term A Loans.  Pursuant to the
Existing Credit Agreement the Term A Loan Lenders set forth on Schedule I having
a principal amount set forth opposite such Lender’s name under the heading
“Existing Term A Loan” made (or received by assignment (immediately prior to the
Effective Date in connection with Section 2.2.(a)(ii) hereof or otherwise)) Term
A Loans to the Borrower in the amount set forth with respect to such Lender
under on Schedule I under the column titled “Existing Term A Loans”.  Subject to
the terms and conditions set forth in this Agreement, each Term A Loan Lender
severally and not jointly agrees to make additional Term A Loans to the
Borrowers during the Term Loan Availability Period, in an aggregate principal
amount up to, but not exceeding, such Term A Loan Lender’s unused Term A Loan
Commitment which unused Term A Loan Commitment amount is set forth with respect
to such Lender on Schedule I under the column titled “Available Term A Loan
Commitment”.  Each borrowing of Term A Loans shall be in an aggregate minimum
amount of $25,000,000 and integral multiples of $1,000,000 in excess of that
amount. Notwithstanding the immediately preceding two sentences, a borrowing of
Term A Loans may be in the aggregate amount of the unused Term A Loan
Commitments.  Upon the earlier of (i) a Term A Loan Lender’s funding of its Term
A Loan or (ii) the expiration of Term Loan Availability Period, the Term A Loan
Commitment of such Term A Loan Lender shall terminate.  Once repaid, the
principal amount of a Term A Loan (or portion thereof) may not be reborrowed.

 

(ii)                                  Existing Term A Loan Reallocation. 
Pursuant to the Existing Credit Agreement, certain “Lenders” (or their
successors) under the Existing Credit Agreement made “Term Loans” (including,
for the avoidance of doubt, each “Additional Term Loan” (as defined in the
Existing Credit Agreement”) to the Borrowers.  The Administrative Agent, the
Borrowers and each Term A Loan Lender (including any Lender who was not a “Term
Lender” under the Existing Credit Agreement immediately prior to giving effect
hereto, each such Lender, an “Additional Term A Loan Lender”) agree that,
simultaneously with the effectiveness of this Agreement, the principal amount of
all outstanding “Term Loans” under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement shall be reallocated among the Term
A Loan Lenders in accordance with their respective Term A Loan Commitments
(determined in accordance with the amount of each such Lender’s Term A Loan
Commitment Amount set forth on Schedule I attached hereto).  In order to effect
such reallocations, any Additional Term A Loan Lender and each other Term A Loan
Lender whose Term A Loan Commitment exceeds its “Term Loans”

 

39

--------------------------------------------------------------------------------


 

under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement (each, an “Assignee Lender”) shall be deemed to have purchased at
par a portion of all right, title and interest in, and all obligations in
respect of, the “Term Loan” under the Existing Credit Agreement of any “Term
Lender” under the Existing Credit Agreement which shall not to be a Term A Loan
Lender hereunder and each Term A Loan Lender whose Term A Loan Commitment will
be less than its “Term Loans” under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement (each, an “Assignor Lender”) so
that the principal amount of the Term A Loan Commitments of each Term A Loan
Lender will be as set forth on Schedule I attached hereto.  Such purchases shall
be deemed to have been effected by way of, and subject to the terms and
conditions of, Assignment and Assumptions without the payment of any related
assignment fee, and, except for replacement Notes to be provided to the Assignee
Lenders and, if applicable, the Assignor Lenders, in the principal amounts of
their respective Term Loan Commitments upon the effectiveness of this Agreement,
no other documents or instruments shall be, or shall be required to be, executed
in connection with such assignments (all of which are hereby waived).  The
Assignee Lenders shall make the proceeds of such purchases available to the
Administrative Agent which shall then make such amounts of the proceeds of such
purchases available to the Assignor Lenders as is necessary to purchase in full
at par the “Term Loans” under the Existing Credit Agreement owing to the
Assignor Lender. The Assignor Lenders, the Assignee Lenders and the other
Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to the making of any Term A Loans to be made on the Effective Date and
any netting transactions effected by the Administrative Agent) with respect to
such reallocations and assignments so that the aggregate outstanding principal
amount of Term A Loans shall be held by the Term A Lenders pro rata in
accordance with the amount of the Term A Loan Commitments (determined without
giving effect to any termination of Term A Loan Commitments effected by the
making of any such Term A Loans) of the Term A Lenders.

 

(b)                                 Making of Term B Loans.  Subject to the
terms and conditions set forth in this Agreement, each Term B Loan Lender
severally and not jointly agrees to make Term B Loans to the Borrowers during
the Term Loan Availability Period, in an aggregate principal amount up to, but
not exceeding, such Term B Loan Lender’s Term B Loan Commitment.  Each borrowing
of Term B Loans shall be in an aggregate minimum amount of $25,000,000 and
integral multiples of $1,000,000 in excess of that amount.  Notwithstanding the
immediately preceding two sentences, a borrowing of Term B Loans may be in the
aggregate amount of the unused Term B Loan Commitments.  Upon the earlier of
(i) a Term B Loan Lender’s funding of its Term B Loan or (ii) the expiration of
Term Loan Availability Period, the Term B Loan Commitment of such Term B Loan
Lender shall terminate.  Once repaid, the principal amount of a Term B Loan (or
portion thereof) may not be reborrowed.

 

(c)                                  Request for Term Loans.  Not later than
12:00 noon Eastern time at least one (1) Business Day prior to a borrowing of
Term Loans that are to be Base Rate Loans and not later than 12:00 noon Eastern
time at least three (3) Business Days prior to a borrowing of Term Loans that
are to be LIBOR Loans, the Borrower Representative shall request the borrowing
of Term Loans by either (i) a telephonic notice to the Administrative Agent,
promptly followed by the delivery of a Notice of Borrowing, or (ii) delivering
to the Administrative Agent a Notice of Borrowing.  The Borrowers may request
not more than three separate borrowings (excluding borrowings, if any, on the
Effective Date) of Term Loans with respect to each of the Term A Commitments and
the Term B Commitments during the Term Loan Availability Period.  Such Notice of
Borrowing shall specify the name of the Borrower requesting the Term Loans, the
aggregate principal amount of the Term Loans to be borrowed, the Class of the
Term Loans to be borrowed, the date such Term Loans are to be borrowed (which
must be a Business Day), the use of the proceeds of such Term Loans, the Type of
the requested Term Loans, and if such Term Loans are to be LIBOR Loans, the
initial Interest Period for such Term Loans.  Such Notice of

 

40

--------------------------------------------------------------------------------


 

Borrowing shall be irrevocable once given and binding on the applicable
Borrower.  Prior to delivering such Notice of Borrowing, the Borrower
Representative may (without specifying whether a Term Loan will be a Base Rate
Loan or a LIBOR Loan) request that the Administrative Agent provide the Borrower
Representative with the most recent LIBOR available to the Administrative
Agent.  The Administrative Agent shall provide such quoted rate to the Borrower
Representative on the date of such request or as soon as possible thereafter.

 

(d)                                 Funding of Term Loans.  Promptly after
receipt of a request for borrowing under the immediately preceding subsection
(b), the Administrative Agent shall notify the applicable Class of Term Loan
Lenders of the proposed borrowing.  Each such Term Loan Lender shall deposit an
amount equal to the Term Loan to be made by such Lender to the applicable
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 12:00 noon Eastern time on the date of such
proposed Term Loans.  Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the applicable
Borrower in the account specified in the Disbursement Instruction Agreement, not
later than 3:00 p.m. Eastern time on the date of the requested borrowing of Term
Loans, the proceeds of such amounts received by the Administrative Agent.

 

(e)                                  Assumptions Regarding Funding by Term Loan
Lenders.  With respect to Term Loans to be made after the Effective Date, unless
the Administrative Agent shall have been notified by any Term Loan Lender that
such Lender will not make available to the Administrative Agent a Term Loan to
be made by such Lender, the Administrative Agent may assume that such Lender
will make the proceeds of such Term Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
applicable Borrower the amount of such Term Loan to be provided by such Lender. 
In such event, if such Lender does not make available to the Administrative
Agent the proceeds of such Term Loan, then such Lender and the Borrowers
severally agree to pay to the Administrative Agent on demand the amount of such
Term Loan with interest thereon, for each day from and including the date such
Term Loan is made available to the applicable Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans.  If a Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Term Loan, the
amount so paid shall constitute such Lender’s Term Loan included in the
borrowing as of the date of the borrowing.  Any payment by any Borrower shall be
without prejudice to any claim the Borrowers may have against a Term Loan Lender
that shall have failed to make available the proceeds of a Term Loan to be made
by such Term Loan Lender.  The Borrower may not reborrow any portion of the Term
Loans once repaid; provided, however, the foregoing is not intended to prohibit
deemed reborrowings provided for by Section 12.20.(f).

 

Section 2.3.  Bid Rate Loans.

 

(a)                                 Bid Rate Loans.  At any time during the
period from the Effective Date to but excluding the Revolving Termination Date,
and so long as at least one of the Borrowers continues to maintain an Investment
Grade Rating from S&P or Moody’s, the Borrower Representative may, as set forth
in this Section, request the Revolving Lenders to make offers to make Bid Rate
Loans to the Borrowers in Dollars.  The Revolving Lenders may, but shall have no
obligation to, make such offers, and the Borrower Representative may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Requests for Bid Rate Loans.  When a
Borrower wishes to request from the Revolving Lenders offers to make Bid Rate
Loans, the Borrower Representative shall give the Administrative Agent either
telephonic notice promptly followed by written notice, which may be by telecopy
or electronic mail (a “Bid Rate Quote Request”) so as to be received no later
than 10:00 a.m. Eastern time on (x) the Business Day immediately preceding the
date of borrowing proposed therein, in the case of an Absolute Rate Auction and
(y) the date four (4) Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction.  The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent.  The Borrower Representative may request
offers to make Bid Rate Loans for up to three (3) different Interest Periods in
any one Bid Rate Quote Request; provided that if granted each separate Interest
Period shall be deemed to be a separate borrowing (a “Bid Rate Borrowing”). 
Each Bid Rate Quote Request shall be substantially in the form of Exhibit K and
shall specify as to each Bid Rate Borrowing all of the following:

 

(i)                                     the proposed date of such Bid Rate
Borrowing, which shall be a Business Day;

 

(ii)                                  the aggregate amount of such Bid Rate
Borrowing which shall be in a minimum amount of $2,000,000 and integral
multiples of $500,000 in excess thereof which shall not cause any of the limits
specified in Section 2.18. to be violated;

 

(iii)                               whether the Bid Rate Quote Request is for
LIBOR Margin Loans or Absolute Rate Loans; and

 

(iv)                              the duration of the Interest Period applicable
thereto, which shall not extend beyond the Revolving Termination Date.

 

A Bid Rate Quote Request may not be submitted within five (5) Business Days of
any other Bid Rate Quote Request having been submitted.

 

(c)                                  Bid Rate Quotes.

 

(i)                                     Each Revolving Lender may submit one or
more Bid Rate Quotes, each containing an offer to make a Bid Rate Loan in
response to any Bid Rate Quote Request; provided that, if a Bid Rate Quote
Request specified more than one Interest Period, such Revolving Lender may make
a single submission containing only one Bid Rate Quote for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Administrative Agent not
later than 9:30 a.m. Eastern time (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction and (y) on the date three (3) Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction, and in
either case the Administrative Agent shall disregard any Bid Rate Quote received
after such time; provided that the Revolving Lender then acting as the
Administrative Agent may submit a Bid Rate Quote only if it notifies the
Borrower Representative of the terms of the offer contained therein not later
than 30 minutes prior to the latest time by which the Revolving Lenders must
submit applicable Bid Rate Quotes.  Any Bid Rate Quote so made shall be
irrevocable except with the consent of the Administrative Agent given at the
request of the Borrower Representative.  Such Bid Rate Loans may be funded by a
Revolving Lender’s Designated Lender (if any) as provided in Section 12.5.(h);
however, such Lender shall not be required to specify in its Bid Rate Quote
whether such Bid Rate Loan will be funded by such Designated Lender.

 

42

--------------------------------------------------------------------------------


 

(ii)                                  Each Bid Rate Quote shall be substantially
in the form of Exhibit L and shall specify:

 

(A)                               the proposed date of borrowing and the
Interest Period therefor;

 

(B)                               the principal amount of the Bid Rate Loan for
which each such offer is being made; provided that the aggregate principal
amount of all Bid Rate Loans for which a Revolving Lender submits Bid Rate
Quotes (x) may be greater or less than the Revolving Commitment of such
Revolving Lender but (y) shall not exceed the principal amount of the Bid Rate
Borrowing for a particular Interest Period for which offers were requested;
provided further that any Bid Rate Quote shall be in a minimum amount of
$2,000,000 and integral multiples of $500,000 in excess thereof;

 

(C)                               in the case of an Absolute Rate Auction, the
rate of interest per annum (rounded upwards, if necessary, to the nearest
1/1,000th of 1%) offered for each such Absolute Rate Loan (the “Absolute Rate”);

 

(D)                               in the case of a LIBOR Auction, the margin
above or below applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR
Margin Loan, expressed as a percentage (rounded upwards, if necessary, to the
nearest 1/1,000th of 1%) to be added to (or subtracted from) the applicable
LIBOR; and

 

(E)                                the identity of the quoting Revolving Lender.

 

Unless otherwise agreed by the Administrative Agent and the Borrower
Representative, no Bid Rate Quote shall contain qualifying, conditional or
similar language or propose terms other than or in addition to those set forth
in the applicable Bid Rate Quote Request and, in particular, no Bid Rate Quote
may be conditioned upon acceptance by the Borrower Representative of all (or
some specified minimum) of the principal amount of the Bid Rate Loan for which
such Bid Rate Quote is being made.

 

(d)                                 Notification by Administrative Agent.  The
Administrative Agent shall, as promptly as practicable after the Bid Rate Quotes
are submitted (but in any event not later than 10:30 a.m. Eastern time (x) on
the proposed date of borrowing, in the case of an Absolute Rate Auction or
(y) on the date three (3) Business Days prior to the proposed date of borrowing,
in the case of a LIBOR Auction), notify the Borrower Representative of the terms
(i) of any Bid Rate Quote submitted by a Revolving Lender that is in accordance
with Section 2.3.(c) and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such
Revolving Lender with respect to the same Bid Rate Quote Request.  Any such
subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote.  The Administrative Agent’s notice to the
Borrower Representative shall specify (A) the aggregate principal amount of the
Bid Rate Borrowing for which Bid Rate Quotes have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Revolving Lender (identifying the Revolving Lender that made each Bid
Rate Quote).

 

(e)                                  Acceptance by Borrower Representative.

 

(i)                                     Not later than 11:00 a.m. Eastern time
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
and (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction, the Borrower Representative shall

 

43

--------------------------------------------------------------------------------


 

notify the Administrative Agent of its acceptance or nonacceptance of the Bid
Rate Quotes so notified to it pursuant to Section 2.3.(d). which notice shall be
in the form of Exhibit M.  In the case of acceptance, such notice shall specify
the aggregate principal amount of Bid Rate Quotes for each Interest Period that
are accepted.  The failure of the Borrower Representative to give such notice by
such time shall constitute nonacceptance.  The Borrower Representative may
accept any Bid Rate Quote in whole or in part; provided that:

 

(A)                               the aggregate principal amount of each Bid
Rate Borrowing may not exceed the applicable amount set forth in the related Bid
Rate Quote Request;

 

(B)                               the aggregate principal amount of each Bid
Rate Borrowing shall comply with the provisions of Section 2.3.(b)(ii) and
together with all other Bid Rate Loans then outstanding shall not cause the
limits specified in Section 2.18. to be violated;

 

(C)                               acceptance of Bid Rate Quotes may be made only
in ascending order of Absolute Rates or LIBOR Margins, as applicable, in each
case beginning with the lowest rate so offered;

 

(D)                               any acceptance in part by the Borrower
Representative shall be in a minimum amount of $1,000,000 and integral multiples
of $500,000 in excess thereof; and

 

(E)                                the Borrower Representative may not accept
any Bid Rate Quote that fails to comply with Section 2.3.(c) or otherwise fails
to comply with the requirements of this Agreement.

 

(ii)                                  If Bid Rate Quotes are made by two or more
Revolving Lenders with the same Absolute Rates or LIBOR Margins, as applicable,
for a greater aggregate principal amount than the amount in respect of which Bid
Rate Quotes are permitted to be accepted for the related Interest Period, the
principal amount of Bid Rate Loans in respect of which such Bid Rate Quotes  are
accepted shall be allocated by the Administrative Agent among such Revolving
Lenders in proportion to the aggregate principal amount of such Bid Rate
Quotes.  Determinations by the Administrative Agent of the amounts of Bid Rate
Loans shall be conclusive in the absence of manifest error.

 

(f)                                   Obligation to Make Bid Rate Loans.  The
Administrative Agent shall promptly (and in any event not later than (x) 12:00
noon Eastern time on the proposed date of borrowing of Absolute Rate Loans and
(y) on the date three (3) Business Days prior to the proposed date of borrowing
of LIBOR Margin Loans) notify each Revolving Lender as to whose Bid Rate Quote
has been accepted and the amount and rate thereof.  A Revolving Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(h). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee in respect of
such Bid Rate Loan and be entitled to receive payment thereof when due.  No
Revolving Lender shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded.  Any Revolving Lender whose offer to make
any Bid Rate Loan has been accepted shall, not later than 1:30 p.m. Eastern time
on the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower to whom such Bid Rate Loan is
to be made.  The amount so received by the Administrative Agent shall, subject
to the terms and conditions of this Agreement, be made available to such
Borrower not later than 2:00 p.m. Eastern time on such date by depositing the
same, in immediately available funds, in an account of such Borrower designated
by the Borrower Representative.

 

44

--------------------------------------------------------------------------------


 

(g)                                  No Effect on Commitment.  Except for the
purpose and to the extent expressly stated in Sections 2.13. and 2.18., the
amount of any Bid Rate Loan made by any Revolving Lender shall not constitute a
utilization of such Revolving Lender’s Revolving Commitment.

 

Section 2.4.  Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.18., each
Issuing Bank, on behalf of the Revolving Lenders, agrees to issue for the
accounts of the Borrowers and their Subsidiaries during the period from and
including the Effective Date to, but excluding, the date thirty (30) days prior
to the Revolving Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $200,000,000 as such amount may be reduced from time
to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
the outstanding Letters of Credit issued by such Issuing Bank would exceed 25.0%
of the L/C Commitment Amount.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower Representative.  Notwithstanding the
foregoing, in no event may (i) the expiration date of any Letter of Credit
extend beyond the date that is thirty (30) days prior to the Revolving
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from such Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is thirty (30) days prior to the Revolving
Termination Date.  Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (in which case, such Letter of Credit shall be an
“Extended Letter of Credit”), so long as the Borrowers deliver to the
Administrative Agent for its benefit and the benefit of such Issuing Bank and
the Lenders no later than 30 days prior to the Revolving Termination Date Cash
Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit.  If the Borrowers fail to provide Cash Collateral with respect to any
Extended Letter of Credit by the date 30 days prior to the Revolving Termination
Date, such failure shall be treated as a drawing under such Extended Letter of
Credit (in an amount equal to the maximum Stated Amount of such Letter of
Credit), which shall be reimbursed (or participations therein funded) in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit. 
The initial Stated Amount of each Letter of Credit shall be at least $100,000
(or such lesser amount as may be acceptable to such Issuing Bank, the
Administrative Agent and the Borrower Representative).

 

(c)                                  Requests for Issuance of Letters of
Credit.   The Borrower Representative shall give the Issuing Bank selected by
the Borrower Representative and the Administrative Agent written notice (or a
telephonic notice promptly confirmed in writing) at least five (5) Business Days
(or such shorter period as may be acceptable to such Issuing Bank and the
Administrative Agent in their sole discretion) prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) Borrower
or Subsidiary for whose account such Letter of Credit is to be issued,
(ii) initial Stated Amount, (iii) beneficiary, and (iv) expiration date. The
Borrower or Subsidiary for whose account a Letter

 

45

--------------------------------------------------------------------------------


 

of Credit is to be issued shall also execute and deliver such customary
applications and agreements for standby letters of credit, and other forms as
requested from time to time by such Issuing Bank; provided that in the case of a
Letter of Credit issued for the account of a Subsidiary, a Borrower shall
co-sign the application for such Letter of Credit.  Provided the Borrower
Representative has given the notice prescribed by the first sentence of this
subsection and the applicable Borrower or Subsidiary has delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 5.2., such Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event shall such issuance be
required prior to the date five (5) Business Days following the date after which
such Issuing Bank has received all of the items required to be delivered to it
under this subsection.  No Issuing Bank shall at any time be obligated to issue
any Letter of Credit if such issuance would conflict with, or cause such Issuing
Bank or any Revolving Lender to exceed any limits imposed by, any Applicable
Law.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.  Upon the
written request of the Borrower Representative, the applicable Issuing Bank
shall deliver to the Borrower Representative a copy of each issued Letter of
Credit issued by it within a reasonable time after the date of issuance
thereof.  To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document, the term of such Loan Document shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
the applicable Issuing Bank from the beneficiary of a Letter of Credit of any
demand for payment under such Letter of Credit, such Issuing Bank shall promptly
notify the Borrower Representative and the Administrative Agent of the amount to
be paid by such Issuing Bank as a result of such demand and the date on which
payment is to be made by such Issuing Bank to such beneficiary in respect of
such demand; provided, however, that such Issuing Bank’s failure to give, or
delay in giving, such notice shall not discharge any Borrower in any respect
from the applicable Reimbursement Obligation.  Each Borrower hereby absolutely,
unconditionally and irrevocably, and jointly and severally, agrees to pay and
reimburse such Issuing Bank for the amount of each demand for payment under any
such Letter of Credit at or prior to the date on which payment is to be made by
such Issuing Bank to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind.  Each Borrower confirms that it shall
be obligated to reimburse such Issuing Bank hereunder for any and all drawings
under any Letter of Credit issued or outstanding hereunder in support of any
obligations of, or for the account of, a Subsidiary.  Upon receipt by the
applicable Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to each Revolving Lender that
has acquired a participation therein under the second sentence of the
immediately following subsection (i) such Lender’s Revolving Commitment
Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower Representative shall advise the Administrative Agent and the applicable
Issuing Bank whether or not the applicable Borrower intends to borrow hereunder
to finance its obligation to reimburse such Issuing Bank for the amount of the
related demand for payment and, if it does, the Borrower Representative shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower Representative fails to so advise
the Administrative Agent and such Issuing Bank, or if the Borrowers fail to
reimburse such Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which such Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article V. would permit the making of Revolving Loans, the Borrower for whose
account such Letter of Credit was issued shall be deemed to have requested a
borrowing of Revolving Loans (which shall be Base Rate Loans) in an amount equal
to the unpaid Reimbursement Obligation, and the Administrative Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available by such Revolving Lender to the Administrative Agent not later
than 1:00 p.m.

 

46

--------------------------------------------------------------------------------


 

Eastern time and (ii) if such conditions would not permit the making of
Revolving Loans, the provisions of subsection (j) of this Section shall apply. 
The limitations set forth in the second sentence of Section 2.1.(a) shall not
apply to any borrowing of Base Rate Loans under this subsection.

 

(f)                                   Effect of Letters of Credit on
Commitments.  Upon the issuance by any Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

 

(g)                                  Issuing Banks’ Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the
applicable Issuing Bank shall only be required to use the same standard of care
as it uses in connection with examining documents presented in connection with
drawings under letters of credit in which it has not sold participations and
making payments under such letters of credit.  Each Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, none of the applicable Issuing Bank, the
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrowers’ obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of such Issuing
Bank’s or the Administrative Agent’s rights or powers hereunder.  Any action
taken or omitted to be taken by such Issuing Bank under or in connection with
any Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against such Issuing Bank any
liability to any Borrower, the Administrative Agent or any Lender.  In this
connection, the obligation of each Borrower to reimburse the applicable Issuing
Bank for any drawing made under any Letter of Credit, and to repay any Revolving
Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which any Borrower may have at any time
against such Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between any Borrower

 

47

--------------------------------------------------------------------------------


 

such Issuing Bank, the Administrative Agent, any Lender or any other Person;
(E) any demand, statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by such Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not comply with
the terms of such Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of any
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 12.9., but not in limitation of each
Borrower’s unconditional obligation to reimburse the applicable Issuing Bank for
any drawing made under a Letter of Credit as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), no Borrower shall have any obligation to indemnify the
Administrative Agent, such Issuing Bank or any Lender in respect of any
liability incurred by the Administrative Agent, such Issuing Bank or such Lender
arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights that any Borrower may have with respect
to the gross negligence or willful misconduct of the Administrative Agent, such
Issuing Bank or any Lender with respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by the
applicable Issuing Bank of any amendment, supplement or other modification to
any Letter of Credit shall be subject to the same conditions applicable under
this Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through such Issuing Bank), and no
such amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Administrative Agent and the Revolving
Lenders required by Section 12.6. shall have consented thereto.  In connection
with any such amendment, supplement or other modification, the Borrowers jointly
and severally agree to pay the fees, if any, payable under the last sentence of
Section 3.5.(e).

 

(i)                                     Lenders’ Participation in Letters of
Credit.   Each Revolving Lender, immediately upon the issuance by the applicable
Issuing Bank of any Letter of Credit (or in the case of Existing Letters of
Credit, upon the Agreement Date), shall be deemed to have absolutely,
irrevocably and unconditionally purchased and received from such Issuing Bank,
without recourse or warranty, an undivided interest and participation to the
extent of such Revolving Lender’s Revolving Commitment Percentage of the
liability of such Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such Issuing Bank to pay and discharge when due, such Revolving Lender’s
Revolving Commitment Percentage of such Issuing Bank’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Revolving
Lender to the Administrative Agent for the account of such Issuing Bank in
respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, the Administrative Agent or such Revolving
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank in respect of such Letter of
Credit and (ii) a participation in a percentage equal to such Revolving Lender’s
Revolving Commitment Percentage in any interest or other amounts payable by any
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to such Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(e)).

 

48

--------------------------------------------------------------------------------


 

(j)                                    Payment Obligation of Lenders.  Each
Revolving Lender severally agrees to pay to the Administrative Agent, for the
account of the applicable Issuing Bank, on demand in immediately available funds
in Dollars the amount of such Revolving Lender’s Revolving Commitment Percentage
of each drawing paid by such Issuing Bank under each Letter of Credit to the
extent such amount is not reimbursed by the applicable Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, subject to Section 3.9(d), the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Commitment Percentage of such drawing.  If the notice referenced in
the second sentence of Section 2.4.(e) is received by a Revolving Lender not
later than 12:00 noon Eastern time, then such Revolving Lender shall make such
payment available to the Administrative Agent not later than 3:00 p.m. Eastern
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 1:00 p.m. Eastern time on
the next succeeding Business Day.  Each Revolving Lender’s obligation to make
payments to the Administrative Agent under this subsection and in respect of its
participation interest under the immediately preceding subsection (i), and the
Administrative Agent’s right to receive the same for the account of such Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Revolving Lender to make its payment under this subsection,
(ii) the financial condition of any Borrower or any other Loan Party or any
Subsidiary, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(e) or (f), (iv) the termination
of the Revolving Commitments or (v) the delivery of Cash Collateral in respect
of any Extended Letter of Credit.  Each such payment to the Administrative Agent
for the account of such Issuing Bank shall be made without any offset,
abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Lenders.  Promptly following
any change in Letters of Credit outstanding, the applicable Issuing Bank shall
deliver to the Administrative Agent, who shall promptly deliver the same to each
Revolving Lender and the Borrower Representative, a notice describing the
aggregate amount of all Letters of Credit outstanding at such time.  Upon the
request of any Revolving Lender from time to time, such Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding.  Other than as set forth in this
subsection, such Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder.  The
failure of such Issuing Bank to perform its requirements under this subsection
shall not relieve any Revolving Lender from its obligations under the
immediately preceding subsection (j).

 

(l)                                     Existing Letters of Credit.  Each of the
Borrowers, the Issuing Banks and the Revolving Lenders agrees that each of the
letters of credit described on Schedule 2.4.(l) (each an “Existing Letter of
Credit”) shall, from and after the Original Effective Date, be deemed to be a
Letter of Credit issued under this Agreement and shall be subject to and
governed by the terms and conditions of this Agreement and the other Loan
Documents.

 

(m)                             Extended Letters of Credit.  Each Revolving
Lender confirms that its obligations under the immediately preceding subsections
(i) and (j) shall be reinstated in full and apply if the delivery of any Cash
Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.5.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.18., each Swingline
Lender agrees to make Swingline Loans to the Borrowers, during

 

49

--------------------------------------------------------------------------------


 

the period from the Effective Date to but excluding the Swingline Maturity Date,
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the lesser of (i) $50,000,000 and (ii) the commitment of such
Swingline Lender in its capacity as a Revolving Lender minus the aggregate
outstanding principal amount of the Revolving Loans made by such Swingline
Lender, as such amounts may be reduced from time to time in accordance with the
terms hereof.  If at any time the aggregate principal amount of the Swingline
Loans outstanding at such time exceeds the Swingline Commitment of such
Swingline Lender at such time, the Borrowers shall immediately pay the
Administrative Agent for the account of such Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrowers
may borrow, repay and reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower Representative shall give the Administrative Agent and the
Swingline Lender selected by the Borrower Representative notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan.  Each Notice of Swingline Borrowing shall identify the Borrower
to obtain the applicable Swingline Loan and shall be delivered to the
Administrative Agent and the applicable Swingline Lender no later than 2:00
p.m. Eastern time on the proposed date of such borrowing.  Any telephonic notice
shall include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower
Representative pursuant to a Notice of Swingline Borrowing sent the
Administrative Agent and to such Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  Not later than 4:00 p.m. Eastern time on
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 5.2. for such borrowing, the
applicable Swingline Lender will make the proceeds of such Swingline Loan
available to the applicable Borrower in Dollars, in immediately available funds,
at the account specified by the Borrower Representative in the Notice of
Swingline Borrowing.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans that are Base Rate Loans or
at such other rate or rates as the Borrower Representative and the applicable
Swingline Lender may agree from time to time in writing.  Interest on Swingline
Loans is solely for the account of the Swingline Lender that made such Swingline
Loans (except to the extent a Revolving Lender acquires a participating interest
in a Swingline Loan pursuant to the immediately following subsection (e)).  All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6. with respect to interest on Base Rate
Loans (except as the applicable Swingline Lender and the Borrower Representative
may otherwise agree in writing in connection with any particular Swingline
Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $100,000 and integral multiples of
$100,000 in excess thereof, or such other minimum amounts agreed to by a
Swingline Lender and the Borrower Representative.  Any voluntary prepayment of a
Swingline Loan must be in integral multiples of $100,000 or the aggregate
principal amount of all outstanding Swingline Loans (or such other minimum
amounts upon which the Swingline Lender that made such Swingline Loan and the
Borrower Representative may agree) and in connection with any such prepayment,
the Borrower Representative must give such Swingline Lender and the
Administrative Agent prior notice thereof (which may be by telephone (promptly
followed by a written notice), telecopy or electronic mail)  no later than
1:00 p.m. Eastern time on the day of such prepayment.  The Swingline Loans
shall, in addition to this Agreement, be evidenced by the Swingline Notes.

 

(e)                                  Repayment and Participations of Swingline
Loans.  Each Borrower jointly and severally agrees to repay each Swingline Loan
within one Business Day of demand therefor by the Swingline Lender that made
such Swingline Loan and, in any event, within five (5) Business Days after the
date such Swingline Loan was made; provided that the proceeds of a Swingline
Loan may not be used to pay a

 

50

--------------------------------------------------------------------------------


 

Swingline Loan.  Notwithstanding the foregoing, each Borrower agrees to repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Swingline Loans on the Swingline Maturity Date (or such earlier date as
the Swingline Lender that made such Swingline Loan and the Borrower
Representative may agree in writing).  In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrowers, the Swingline Lender that made
such Swingline Loan may, on behalf of the Borrowers (which hereby irrevocably
direct each applicable Swingline Lender to act on their behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection.  Such
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 12:00 noon Eastern time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from a Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 12:00 noon
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender.  The Administrative
Agent shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan.  If the
Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the applicable Swingline Lender in Dollars and in immediately
available funds.  A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 10.1. (e) or
(f)), or the termination of any Revolving Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender or any Borrower or any other
Loan Party, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  If such amount is not in fact
made available to the applicable Swingline Lender by any Revolving Lender, such
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon the applicable Swingline Lender’s demand therefor, and
until such time as such Lender makes the required payment, such Swingline Lender
shall be deemed to continue to have outstanding Swingline Loans in the amount of
such unpaid participation obligation for all purposes of the Loan Documents
(other than those provisions requiring the other Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the applicable Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).

 

51

--------------------------------------------------------------------------------


 

Section 2.6.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  Each Borrower jointly and severally
promises to pay to the Administrative Agent for the account of each Lender
interest on the unpaid principal amount of each Loan made by such Lender to any
Borrower for the period from and including the date of the making of such Loan
to but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Base Rate Loans of the applicable Class;

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
relevant Applicable Margin for LIBOR Loans of the applicable Class;

 

(iii)                               if such Loan is an Absolute Rate Loan, at
the Absolute Rate for such Loan for the Interest Period therefor quoted by the
Lender making such Loan in accordance with Section 2.3.; and

 

(iv)                              if such Loan is a LIBOR Margin Loan, at LIBOR
for such Loan for the Interest Period therefor plus the LIBOR Margin quoted by
the Lender making such Loan in accordance with Section 2.3.

 

Notwithstanding the foregoing, while an Event of Default exists, each Borrower
jointly and severally agrees to pay to the Administrative Agent for the account
of each Lender and each Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by any
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrowers for all purposes,
absent manifest error.

 

Section 2.7.  Number of Interest Periods.

 

There may be no more than 10 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively outstanding at the same time.

 

Section 2.8.  Repayment of Loans.

 

(a)                                 Revolving Loans.  Each Borrower jointly and
severally agrees to repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Termination
Date.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Term A Loans.  Each Borrower jointly and
severally agrees to repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term A Loans on the Term A Loan Maturity
Date.

 

(c)                                  Term B Loans.  Each Borrower jointly and
severally agrees to repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term B Loans on the Term B Loan Maturity
Date.

 

(d)                                 Bid Rate Loans.  Each Borrower jointly and
severally agrees to repay the entire outstanding principal amount of, and all
accrued interest on, each Bid Rate Loan on the last day of the Interest Period
of such Bid Rate Loan.

 

Section 2.9.  Prepayments.

 

(a)                                 Optional.

 

(i)                                     General.  Subject to Section 4.4. and
Section 2.9.(a)(ii), any Borrower may prepay any Revolving Loan or Term Loan at
any time without premium or penalty.  Except as required to comply with the
provisions of Section 2.9.(b)(ii), a Bid Rate Loan may only be prepaid with the
prior written consent of the Revolving Lender holding such Bid Rate Loan.  The
Borrower Representative shall give the Administrative Agent at least two
(2) Business Days prior notice (which may be by telephone (promptly followed by
a written notice), telecopy or electronic mail) of the prepayment of any
Revolving Loan or Term Loan.  Each voluntary prepayment of Revolving Loans or
Term Loan shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or, if less, the aggregate principal
amount of such Class of Loans then outstanding).

 

(ii)                                  Prepayment Premium.  During the periods
set forth below, the Borrowers may only prepay a Term B Loan, in whole or in
part, at the prices (expressed as percentages of the principal amount of the
Term B Loans to be prepaid) set forth below, plus accrued and unpaid interest,
if any, to the date of prepayment:

 

Period

 

Percentage

 

Agreement Date to and including November 20, 2018

 

102.0

%

November 21, 2018 to and including November 20, 2019

 

101.0

%

All times after November 20, 2019

 

100.0

%

 

The Borrowers acknowledge and agree that the amount payable by it under this
Section in connection with the prepayment of the Term B Loans is a reasonable
calculation of the Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from the prepayment of
the Term B Loans.

 

(b)                                 Mandatory.

 

(i)                                     Revolving Commitment Overadvance.  If at
any time the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and Bid Rate Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrowers jointly and severally agree to pay immediately upon
demand to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding

 

53

--------------------------------------------------------------------------------


 

Revolving Loans, Swingline Loans, Bid Rate Loans and/or Letter of Credit
Liabilities), the amount of such excess.

 

(ii)                                  Bid Rate Facility Overadvance.  If at any
time the aggregate principal amount of all outstanding Bid Rate Loans exceeds
one-half of the aggregate amount of all Revolving Commitments at such time, the
Borrowers jointly and severally agree to pay immediately upon demand to the
Administrative Agent for the accounts of the applicable Lenders the amount of
such excess.

 

(iii)                               Application of Mandatory Prepayments. 
Amounts paid under the preceding subsection (b)(i) shall be applied to pay all
amounts of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  Amounts paid under the preceding
subsection (b)(ii) shall be applied in accordance with Section 3.2.(g).  If any
Borrower is required to pay any outstanding LIBOR Loans or LIBOR Margin Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrowers jointly and severally agree to pay all amounts due under
Section 4.4.

 

Section 2.10.  Continuation.

 

So long as no Default or Event of Default exists, any Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
Representative giving to the Administrative Agent a Notice of Continuation not
later than 12:00 noon Eastern time on the third Business Day prior to the date
of any such Continuation.  Such notice of a Continuation shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrowers once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each applicable Lender of the proposed
Continuation.  If the Borrower Representative shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.11. or
such Borrower’s failure to comply with any of the terms of such Section.

 

Section 2.11.  Conversion.

 

Any Borrower may on any Business Day, upon the Borrower Representative giving of
a Notice of Conversion to the Administrative Agent by telecopy, electronic mail
or other similar form of communication, Convert all or a portion of a Loan of
one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted into a LIBOR Loan if a Default or Event of Default exists. 
Each Conversion of Base Rate Loans of the same Class into LIBOR Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.

 

54

--------------------------------------------------------------------------------


 

Each such Notice of Conversion shall be given not later than 12:00 noon Eastern
time three (3) Business Days prior to the date of any proposed Conversion. 
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type and Class of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable and binding on the
Borrowers once given.

 

Section 2.12.  Notes.

 

(a)                                 Notes.  Except in the case of a Revolving
Lender that has requested that it not receive a Revolving Note, the Revolving
Loans made by each Revolving Lender shall, in addition to this Agreement, also
be evidenced by a Revolving Note, payable to such Revolving Lender, or its
registered assignees, in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.  Except in the
case of a Revolving Lender that has requested that it not receive a Bid Rate
Note, the Bid Rate Loans made by a Revolving Lender to the Borrowers shall, in
addition to this Agreement, also be evidenced by a Bid Rate Note payable to such
Revolving Lender, or its registered assignees.  The Swingline Loans made by a
Swingline Lender to the Borrowers shall, in addition to this Agreement, also be
evidenced by a Swingline Note payable to such Swingline Lender, or its
registered assignees.  Except in the case of a Term Loan Lender that has
requested that it not receive a Term Note, the Term Loans made by each Term Loan
Lender shall, in addition to this Agreement, also be evidenced by a Term Note,
payable to such Term Loan Lender, or its registered assignees, in a principal
amount equal to the amount of its Term A Loan Commitment or Term B Loan
Commitment, as applicable, as originally in effect and otherwise duly completed.

 

(b)                                 Records.  The date, amount, interest rate,
Class, Type and duration of Interest Periods (if applicable) of each Loan made
by each Lender to any Borrower, and each payment made on account of the
principal thereof, shall be recorded by such Lender on its books and such
entries shall be binding on such Borrower absent manifest error; provided,
however, that (i) the failure of a Lender to make any such record shall not
affect the obligations of such Borrower under any of the Loan Documents and
(ii) if there is a discrepancy between such records of a Lender and the records
maintained by the Administrative Agent pursuant to Sections 3.8. and 12.5.(c),
in the absence of manifest error, the records maintained by the Administrative
Agent pursuant to Sections 3.8. and 12.5.(c) shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower Representative of (i) written notice from a
Lender that a Note of such Lender has been lost, stolen, destroyed or mutilated,
and (ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrowers, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrowers shall at their own expense execute and deliver to such Lender a new
Note dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.13.  Voluntary Reductions of the Revolving Commitment.

 

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) at any time and from time to time without
penalty or premium upon not less than three (3) Business Days prior written
notice (which may be by telecopy or

 

55

--------------------------------------------------------------------------------


 

electronic mail) from the Borrower Representative to the Administrative Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Revolving Commitments shall not be less than
$50,000,000 and integral multiples of $10,000,000 in excess of that amount in
the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (a “Revolving Commitment Reduction Notice”);
provided, however, a Revolving Commitment Reduction Notice may state that such
notice is conditioned upon the effectiveness of a refinancing of all outstanding
Revolving Loans, in which case such Revolving Commitment Reduction Notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date of such Revolving Commitment Reduction
Notice) if such condition is not satisfied.  Promptly after receipt of a
Revolving Commitment Reduction Notice the Administrative Agent shall notify each
Revolving Lender of the proposed termination or Revolving Commitment reduction. 
The Revolving Commitments, once reduced or terminated pursuant to this Section,
may not be increased or reinstated.  The Borrowers jointly and severally agree
to pay all interest and fees on the Revolving Loans accrued to the date of such
reduction or termination of the Revolving Commitments to the Administrative
Agent for the account of the Revolving Lenders, including but not limited to any
applicable compensation due to each Revolving Lender in accordance with
Section 4.4.

 

Section 2.14.  Extension of Revolving Termination Date.

 

The Borrowers shall have the right, exercisable two times, to extend the
Revolving Termination Date by six months for each extension.  The Borrowers may
exercise such right only by the Borrower Representative executing and delivering
to the Administrative Agent at least 90 days but not more than 180 days prior to
the current Revolving Termination Date, a written request for such extension (an
“Extension Request”).  The Administrative Agent shall forward to each Revolving
Lender a copy of the Extension Request delivered to the Administrative Agent
promptly upon receipt thereof.  Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended for six months
effective upon receipt of the Extension Request and payment of the fee referred
to in the following clause (b): (a) immediately prior to such extension and
immediately after giving effect thereto, (i) no Event of Default shall exist and
no Default under any of subsections (a), (e) or (f) of Section 10.1. shall exist
and (ii) the representations and warranties made or deemed made by each Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents and (b) the Borrowers shall have paid
the Fees payable under Section 3.5.(f).

 

Section 2.15.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrowers shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Lenders and the Issuing Banks, for deposit into the
Letter of Credit Collateral Account, an amount of money equal to the amount of
such excess.

 

56

--------------------------------------------------------------------------------


 

Section 2.16.  Joint and Several Liability of the Borrowers.

 

(a)                                 The obligations of each Borrower hereunder
and under the other Loan Documents to which any Borrower is a party shall be
joint and several, and, accordingly, each Borrower confirms that it is liable
for the full amount of the Obligations, regardless of whether incurred by such
Borrower or any other Borrower.

 

(b)                                 Each Borrower represents and warrants to the
Administrative Agent, the Issuing Banks and the Lenders that the Borrowers,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Lenders through their collective efforts.

 

(c)                                  None of the Administrative Agent, any
Issuing Bank or any Lender shall be obligated or required before enforcing any
Loan Document against a Borrower: (a)  to pursue any right or remedy it may have
against any other Borrower or any other Person or commence any suit or other
proceeding against any other Borrower or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any other
Borrower or any other Person; or (c) to make demand of any other Borrower or any
other Person or to enforce or seek to enforce or realize upon any collateral
security held by the Administrative Agent, any Issuing Bank or any Lender which
may secure any of the Obligations.

 

(d)                                 It is the intent of each Borrower, the
Administrative Agent, the Issuing Banks and the Lenders that in any proceeding
of the types described in Sections 10.1.(e) or 10.1.(f), a Borrower’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Borrower hereunder to be avoidable
or unenforceable against such Borrower in such proceeding as a result of
Applicable Law, including without limitation, (i) Section 548 of the Bankruptcy
Code and (ii) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Borrower hereunder
shall be determined in any such proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of a Borrower
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which such Borrower shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Borrower hereunder, to be subject to
avoidance under the Avoidance Provisions.  This subsection is intended solely to
preserve the rights of the Administrative Agent, the Issuing Banks and the
Lenders hereunder to the maximum extent that would not cause the obligations of
any Borrower hereunder to be subject to avoidance under the Avoidance
Provisions, and no Borrower or any other Person shall have any right or claim
under this Section that would not otherwise be available to such Person under
the Avoidance Provisions.

 

(e)                                  To the extent that any Borrower shall be
required hereunder to pay any portion of the Obligations exceeding the greater
of (a) the amount of the value actually received by such Borrower and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Borrower would otherwise have paid if such Borrower had paid the aggregate
amount of Obligations (excluding the amount paid by any other Person) in the
same proportion as such Borrower’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all of the Borrowers on such date,
then such Borrower shall be reimbursed by each other Borrower for the amount of
such excess pro rata, based on the respective net worth of such other Borrower
on such date.

 

57

--------------------------------------------------------------------------------


 

(f)                                   Each Borrower assumes all responsibility
for being and keeping itself informed of the financial condition of the other
Borrowers, and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Borrower assumes and incurs hereunder, and agrees that none of the
Administrative Agent, any Issuing Bank or any Lender shall have any duty
whatsoever to advise any Borrower of information regarding such circumstances or
risks.

 

Section 2.17.  Borrower Representative.

 

Each Borrower hereby appoints the Parent to act as its agent for all purposes
under the Loan Documents (including, without limitation, with respect to all
matters related to the borrowing and repayment of Loans, the issuance of Letters
of Credit and the giving and receiving of notices under or in respect of the
Loan Documents) (in such capacity, the “Borrower Representative”).  Each
Borrower acknowledges and agrees that (i) the Borrower Representative may
execute such documents as the Borrower Representative deems appropriate in its
sole discretion, and with respect to any such document executed by only the
Borrower Representative, each Borrower shall be bound by and obligated by all of
the terms of any such document, (ii) any notice or other communication delivered
by the Administrative Agent, any Issuing Bank or any Lender hereunder to the
Borrower Representative shall be deemed to have been delivered to each Borrower
and (iii) the Administrative Agent and the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrowers or the
Borrower Representative.  Each Borrower agrees that any action taken by the
Borrower Representative without the consent of, or notice to, such Borrower
shall not release or discharge such Borrower from its obligations hereunder.

 

Section 2.18.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, no Swingline Lender
shall be required to make any Swingline Loan, no Revolving Lender shall make any
Bid Rate Loan, the Issuing Banks shall not be required to issue a Letter of
Credit and no reduction of the Revolving Commitments pursuant to Section 2.13.
shall take effect, if immediately after the making of such Revolving Loan, the
issuance of such Letter of Credit or such reduction in the Revolving
Commitments:

 

(a)                                 the aggregate principal amount of all
outstanding Revolving Loans, Bid Rate Loans and Swingline Loans, together with
the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Revolving Commitments at such time; or

 

(b)                                 the aggregate principal amount of all
outstanding Bid Rate Loans would exceed 50.0% of the aggregate amount of the
Revolving Commitments at such time.

 

Section 2.19.  Increase in Commitments.

 

The Borrowers shall have the right at any time after Term Loan Availability
Termination Date and (a) prior to the Revolving Termination Date, to request
increases in the aggregate amount of the Revolving Commitments, (b) prior to the
Term A Loan Maturity Date, to request the making of additional Term A Loans
(“Additional Term A Loans”) and (c) prior to the Term B Loan Maturity Date, to
request the making of additional Term B Loans (“Additional Term B Loans” and,
collectively with the Additional Term A Loans, “Additional Term Loans”), in each
case, by the Borrower Representative providing written notice (which may be by
telecopy or electronic mail) to the Administrative Agent, which notice shall be
irrevocable once given; provided, however, that after giving effect to any
increase in the Revolving Commitments and the making of any Additional Term
Loans, the aggregate amount of the

 

58

--------------------------------------------------------------------------------


 

Revolving Commitments and the aggregate outstanding principal amount of Term
Loans shall not exceed $4,500,000,000 less (i) the amount of any voluntary
reductions of the Revolving Commitments made pursuant to Section 2.13. and
(ii) the amount of any optional prepayments of the Term Loans pursuant to
Section 2.9.  Additional Term Loans shall be subject to the same terms and
conditions of this Agreement that are applicable to all other Term Loans.  Each
such increase in the Revolving Commitments must be in an aggregate minimum
amount of $100,000,000 and integral multiples of $50,000,000 in excess thereof. 
Each such request to make Additional Term Loans must be in an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof (or
such other amounts as may be acceptable to the Administrative Agent and the
Borrowers).  The Administrative Agent, in consultation with the Borrower
Representative, shall manage all aspects of the syndication of such increase in
the Revolving Commitments or making of Additional Term Loans, as applicable,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase in the Revolving Commitments or the making of
Additional Term Loans, as applicable, and the allocations of the increase in the
Revolving Commitments or making of Additional Term Loans, as applicable, among
such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or provide a new Revolving Commitment or make
an Additional Term Loan, and any new Lender becoming a party to this Agreement
in connection with any such requested increase in the Revolving Commitments or
the making of Additional Term Loans, as applicable, must be an Eligible
Assignee.  If a new Revolving Lender becomes a party to this Agreement, or if
any existing Lender is increasing its Revolving Commitment or making an initial
Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage or, in the case of a
Revolving Lender increasing its Revolving Commitment, the amount of the increase
in its Revolving Commitment Percentage (determined with respect to the Revolving
Lenders’ respective Revolving Commitments and after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Revolving
Lenders, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Revolving Lender, plus (B) the aggregate amount of payments previously made by
the other Revolving Lenders under Section 2.4.(j) that have not been repaid,
plus (C) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of such Revolving Loans.  The Borrowers jointly
and severally agree to pay to the Revolving Lenders amounts payable, if any, to
such Revolving Lenders under Section 4.4. as if such purchase were a prepayment
of any such Revolving Loans.  Effecting the increase of the Revolving
Commitments or the making of Additional Term Loans under this Section is subject
to the following conditions precedent: (x) no Default or Event of Default shall
be in existence on the effective date of such increase in the Revolving
Commitments or the making of such Additional Term Loans, (y) the representations
and warranties made or deemed made by any Borrower or any other Loan Party in
any Loan Document to which such Borrower or such other Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of all corporate, partnership or other necessary action
taken by the Borrowers to authorize such

 

59

--------------------------------------------------------------------------------


 

increase in the Revolving Commitments or the borrowing of Additional Term Loans,
as applicable; (ii) an opinion of counsel to the Borrowers and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; (iii) in the case of an increase in the
Revolving Commitments, new Revolving Notes executed by the Borrowers, payable to
any new Revolving Lenders and replacement Revolving Notes executed by the
Borrowers, payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments (in each case unless any such Revolving Lender
requests not to receive such a Note); and (iv) in the case of the making of
Additional Term Loans, new Term Notes executed by the Borrowers, payable to any
new Term Loan Lenders and replacement Term Notes executed by the Borrowers,
payable to any existing Term Loan Lenders increasing their Term Loans, in the
amount of such Term Loan Lender’s Term Loan (in each case unless any such Term
Loan Lender requests not to receive such a Note).  In connection with any
increase in the aggregate amount of the Revolving Commitments or the making of
any Additional Term Loans pursuant to this Section, any Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, each Issuing Bank and each Swingline
Lender, its name, address, tax identification number and/or such other
information as shall be necessary for the Administrative Agent to comply with
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

 

Section 2.20.  Funds Transfer Disbursements.

 

(a)                                 Generally.  Each Borrower hereby authorizes
the Administrative Agent to disburse the proceeds of any Loan made by the
Lenders or any of their Affiliates pursuant to the Loan Documents as requested
by an authorized representative of such Borrower to any of the accounts
designated in the Disbursement Instruction Agreement.  Each Borrower agrees to
be bound by any transfer request: (i) authorized or transmitted by the Borrower
Representative or such Borrower; or (ii) made in such Borrower’s name and
accepted by the Administrative Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by such Borrower.  Each
Borrower further agrees and acknowledges that the Administrative Agent may rely
solely on any bank routing number or identifying bank account number or name
provided by the Borrower Representative or such Borrower to effect a wire or
funds transfer even if the information provided by the Borrower Representative
or such Borrower identifies a different bank or account holder than named by the
Borrower Representative or such Borrower.  The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower Representative or any Borrower.  If the
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, each Borrower agrees that no
matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Administrative Agent
and any Borrower.  Each Borrower agrees to notify the Administrative Agent of
any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower Representative or such Borrower of such
transfer.

 

(b)                                 Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender or

 

60

--------------------------------------------------------------------------------


 

prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.

 

(c)                                  Limitation of Liability.  None of the
Administrative Agent, any Issuing Bank or any Lender shall be liable to any
Borrower or any other parties for (i) errors, acts or failures to act of others,
including other entities, banks, communications carriers or clearinghouses,
through which any Borrower’s transfers may be made or information received or
transmitted, and no such entity shall be deemed an agent of the Administrative
Agent, any Issuing Bank or any Lender, (ii) any loss, liability or delay caused
by fires, earthquakes, wars, civil disturbances, power surges or failures, acts
of government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s or
any Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Issuing Bank, any Lender or any
Borrower knew or should have known the likelihood of these damages in any
situation.  None of the Administrative Agent, any Issuing Bank or any Lender
makes any representations or warranties other than those expressly made in this
Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrowers.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by any Loan Party under this Agreement, the Notes or any
other Loan Document shall be made in Dollars, in immediately available funds,
without setoff, deduction or counterclaim (excluding Taxes required to be
withheld pursuant to Section 3.10.), to the Administrative Agent at the
Principal Office, not later than 12:00 noon Eastern time on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day). 
Subject to Section 10.5., each Borrower shall, at the time of such Borrower’s
making a payment under this Agreement or any other Loan Document, specify to the
Administrative Agent the amounts payable by such Borrower hereunder to which
such payment is to be applied.  Each payment received by the Administrative
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender by wire transfer of immediately available funds in accordance
with the wiring instructions provided by such Lender to the Administrative Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender.  Each payment received by the Administrative Agent for
the account of any Issuing Bank under this Agreement shall be paid to such
Issuing Bank by wire transfer of immediately available funds in accordance with
the wiring instructions provided by such Issuing Bank to the Administrative
Agent from time to time, for the account of such Issuing Bank.  In the event the
Administrative Agent fails to pay such amounts to such Lender or such Issuing
Bank, as the case may be, within one Business Day of receipt of such amounts,
the Administrative Agent shall pay interest on such amount until paid at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  If the
due date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrowers.  Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due from a
Borrower to the Administrative Agent for the account of the Lenders or the
Issuing Banks hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case

 

61

--------------------------------------------------------------------------------


 

may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of 3.5.(e), and Section 3.5.(f) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders,
pro rata according to the amounts of their respective Term A Loan Commitments or
Term B Loan Commitments; (d) each payment or prepayment of principal of Term
Loans shall be made for the account of the Term Loan Lenders, pro rata in
accordance with the respective unpaid principal amounts of the Term Loans held
by them; (e) each payment of interest on Revolving Loans or Term Loans shall be
made for the account of the Revolving Lenders or Term Loan Lenders, as
applicable, pro rata in accordance with the amounts of interest on such
Revolving Loans or Term Loans, as applicable, then due and payable to the
respective Lenders; (f) the Conversion and Continuation of Revolving Loans or
Term Loans, as applicable, of a particular Type (other than Conversions provided
for by Sections 4.1.(c) and 4.5.) shall be made pro rata among the Revolving
Lenders or Term Loan Lenders, as applicable, according to the amounts of their
respective Revolving Loans or Term Loans, as applicable, and the then current
Interest Period for each Lender’s portion of each such Loan of such Type shall
be coterminous; (g) each prepayment of principal of Bid Rate Loans by any
Borrower pursuant to Section 2.9.(b)(ii) shall be made for account of the
Lenders then owed Bid Rate Loans pro rata in accordance with the respective
unpaid principal amounts of the Bid Rate Loans then owing to each such Lender;
(h) the Revolving Lenders’ participation in, and payment obligations in respect
of, Swingline Loans under Section 2.5. shall be in accordance with their
respective Revolving Commitment Percentages; and (i) the Revolving Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.4. shall be in accordance with their respective Revolving Commitment
Percentages.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the applicable
Swingline Lender only (except to the extent any Revolving Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.5.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

62

--------------------------------------------------------------------------------


 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to a Borrower under this Agreement or shall obtain payment on any
other Obligation owing by a Borrower through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of a Borrower to a Lender (other than any payment in respect of Specified
Derivatives Obligations) not in accordance with the terms of  this Agreement and
such payment should be distributed to other Lenders in accordance with
Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the applicable Loans made by such
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  Each
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of any Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrowers jointly and severally agree to pay to the Administrative Agent and
each Lender all loan fees as have been agreed to in writing by any Borrower and
the Administrative Agent.

 

(b)                                 Facility Fees. During the period from the
Effective Date to but excluding the Revolving Termination Date, the Borrowers
jointly and severally agree to pay to the Administrative Agent for the account
of the Revolving Lenders a facility fee equal to the daily aggregate amount of
the Revolving Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee. Such fee shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.  Each Borrower acknowledges that the fee payable hereunder
is a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrowers as
described herein and for no other purposes.

 

(c)                                  Term A Loan Unused Fee.  During the period
from the Effective Date to but excluding the earlier of (i) the date that the
Term A Loans are borrowed pursuant to Section 2.2. or (ii) the last day

 

63

--------------------------------------------------------------------------------


 

of the Term Loan Availability Period, the Borrowers jointly and severally agree
to pay to the Administrative Agent for the account of the Term A Loan Lenders,
an unused facility fee equal to the aggregate amount of the Term A Loan
Commitments multiplied by a rate per annum equal to one-fourth of one percent
(0.25%).  Such fee shall be computed on a daily basis and payable monthly in
arrears on the first day of each month during the Term Loan Availability Period
and on the Term Loan Availability Termination Date.

 

(d)                                 Term B Loan Unused Fee.  During the period
from the Effective Date to but excluding the earlier of (i) the date that the
Term B Loans are borrowed pursuant to Section 2.2. or (ii) the last day of the
Term Loan Availability Period, the Borrowers jointly and severally agree to pay
to the Administrative Agent for the account of the Term B Loan Lenders, an
unused facility fee equal to the aggregate amount of the Term B Loan Commitments
multiplied by a rate per annum equal to one-fourth of one percent (0.25%).  Such
fee shall be computed on a daily basis and payable monthly in arrears on the
first day of each month during the Term Loan Availability Period and on the Term
Loan Availability Termination Date.

 

(e)                                  Letter of Credit Fees.  Each Borrower
jointly and severally agrees to pay to the Administrative Agent for the account
of each Revolving Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for Revolving Loans that are LIBOR Loans times the daily
average Stated Amount of each such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (x) to and including the
date such Letter of Credit expires or is cancelled or (y) to but excluding the
date such Letter of Credit is drawn in full.  In addition to such fees, each
Borrower jointly and severally agrees to pay to the applicable Issuing Bank
solely for its own account, a fronting fee in respect of each Letter of Credit
issued for its account equal to one-eighth of one percent (0.125%) of the
initial Stated Amount of such Letter of Credit.  The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of each
January, April, July and October, (ii) on the Revolving Termination Date,
(iii) on the date the Revolving Commitments are terminated or reduced to zero
and (iv) thereafter from time to time on demand of the Administrative Agent, and
in the case of the fee provided for in the second sentence, at the time of
issuance of such Letter of Credit.  Each Borrower jointly and severally agrees
to pay directly to the applicable Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged or
incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

 

(f)                                   Revolving Credit Extension Fee.  If the
Revolving Termination Date is being extended in accordance with Section 2.14.,
the Borrowers shall pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to seventy-five thousandths of one percent (0.075%)
of the amount of such Revolving Lender’s Revolving Commitment (whether or not
utilized).  Such fee shall be due and payable in full on the effective date of
such extension.

 

(g)                                  Administrative and Other Fees.  Each
Borrower jointly and severally agrees to pay the administrative and other fees
of the Administrative Agent as provided in the Fee Letter with the Lender acting
as Administrative Agent and as may be otherwise agreed to in writing from time
to time by any Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

64

--------------------------------------------------------------------------------


 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the respective Lender in writing
that such Borrower elects to have such excess sum returned to it forthwith.  It
is the express intent of the parties hereto that no Borrower pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by such Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon any Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.6.(a)(i) through
(iv) and, with respect to Swingline Loans, in Section 2.5.(c).  Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrowers monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrowers absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge any Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 12.6. and
in the definition of Requisite Lenders, Requisite Revolving Lenders, Requisite
Term A Loan Lenders or Requisite Term B Loan Lenders, as applicable.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 3.3. shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, if such Defaulting Lender is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lenders hereunder;
third, if such Defaulting Lender is a Revolving Lender, to Cash

 

65

--------------------------------------------------------------------------------


 

Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower Representative may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower Representative, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) if such Defaulting Lender is a Revolving Lender, Cash Collateralize the
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with subsection (e) below; sixth, to the payment of any amounts owing
to the Lenders, the Issuing Banks or the Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.4.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b), (c) or (d) for any period
during which that Lender is a Defaulting Lender and no Borrower shall be
required to pay any such fee to a Defaulting Lender that otherwise would have
been required to have been paid to that Defaulting Lender.

 

(ii)                                  Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(e) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender that is a Revolving Lender pursuant to the
immediately preceding clauses (i) or (ii), the Borrowers jointly and severally
agree to (x) pay to each Non-Defaulting Lender that is a Revolving Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to the immediately following subsection (d),

 

66

--------------------------------------------------------------------------------


 

(y) pay to each Issuing Bank and each Swingline Lender, as applicable, the
amount of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure in
respect of such Defaulting Lender, and the Borrowers shall not be required to
pay the remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  If such Defaulting Lender is a Revolving Lender, all or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans that has not been funded by such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Credit Exposure of
any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section  12.22., no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrowers jointly and severally agree, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, to prepay
Swingline Loans made to the Borrowers in an amount equal to the applicable
Swingline Lender’s Fronting Exposure and (y) second, to Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within 2 Business Days following
the written request of the Administrative Agent or the Issuing Banks (with a
copy to the Administrative Agent), the Borrowers jointly and severally agree to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Banks with
respect to Letters of Credit issued and outstanding at such time.

 

(iii)                               Each Borrower, and to the extent provided by
any Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the Issuing Banks, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for such Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrowers jointly and severally
agree to promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the

 

67

--------------------------------------------------------------------------------


 

satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Liabilities (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (y) the
determination by the Administrative Agent and the Issuing Banks that there
exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Banks may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrowers, such Cash Collateral shall remain subject to the security
interest granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower
Representative and the Administrative Agent and in the case of a Defaulting
Lender that is a Revolving Lender, the Swingline Lenders and the Issuing Banks,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the applicable Class of the other applicable Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)), Term A Loan
Commitment Percentages and Term B Loan Commitment Percentages, as applicable,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties and subject to Section  12.22., no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lenders
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Banks shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Commitment. 
During any period that a Lender is a Defaulting Lender, the Borrowers may, by
the Borrower Representative giving notice (which may be by telephone (promptly
followed by a written notice), telecopy or electronic mail) thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Revolving Commitment or Term Loan Commitment,
as applicable, to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b).  No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  In addition, any Lender who is not a Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Revolving Commitment or Term Loan
Commitment, as applicable, via an assignment subject to and in accordance with
the

 

68

--------------------------------------------------------------------------------


 

provisions of Section 12.5.(b).  In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500; provided that the failure or
unwillingness of such Defaulting Lender to execute the Assignment and Assumption
and other necessary documents shall not prevent or delay such assignment and the
Assignment and Assumption and other necessary documents shall be automatically
deemed to be fully authorized and executed by the Defaulting Lender if such
Defaulting Lender does not promptly execute all documents reasonably requested
to effect such assignment (and, if such Lender fails to deliver any Notes held
by it, such Notes shall automatically be deemed canceled and such Lender shall
be required to indemnify the Borrowers for any liabilities incurred by the
Borrowers by reason of the failure of such Lender to deliver such Notes).  The
exercise by the Borrowers of their rights under this Section shall be at the
Borrowers’ sole cost and expense and at no cost or expense to the Administrative
Agent or any of the other Lenders.

 

Section 3.10.  Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section, the term “Lender” includes the Issuing Banks and the term “Applicable
Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Borrower or other applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrowers and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrowers and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that a Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with

 

69

--------------------------------------------------------------------------------


 

the provisions of Section 12.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by a Borrower or any other Loan Party to
a Governmental Authority pursuant to this Section, the Borrower Representative
or such other Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower Representative or the Administrative Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower Representative or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in the immediately following clauses (ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in such Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower Representative and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), an electronic copy (or an original if requested by
the Borrower Representative or the Administrative Agent) of an executed IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time

 

70

--------------------------------------------------------------------------------


 

thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower Representative or the
Administrative Agent) of an executed IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower Representative or the Administrative Agent) of an
executed IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit T-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) an electronic copy (or an original if requested by the
Borrower Representative or the Administrative Agent) of IRS Form W-8BEN or
W-8BEN-E, as applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower Representative or the Administrative Agent) of an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit T-2 or Exhibit T-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit T-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower Representative or the Administrative Agent), an
electronic copy (or an original if requested by the Borrower Representative or
the Administrative Agent) of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be

 

71

--------------------------------------------------------------------------------


 

prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower
Representative and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower
Representative or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower Representative or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will any indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person or to apply
for, seek or pursue any refund on behalf of the indemnifying party.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

72

--------------------------------------------------------------------------------


 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender or any
Participant determines that, as the result of a Regulatory Change, compliance
with any law or regulation or with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law)
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s Commitments or its making or maintaining Loans or
participating in Letters of Credit below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then from time to time, within thirty (30) days after written demand by such
Lender or such Participant, the Borrowers jointly and severally agree to pay to
such Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation controlling such Lender or such
Participant to the extent that such Lender or such Participant determines such
increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.

 

(b)                                 Additional Costs.  In addition to and not in
limitation of the immediately preceding subsection, the Borrowers jointly and
severally agree to pay promptly to the Administrative Agent for the account of a
Lender from time to time such amounts as such Lender may determine to be
necessary to compensate such Lender for any costs incurred by such Lender that
it determines are attributable to its making or maintaining of any LIBOR Loans
or LIBOR Margin Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or LIBOR Margin
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or LIBOR Margin Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:  (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or LIBOR Margin
Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or (ii) imposes or modifies any reserve, special deposit,
liquidity or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined to the extent utilized when determining LIBOR
for such Loans) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by, such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder), or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender (other than on account of Taxes) as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies with respect to capital adequacy).

 

(c)                                  Lender’s Suspension of LIBOR Loans and
LIBOR Margin Loans.  Without limiting the effect of the provisions of the
immediately preceding subsections (a) and (b), if by reason of any Regulatory
Change, any Lender either (i) incurs Additional Costs based on or measured by
the excess above a specified level of the amount of a category of deposits or
other liabilities of such Lender that includes deposits by reference to which
the interest rate on LIBOR Loans or LIBOR Margin Loans is determined as provided
in  this Agreement or a category of extensions of credit or other assets of such

 

73

--------------------------------------------------------------------------------


 

Lender that includes LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower
Representative (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
and/or the obligation of a Revolving Lender that has outstanding a Bid Rate
Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrowers under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit (other than Indemnified Taxes, Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes) and the result shall be to increase the cost to the Issuing Banks
of issuing (or any Revolving Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by any Issuing Bank or any
Revolving Lender hereunder in respect of any Letter of Credit, then, upon demand
by such Issuing Bank or such Lender, the Borrowers jointly and severally agree
to pay immediately to such Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank, each
Lender, and each Participant, as the case may be, agrees to notify the Borrower
Representative (and in the case of an Issuing Bank, a Lender or a Participant,
the Administrative Agent as well) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank, such Lender or such
Participant to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank, any Lender or any Participant to give
such notice shall not release any Borrower from any of its obligations
hereunder.  Notwithstanding the foregoing sentence, the Borrowers shall not be
required to compensate a Lender, a Participant or an Issuing Bank pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender, such Participant or such Issuing
Bank, as the case may be, notifies the Borrower Representative of the Regulatory
Change giving rise to such increased costs or reductions, and of such Lender’s,
such Participant’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Regulatory Change giving rise to such increased
costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof).  The
Administrative Agent, each Issuing Bank, each Lender and each Participant, as
the case may be, agrees to furnish to the Borrower Representative (and in the
case of an Issuing Bank, a Lender or a Participant to the Administrative Agent
as well) a certificate setting forth the basis and amount of each request for
compensation under this Section.  Determinations by the Administrative Agent,
such Issuing Bank, such Lender, or such Participant, as the case may be, of the
effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans and LIBOR Margin Loans.

 

(a)                                 Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any Interest
Period:

 

74

--------------------------------------------------------------------------------


 

(i)                                     the Administrative Agent reasonably
determines (which determination shall be conclusive) that (A) quotations of
interest rates for the relevant deposits referred to in the definition of LIBOR
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided herein
or (B) otherwise, adequate and reasonable means do not exist for ascertaining
LIBOR (including, without limitation, because LIBOR is not available or
published on a current basis), for such Interest Period;

 

(ii)                                  (A) the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period or (B) the Administrative Agent is advised by the
Requisite Lenders (or, in the case of a LIBOR Margin Loan, the Lender that is
required to make such Loan) that the relevant rates of interest referred to in
the definition of LIBOR upon the basis of which the rate of interest for LIBOR
Loans for such Interest Period is to be determined are not likely to adequately
cover the cost to such Lenders (or Lender) of making or maintaining their LIBOR
Loans (or its LIBOR Loan) for such Interest Period; or

 

(iii)                               any Revolving Lender that has outstanding a
Bid Rate Quote with respect to a LIBOR Margin Loan reasonably determines (which
determination shall be conclusive) that LIBOR will not adequately and fairly
reflect the cost to such Revolving Lender of making or maintaining such LIBOR
Margin Loan;

 

then the Administrative Agent shall give the Borrower Representative and each
Lender prompt notice thereof and, so long as such condition remains in effect,
(i) the Lenders shall be under no obligation to, and shall not, make additional
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans, and the
Borrowers shall on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan and (ii) in the case of clause (c) above, no Lender that has
outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall be under
any obligation to make such Loan.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive) that the circumstances set
forth in clauses (i), (ii) or (iii) of Section 4.2.(a) (1) have arisen and such
circumstances are unlikely to be temporary or (2) have not arisen but the
supervisor for the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrowers shall endeavor to establish an alternate rate of interest to LIBOR
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 12.6., such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date a copy of the amendment is
provided to the Lenders, a written notice from the Requisite Lenders stating
that such Requisite Lenders object to such amendment.  Until an alternate rate
of interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (2) of the first sentence of this
clause (b), only to the extent LIBOR for such Interest Period is not available
or published at such time on a current basis), (x) the Lenders shall be under no
obligation to, and shall not, make additional LIBOR

 

75

--------------------------------------------------------------------------------


 

Loans (and with respect to any Notice of Borrowing requesting a borrowing of a
LIBOR Loan, such borrowing shall be made as a borrowing of a Base Rate Loan),
Continue LIBOR Loans or Convert Loans into LIBOR Loans, and the Borrowers shall
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (y) no
Lender that has outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan
shall be under any obligation to make such Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Revolving Lender that has an outstanding Bid Rate
Quote shall determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
Representative thereof (with a copy of such notice to the Administrative Agent)
and such Lender’s obligation to make or Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended and/or such Revolving Lender’s
obligation to make LIBOR Margin Loans shall be suspended, in each case, until
such time as such Lender may again make and maintain LIBOR Loans or LIBOR Margin
Loans (in which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrowers jointly and severally agree to pay to the Administrative Agent for
the account of each Lender, upon the request of the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan or a Bid Rate Loan by a Borrower, or Conversion of
a LIBOR Loan made by such Lender for any reason (including, without limitation,
acceleration) on a date other than the last day of the Interest Period for such
Loan; or

 

(b)                                 any failure by a Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2. to be satisfied) to borrow a LIBOR Loan or a
Bid Rate Loan from such Lender on the date for such borrowing, or to Convert a
Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date
of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which a Borrower failed to borrow,
Convert into or Continue such LIBOR Loan, as applicable, calculating present
value by using as a discount rate LIBOR quoted on such date and (ii) in the case
of a Bid Rate Loan, the sum of such losses and expenses as the Lender or
Designated Lender who made such Bid Rate Loan may reasonably incur by reason of
such prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties.  Upon the
Borrower Representative’s request, the Administrative Agent shall provide the
Borrower Representative

 

76

--------------------------------------------------------------------------------


 

with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

(a)                                 If the obligation of any Lender to make
LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended pursuant to Section 4.1.(c), Section 4.2. or Section 4.3.
then such Lender’s LIBOR Loans shall be automatically Converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for LIBOR Loans
(or, in the case of a Conversion required by Section 4.1.(c), Section 4.2., or
Section 4.3. on such earlier date as such Lender or the Administrative Agent, as
applicable, may specify to the Borrower Representative with a copy to the
Administrative Agent, if applicable) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1.,
Section 4.2. or Section 4.3. that gave rise to such Conversion no longer exist:

 

(i)                                     to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower Representative (with a copy to the Administrative Agent, if applicable)
that the circumstances specified in Section 4.1.(c) or 4.3. that gave rise to
the Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer
exist (which such Lender or the Administrative Agent, as applicable, agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Class, Types and
Interest Periods) in accordance with their respective Commitments.

 

(b)                                 If the obligation of a Revolving Lender to
make LIBOR Margin Loans shall be suspended pursuant to Section 4.1.(c) or 4.2.,
then the LIBOR Margin Loans of such Lender shall be automatically due and
payable on such date as such Lender may specify to the Borrower Representative
by written notice with a copy to the Administrative Agent.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender is a Non-Consenting Lender, then, so long as there does not then
exist any Default or Event of Default, the Borrower Representative may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment or Commitments to an Eligible
Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under
Section 2.4.(j) that have not been

 

77

--------------------------------------------------------------------------------


 

repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee.  Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender, any other Lender, or any Titled
Agent be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee; provided that the failure or
unwillingness of such Affected Lender to execute the Assignment and Assumption
and other necessary documents shall not prevent or delay such assignment and the
Assignment and Assumption and other necessary documents shall be automatically
deemed to be fully authorized and executed by the Affected Lender if such
Affected Lender does not promptly execute all documents reasonably requested to
effect such assignment (and, if such Lender fails to deliver any Notes held by
it, such Notes shall automatically be deemed canceled and such Lender shall be
required to indemnify the Borrowers for any liabilities incurred by the
Borrowers by reason of the failure of such Lender to deliver such Notes).  The
exercise by the Borrowers of their rights under this Section shall be at the
Borrowers’ sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders.  The terms of this
Section shall not in any way limit any Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 4.1., or
4.4.) with respect to any period up to the date of replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

78

--------------------------------------------------------------------------------


 

(ii)                                  Revolving Notes, Term Notes and Bid Rate
Notes executed by the Borrowers, payable to each applicable Lender (including
any Designated Lender, if applicable), other than any Lender that has requested
that it not receive Notes and complying with the terms of Section 2.12.(a) and
the Swingline Notes executed by the Borrowers;

 

(iii)                               the Guaranty executed by the Guarantor;

 

(iv)                              an opinion or opinions of counsel to the
Borrowers and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering the matters set forth in Exhibit N;

 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a recent date
by the Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower Representative, authorized to
execute and deliver on behalf of each Borrower Notices of Borrowing, Notices of
Swingline Borrowing, requests for Letters of Credit, Notices of Conversion,
Notices of Continuation, Bid Rate Quote Requests and Bid Rate Quote Acceptances;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) such Loan Party’s by-laws, if a corporation, operating agreement, if a
limited liability company, partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(ix)                              a Compliance Certificate for the Parent
calculated on a pro forma basis for the Parent’s fiscal quarter ended
September 30, 2017;

 

(x)                                 a Disbursement Instruction Agreement
effective as of the Agreement Date;

 

(xi)                              evidence that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

79

--------------------------------------------------------------------------------


 

(xii)                           the address of each Property subject to a
Mortgage listed on Schedule 1.1 and such other information as reasonably
requested by the Administrative Agent or any Lender to complete its flood due
diligence with respect to such Properties; and

 

(xiii)                        such other documents, agreements and instruments
as the Administrative Agent, or any Lender (through the Administrative Agent),
may reasonably request; and

 

(b)                                 In the good faith judgment of the
Administrative Agent:

 

(i)                                     there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Parent and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (A) result in a Material
Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of any
Loan Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)                               the Parent and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and

 

(iv)                              each Borrower and each other Loan Party shall
have provided all information requested by the Administrative Agent and each
Lender in order to comply with applicable “know your customer” and Anti-Money
Laundering Laws, including without limitation, the Patriot Act.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.18. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by each Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have

 

80

--------------------------------------------------------------------------------


 

been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans or Term Loans, the Administrative Agent shall have
received a timely Notice of Borrowing, or in the case of a Swingline Loan, the
applicable Swingline Lender shall have received a timely Notice of Swingline
Borrowing.  Each Credit Event shall constitute a certification by each Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless any Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition,
each Borrower shall be deemed to have represented to the Administrative Agent
and the Lenders at the time any Loan is made or any Letter of Credit is issued
that all conditions to the making of such Loan or issuing of such Letter of
Credit contained in this Section 5.2. have been satisfied.  Unless set forth in
writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Borrowers, the other Loan Parties and their Subsidiaries is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.  None of the Borrowers, any other Loan
Party or any other Subsidiary is an EEA Financial Institution.

 

(b)                                 Ownership Structure.  Part I of
Schedule 6.1.(b) is, as of the Agreement Date, a complete and correct list of
all Subsidiaries of each of the Borrowers setting forth (i) for each such
Subsidiary (A) the jurisdiction of organization of such Subsidiary and
(B) whether such Subsidiary is a Material Subsidiary, and (ii) for each such
Subsidiary that owns or leases a Property, and/or owns or holds a Structured
Finance Investment or Mortgage Receivable, that as of the Agreement Date is
eligible for inclusion in a calculation of Unencumbered Asset Value (A) each
Borrower or Subsidiary holding any direct or indirect Equity Interest in such
Subsidiary, (B) the nature of the Equity Interests held by each such Person, and
(C) the percentage of ownership represented by such Equity Interests.  As of the
Agreement Date, except as disclosed in such Schedule, (A) except with respect to
(I) any Subsidiary which is not a Wholly Owned Subsidiary, (II) any Subsidiary
which is a Single Asset Entity and (III) customary provisions in partnership
agreements, lease agreements, mortgages and similar agreements in each case
entered into in the ordinary course of business, each of the Borrowers and their
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule,

 

81

--------------------------------------------------------------------------------


 

(B) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(C) except with respect to (I) any Subsidiary which is not a Wholly Owned
Subsidiary, (II) any Subsidiary which is a Single Asset Entity and
(III) customary provisions in partnership agreements, lease agreements,
mortgages and similar agreements, in each case entered into in the ordinary
course of business, there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of each Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the applicable Borrower.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  Each Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  Each Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents and the Fee Letters to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents and the Fee Letters to
which any Borrower or any other Loan Party is a party have been duly executed
and delivered by the duly authorized officers of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)                                 Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement, the other Loan Documents
to which any Loan Party is a party and the Fee Letters in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both: 
(i) require any Governmental Approval or violate any Applicable Law (including
any Environmental Laws) relating to any Borrower or any other Loan Party or any
Subsidiary; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of any Loan Party, or any indenture,
agreement or other instrument to which any Borrower or any other Loan Party or
any Subsidiary is a party or by which it or any of its respective properties may
be bound; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by any
Borrower or any other Loan Party other than in favor of the Administrative Agent
for its benefit and the benefit of the other Lender Parties.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Borrowers, the other Loan Parties and the Subsidiaries
is in compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

 

(f)                                   Title to Properties; Liens.  Part I of
Schedule 6.1.(f) is, as of the Agreement Date, a complete and correct listing of
all Properties of each Borrower, each other Loan Party and each of their
respective Subsidiaries, which also identifies any Property that is a
Development Property or Transition Asset as such a Property.  Each of the Loan
Parties and each their respective Subsidiaries has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets.  As of the
Agreement Date, there are no Liens against any assets of any Borrower, any Loan
Party or any Subsidiary other than Permitted Liens and Liens set forth on
Part II of Schedule 6.1.(f).

 

82

--------------------------------------------------------------------------------


 

(g)                                  Existing Indebtedness. 
Schedule 6.1.(g) is, as of the Agreement Date, a complete and correct listing of
all Material Indebtedness (including all Guarantees) of each of the Borrowers,
the other Loan Parties and their respective Subsidiaries, and if such Material
Indebtedness is secured by any Lien, identifying the Properties or other assets
encumbered by such Lien.  As of the Agreement Date, each Borrower, each other
Loan Party and each of their respective Subsidiaries have performed and are in
compliance with all of the terms of such Material Indebtedness and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute a default or event of default, exists with respect to any
such Material Indebtedness.

 

(h)                                 [Reserved].

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating to or affecting any Borrower, any other Loan Party any Subsidiary or
any of their respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.  There are no strikes, slowdowns,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to, any Borrower, other Loan Party or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect.

 

(j)                                    Taxes.  All federal, state and other
material tax returns of each Borrower, each other Loan Party and each Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal,
state and other material taxes, assessments and other governmental charges or
levies upon, each Borrower, each other Loan Party, each Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 7.6.  As of the Agreement Date, none of the United
States income tax returns of any Borrower, any other Loan Party or any
Subsidiary is under audit.  All charges, accruals and reserves on the books of
any Borrower, any other Loan Party and their Subsidiaries in respect of any
taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Parent has
furnished to each Lender copies of (i) the audited consolidated balance sheets
of each Borrower and its respective consolidated Subsidiaries for the fiscal
years ended December 31, 2015 and December 31, 2016, and the related audited
consolidated statements of operations, shareholders’ equity and cash flow for
the fiscal years ended on such dates, with the opinion thereon of Ernst & Young
LLP, and (ii) the respective unaudited consolidated balance sheets of each
Borrower and its respective consolidated Subsidiaries for the fiscal quarter
ended September 30, 2017, and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flow for the three fiscal quarter
period ended on such date.  Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of each Borrower and its
respective consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).  No
Loan Party or any of its Subsidiaries has on the Agreement Date any material
contingent liabilities, liabilities, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in the financial statements
referenced in clauses (i) and (ii) above.

 

83

--------------------------------------------------------------------------------


 

(l)                                     No Material Adverse Change.  Since
December 31, 2016, there has been no event, change, circumstance or occurrence
that could reasonably be expected to have a Material Adverse Effect.  Each of
the Borrowers is, and the Parent and its Subsidiaries, on a consolidated basis,
are, Solvent.

 

(m)                             ERISA.

 

(i)                                     Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws.  Except with respect
to Multiemployer Plans, (i) each Qualified Plan (A) has obtained a current
favorable determination letter issued by the Internal Revenue Service, (B) is
entitled to rely on a current, favorable opinion letter issued by the Internal
Revenue Service, or (C) has a remedial amendment period that has not yet expired
during which the Qualified Plan may be filed for a favorable determination
letter with respect to all provisions of such Qualified Plan, and (ii) to the
best knowledge of each Borrower, nothing has occurred which could reasonably
cause the loss of its reliance on each Qualified Plan’s favorable determination
letter or opinion letter, except in the case of a compliance failure with
respect to the Qualified Plan that is reasonably likely to result in a material
liability to any of the Borrowers.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $25,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (A) no
ERISA Event has occurred or is reasonably expected to occur; (B) there are no
pending, or to the best knowledge of each Borrower, threatened, claims, actions
or lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (C) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
(D) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code; and (E) no
assessment or tax has arisen under Section 4980H of the Internal Revenue Code.

 

(n)                                 Absence of Default.  None of the Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
any Loan Party or any Subsidiary under any agreement (other than this Agreement)
or judgment, decree or order to which any such Person is a party or by which any
such Person or any of its respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(o)                                 Environmental Laws.  Each of the Borrowers,
each other Loan Party and each Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms

 

84

--------------------------------------------------------------------------------


 

and conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not reasonably be expected to
have a Material Adverse Effect, no Loan Party has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Borrower, any other Loan Party or any
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (x) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common-law claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to each Loan Party’s knowledge after due inquiry,
threatened, against such Loan Party or any Subsidiary relating in any way to
Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect.  None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  To each Loan Party’s knowledge,
no Hazardous Materials generated at or transported from the Properties are or
have been transported to, or disposed of at, any location that is listed or
proposed for listing on the National Priority List or any analogous state or
local priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.

 

(p)                                 Investment Company.  None of the Borrowers,
any other Loan Party or their Subsidiaries is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(q)                                 Margin Stock.  None of the Borrowers, the
other Loan Parties or their Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(r)                                    Affiliate Transactions.  Except as
permitted by Section 9.8. or as otherwise set forth on Schedule 6.1.(r), none of
the Borrowers, the other Loan Parties or their Subsidiaries is a party to or
bound by any agreement or arrangement with any Affiliate, other than the
purchase of Unrestricted Subsidiary Loans, if applicable, and any transaction
related to such Unrestricted Subsidiary Loans, in each case, that is permitted
by this Agreement.

 

(s)                                   Intellectual Property.  Each of the
Borrowers, the other Loan Parties and the other Subsidiaries owns or has the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct

 

85

--------------------------------------------------------------------------------


 

of its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person.  All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances.  No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by any
Borrower, any other Loan Party or any Subsidiary, or challenging or questioning
the validity or effectiveness of any such Intellectual Property.  The use of
such Intellectual Property by the Borrowers, the other Loan Parties and their
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of any Borrower, any other Loan Party or any Subsidiary
that could reasonably be expected to have a Material Adverse Effect.

 

(t)                                    Business.  As of the Agreement Date, the
Borrowers, the other Loan Parties and their Subsidiaries are engaged primarily
in the business of owning, managing, leasing, acquiring, repositioning and
making investments in office properties in the borough of Manhattan, New York,
New York, together with other business activities incidental thereto.

 

(u)                                 Broker’s Fees.  Except as set forth in the
Fee Letters, no broker’s or finder’s fee, commission or similar compensation
will be payable with respect to the transactions contemplated hereby.  No other
similar fees or commissions will be payable by any Borrower or any other Loan
Party for any other services rendered to any Borrower or any Subsidiary
ancillary to the transactions contemplated hereby.

 

(v)                                 Accuracy and Completeness of Information. 
All written information, reports and other papers and data (other than financial
projections, other forward looking statements and information of a general
economic or industry specific nature) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, any Borrower, any other
Loan Party or any Subsidiary were, taken as a whole, at the time the same were
so furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of any Borrower, any other Loan Party or any Subsidiary
that have been or may hereafter be made available to the Administrative Agent,
any Issuing Bank or any Lender were or will be prepared in good faith based on
reasonable assumptions.  No fact is known to  any Borrower or any other Loan
Party which has had, or may in the future have (so far as any Borrower or other
Loan Party can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent, the Issuing Banks and the Lenders.  No document
furnished or written statement made to the Administrative Agent, any Issuing
Bank or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

 

(w)                               Not Plan Assets; No Prohibited Transactions. 
None of the assets of any Borrower, any other Loan Party or any Subsidiary
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the

 

86

--------------------------------------------------------------------------------


 

extensions of credit and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 

(x)                                 Anti-Corruption Laws and Sanctions.  None of
any Borrower, any other Loan Party, any of their respective Subsidiaries, any of
their respective directors or officers, nor to the knowledge of the Loan
Parties, any employees, Affiliates or any agent or representative of any
Borrower, any other Loan Party or any of their respective Subsidiaries that will
act in any capacity in connection with or benefit from this Agreement, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions, (ii) has
its assets located in a Sanctioned Country, (iii) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or
(iv) has violated any Anti-Money Laundering Law in any material respect.  Each 
Borrower, each other Loan Party and its respective Subsidiaries, and to the
knowledge of such Borrower and such other Loan Party, each director, officer,
employee, agent and Affiliate of such Borrower, such other Loan Party and each
such Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects.  Each Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance with the Anti-Corruption Laws and
applicable Sanctions by such Borrower, such other Loan Party, their respective
Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of such Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement.

 

(y)                                 REIT Status.  The Parent qualifies as, and
has elected to be treated as, a REIT and is in compliance with all requirements
and conditions imposed under the Internal Revenue Code to allow the Parent to
maintain its status as a REIT.

 

(z)                                  Eligible and Identified Properties;
Structured Finance Investments.  As of the Agreement Date, Schedule 6.1.(z) is a
correct and complete list of all Eligible Properties and all Structured Finance
Investments, and the name of each Subsidiary that owns or leases any such
Property or that owns any such Structured Finance Investment.

 

(aa)                          Unencumbered Properties; Unencumbered Asset
Value.  Each Property included in any calculation of Unencumbered Adjusted NOI
satisfied at the time of such calculation, all of the requirements contained in
the definition of “Eligible Property”.  Each Property included in the
calculation of Unencumbered Asset Value satisfied, at the time of such
calculation, all of the requirements contained in the definition of “Eligible
Property”.  At the time of calculation of Unencumbered Asset Value, no Property,
Structured Finance Investment or Mortgage Receivable owned or held by an entity
other than a Borrower or other Loan Party was included in the calculation of
Unencumbered Asset Value if such entity, or an entity (other than a Borrower or
another Loan Party) that had a direct or indirect ownership interest in such
entity at the time of such calculation, was an obligor in respect of any
Indebtedness (other than Nonrecourse Indebtedness of the type described in
clause (a) of the definition thereof).

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made on and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14., the date on which any increase of
the Revolving Commitments is effectuated or Additional Term Loans are made
pursuant to Section 2.19. and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder.  All such representations and
warranties

 

87

--------------------------------------------------------------------------------


 

shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, each Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.3., each Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law.

 

Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.  Each Borrower and each other Loan
Party shall maintain in effect policies and procedures reasonably designed to
ensure compliance by such Borrower, such other Loan Party and their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and Sanctions in all material respects.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, each
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) protect and preserve in all material respects all of its respective
material properties, including, but not limited to, all Intellectual Property
necessary to the conduct of its respective business, and in all material
respects maintain in good repair, working order and condition all material
tangible properties, ordinary wear and tear excepted and (b)  make or cause to
be made all material needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times in all
material respects.

 

Section 7.4.  Conduct of Business.

 

Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, each
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law.  The Borrower Representative shall from time to time
deliver to the Administrative Agent upon request a detailed list, together with
copies of all policies of the insurance of each Loan Party and its Subsidiaries
then in effect, stating the names of the insurance companies, the amounts and
rates of

 

88

--------------------------------------------------------------------------------


 

the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.  Such insurance shall, in any event, include terrorism
coverage.

 

Section 7.6.  Payment of Taxes and Claims.

 

Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person and could reasonably be expected to have a Material
Adverse Effect; provided, however, that this Section shall not require the
payment or discharge of any such tax, assessment, charge, levy or claim which is
being contested in good faith by appropriate proceedings which operate to
suspend the collection thereof and for which adequate reserves have been
established on the books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.  Each Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, permit representatives of the
Administrative Agent or any Lender to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (in the
presence of an officer of the Parent if an Event of Default does not then
exist), all at such reasonable times during business hours and as often as may
reasonably be requested and so long as no Event of Default exists, with
reasonable prior notice.  The Borrowers shall be obligated to reimburse the
Administrative Agent and the Lenders for their costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while a Default or Event of Default exists.  If requested by the
Administrative Agent, each Borrower and each other Loan Party shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of such Borrower, any other
Loan Party and their Subsidiaries with such Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

Each Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by such Borrower or any Subsidiary of such Borrower; (b) to finance
acquisitions and other Investments otherwise permitted under this Agreement;
(c) to finance capital expenditures and the repayment of Indebtedness of such
Borrower and its Subsidiaries; (d) to provide for the general working capital
needs of such Borrower and its Subsidiaries; and (e) for other general corporate
purposes of such Borrower and its Subsidiaries.  Each Borrower shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Loans.  No Borrower shall, and no Borrower shall permit any Subsidiary to, use
any part of such proceeds, or any Letter of Credit, to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan
Documents, the Parent may use proceeds of the Loans to purchase the Parent’s
common stock so long as such use will not result in any of the Loans or other
Obligations being considered to be “purpose credit” directly or indirectly
secured by margin stock within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.  No Borrower

 

89

--------------------------------------------------------------------------------


 

shall, and no Borrower shall permit any other Loan Party or any other Subsidiary
to, use any proceeds of the Loans or any Letter of Credit (x) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (y) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (z) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

Section 7.9.  Environmental Matters.

 

Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  Each
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and each Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects.  Each Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws in each case, to the extent all other responsible parties
fail to promptly take such actions, pay such costs and comply with such
requirements.  Each Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, promptly take all reasonable actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent, any Issuing Bank or any Lender.

 

Section 7.10.  Further Assurances.

 

At such Borrower’s cost and expense and upon request of the Administrative
Agent, each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 7.12.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
which either has trading privileges on any of the New York Stock Exchange, the
American Stock Exchange or on any other national stock exchange or which is
subject to price quotations on The NASDAQ Stock Market’s National Market System
or any other national electronic market system.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower Representative shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

90

--------------------------------------------------------------------------------


 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 60 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheets of each
Borrower and its respective Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income, equity or capital, as
applicable, and cash flows for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the respective
chief executive officer or chief financial officer of the applicable Borrower,
in his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the applicable
Borrower and its respective Subsidiaries as at the date thereof and the results
of operations for such period (subject to normal year-end audit adjustments).

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 105 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheets of each Borrower and its respective Subsidiaries as
at the end of such fiscal year and the related audited consolidated statements
of income, equity or capital, as applicable, and cash flows for such fiscal
year, setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) certified by the respective
chief executive officer or chief financial officer of the applicable Borrower,
in his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the financial position of the applicable Borrower and its
respective Subsidiaries as at the date thereof and the result of operations for
such period and (b) accompanied by the report thereon of Ernst & Young LLP or
any other independent certified public accountants of recognized national
standing, whose report shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of such audit.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements of the Parent are furnished pursuant to
Sections 8.1. and 8.2., a certificate substantially in the form of Exhibit O
(each a “Compliance Certificate”) executed on behalf of the Parent by the chief
financial officer of the Parent (a) setting forth in reasonable detail as of the
end of such quarterly accounting period or fiscal year, as the case may be, the
calculations required to establish whether the Parent was in compliance with the
covenants contained in Section 9.1.; and (b) stating that, to the best of his or
her knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the Parent
and the other Borrower with respect to such Default or Event of Default.  At the
time financial statements are furnished pursuant to Sections 8.1. and 8.2., the
Parent shall also deliver (A) a report, in form and detail reasonably
satisfactory to the Administrative Agent, setting forth a statement of Funds
From Operations for the Parent for the period of four consecutive fiscal
quarters then ended; (B) a report, in form and detail reasonably satisfactory to
the Administrative Agent, setting forth a list of all Properties acquired by the
Parent and its respective Subsidiaries since the date of the delivery of the
previous such report, such list to identify such Property’s name, location, year
built or acquired, anchor tenants, if any, amount of related mortgage
Indebtedness, if any, and the maturity of such mortgage Indebtedness, and the
Occupancy Rate and Net Operating Income for such Property, and (C) a list of all
Properties that are 1031 Properties.

 

91

--------------------------------------------------------------------------------


 

Section 8.4.  Other Information.

 

(a)                                 Promptly upon the request by the
Administrative Agent or any Lender (through the Administrative Agent), copies of
all management reports, if any, submitted to any Borrower or its Board of
Directors by its independent public accountants;

 

(b)                                 Within five (5) Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Administrative Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which any Borrower, any other Loan
Party or any other Subsidiary shall file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) or any national
securities exchange;

 

(c)                                  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by any Borrower, any other Loan Party or any
Subsidiary (but only if such financial reports, proxy statements and press
releases are not publicly available to the Administrative Agent; provided that,
if publicly available, the Borrower Representative has notified the
Administrative Agent in writing (which may be by telecopy or electronic mail )
of such public availability);

 

(d)                                 Promptly upon the mailing thereof to the
partners of SLGOP or the Guarantor generally, copies of all financial
statements, reports and proxy statements so mailed (but only to the extent that
such financial statements, reports and proxy statements are not publicly
available to the Administrative Agent and the Lenders);

 

(e)                                  If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer or chief financial officer of the Parent setting forth
details as to such occurrence and the action, if any, which the Parent or
applicable member of the ERISA Group is required or proposes to take;

 

(f)                                   To the extent any Borrower, any other Loan
Party or any other Subsidiary is aware of the same, prompt notice (which may be
by telecopy or electronic mail) of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating to, or affecting, any Borrower, any other Loan Party or
any Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect;

 

(g)                                  [Intentionally Omitted];

 

(h)                                 Prompt notice (which may be by telecopy or
electronic mail) of any change in the business, assets, liabilities, financial
condition, or results of operations of any Borrower, any other Loan Party or any
Subsidiary or the occurrence of any other event, in each case, which has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

(i)                                     Notice (which may be by telecopy or
electronic mail) of the occurrence of any Default or Event of Default promptly
upon a Responsible Officer of the Parent or any other Borrower or any other Loan
Party obtaining knowledge thereof;

 

(j)                                    Prompt notice (which may be by telecopy
or electronic mail) of any order, judgment or decree having been entered against
any Loan Party or any Material Subsidiary, or any of their respective

 

92

--------------------------------------------------------------------------------


 

properties or assets, that individually or in the aggregate with all other such
orders, judgments or decrees is in excess of $75,000,000;

 

(k)                                 Promptly upon any change in Rated Borrower’s
Credit Rating, written notice (which may be by telecopy or electronic mail)
stating that Rated Borrower’s Credit Rating has changed and providing the new
Credit Rating that is in effect;

 

(l)                                     Promptly, upon each request, information
identifying the Borrowers as a Lender may request in order to comply with
applicable “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act;

 

(m)                             Promptly, and in any event within 3 Business
Days after any Borrower obtains knowledge thereof, written notice (which may be
by telecopy or electronic mail) of the occurrence of any of the following: 
(i) a Borrower, any other Loan Party or any Subsidiary shall receive notice that
any violation of or noncompliance with any Environmental Law has or may have
been committed or is threatened; (ii) a Borrower, any other Loan Party or any
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) a Borrower, any other Loan Party or any Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) a Borrower, any other
Loan Party or any Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and the matters covered by notices referred to in any of
the immediately preceding clauses (i) through (iv), whether individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
and

 

(n)                                 Prompt notice (which may be by telecopy or
electronic mail) of the sale, transfer or other disposition of any material
assets of the any Borrower, any other Loan Party or any Subsidiary to any Person
other than any Borrower, any other Loan Party or any Subsidiary; and

 

(o)                                 From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
any Borrower, any other Loan Party or any of their respective Subsidiaries as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents may be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrowers) provided that the foregoing shall not
apply to (i) notices to any Lender (or any Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
Representative that it cannot or does not want to receive electronic
communications.  The Administrative Agent, the Borrower Representative or any
other Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered

 

93

--------------------------------------------------------------------------------


 

electronically shall be deemed to have been delivered on the Business Day on
which the Administrative Agent or the Borrower Representative or another
Borrower posts such documents or the documents become available on a commercial
website and the Administrative Agent, the Borrower Representative or other
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is sent after 12:00 noon Eastern
time on any Business Day, such notice or other communication shall be deemed to
have been delivered on the next succeeding Business Day.  Notwithstanding
anything contained herein, in every instance the Parent shall be required to
provide to the Administrative Agent paper copies of the certificates required by
Section 8.3. and the Borrowers shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  Except for the certificates required by
Section 8.3., the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by any Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrowers by the Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower Representative and each other Borrower shall cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of any Borrower.  Documents required
to be delivered pursuant to the Loan Documents shall be delivered by or on
behalf of a Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article, and the Borrower
Representative or a Borrower, as the case may be, shall designate Information
Materials (a) that are either available to the public or not material with
respect to a Borrower and its Subsidiaries or any of their respective securities
for purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”. 
Absent written notice from the Borrower Representative to the contrary, the
Borrower Representative hereby designates all Information Materials included in
the public filings made by any Borrower or any of the Subsidiaries with the
Securities and Exchange Commission as “Public Information” and all other
Information Materials as “Private Information.”

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as agent for all Lenders hereunder) may from time-to-time
request, and the Parent shall, and shall cause each other Loan Party to, provide
to such Lender, such Loan Party’s name, address, tax identification number
and/or such other identification information as shall be necessary for such
Lender to comply with federal law.  An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent shall comply with the
following covenants:

 

94

--------------------------------------------------------------------------------


 

Section 9.1.  Financial Covenants.

 

(a)                                 Ratio of Total Indebtedness to Total Asset
Value.  The Parent shall not permit the ratio of (i) Total Indebtedness of the
Parent and its Subsidiaries to (ii) Total Asset Value of the Parent and its
Subsidiaries to exceed 0.60 to 1.00 at any time; provided, that such ratio may
exceed 0.60 to 1.00 during any fiscal quarter and the two subsequent fiscal
quarters (each such period during which such ratio is exceeded, an “Increase
Period”) so long as such ratio does not exceed 0.65 to 1.00 at any time;
provided, further, that such ratio cannot exceed 0.60 to 1.00 as of the last
Business Day of the fiscal quarter immediately following an Increase Period
before a new Increase Period may begin.

 

(b)                                 Ratio of Adjusted EBITDA to Fixed Charges. 
The Parent shall not permit the ratio of (i) Adjusted EBITDA of the Parent and
its Subsidiaries for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges of the Parent and its Subsidiaries for such
period, to be less than (x) prior to a Change of Control, 1.40 to 1.00 at any
time or (y) on and after a Change of Control, 1.75 to 1.00 at any time.

 

(c)                                  Ratio of Secured Indebtedness to Total
Asset Value. The Parent shall not permit the ratio of (i) Secured Indebtedness
of the Parent and its Subsidiaries to (ii) Total Asset Value of the Parent and
its Subsidiaries to exceed 0.50 to 1.00 at any time.

 

(d)                                 Ratio of Unsecured Indebtedness to
Unencumbered Asset Value.  The Parent shall not permit the ratio of
(i) Unsecured Indebtedness of the Parent and its Subsidiaries for any fiscal
quarter to (ii) Unencumbered Asset Value of the Parent and its Subsidiaries for
such fiscal quarter to exceed 0.60 to 1.00 at any time; provided, that such
ratio may exceed 0.60 to 1.00 during any fiscal quarter and the two subsequent
fiscal quarters (each such period during which such ratio is exceeded, an
“Increase Period”) so long as such ratio does not exceed 0.65 to 1.00 at any
time; provided, further, that such ratio cannot exceed 0.60 to 1.00 as of the
last Business Day of the fiscal quarter immediately following an Increase Period
before a new Increase Period may begin.

 

(e)                                  Dividends and Other Restricted Payments. 
Subject to the following sentence, if an Event of Default exists the Parent
shall not, and shall not permit any of its Subsidiaries to, make any Restricted
Payments; provided that (i) SLGOP and the Guarantor may declare and make cash
distributions to holders of partnership interests in SLGOP and the Guarantor,
respectively, with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.11. and (ii) Subsidiaries of a Borrower may make Restricted
Payments to (A) such Borrower and to other holders of the Equity Interests in
such Subsidiaries to the extent necessary to make Restricted Payments to such
Borrower or (B) any of such Borrower’s Subsidiaries, and in the case of a
Subsidiary of such Borrower that is not a Wholly Owned Subsidiary, to each other
holder of Equity Interests of such Subsidiary based on their relative ownership
interests.  If a Default or Event of Default specified in Section 10.1.(a),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), no Borrower or other Loan Party shall,
and no Borrower or other Loan Party shall permit any their respective
Subsidiaries to, make any Restricted Payments to any Person other than to a
Borrower or other Loan Party or any of their respective Subsidiaries and, in the
case of a Subsidiary of such Borrower or other Loan Party that is not a Wholly
Owned Subsidiary (other than SLGOP and the Guarantor), to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests.

 

(g)                                  Treatment of Unrestricted Subsidiary
Loans.  Solely to the extent consistent with GAAP, no Unrestricted Subsidiary
Loan shall constitute Indebtedness of any Borrower or an Investment for the
purposes of the financial covenants set forth in this Section.

 

95

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness other than Nonrecourse
Indebtedness.  The Parent shall not permit any of its Subsidiaries (other than a
Borrower and the Guarantor) to incur, acquire or suffer to exist Indebtedness
(other than Nonrecourse Indebtedness and Indebtedness of a Subsidiary owing to a
Borrower or Guarantor) in an amount that individually or in the aggregate with
all other such Indebtedness of such Subsidiaries is greater than $100,000,000 at
any one time outstanding.

 

Section 9.2.  Liens; Negative Pledge.

 

(a)                                 No Borrower shall, and no Borrower shall
permit any other Loan Party or any Subsidiary to, create, assume, or incur any
Lien (other than (x) Permitted Liens and (y) the Liens set forth on Schedule
6.1.(f) and any modifications, replacements, renewals or extensions thereof;
provided, that (i) no such Lien extends to any additional property other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (ii) such modification, replacement, renewal or
extension of such Lien does not cause a Default or Event of Default) upon any of
its properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

(b)                                 No Borrower shall, and no Borrower shall
permit any other Loan Party or any other Subsidiary to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which such Borrower, such other
Loan Party or such Subsidiary may create, incur, assume, or permit or suffer to
exist under this Agreement, (y) which Indebtedness is secured by a Lien
permitted to exist under the Loan Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; (ii) an agreement relating to the sale
of a Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; or (iii) any agreement relating to Pari Passu
Indebtedness.

 

Section 9.3.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

No Borrower shall, and no Borrower shall permit any other Loan Party or any
other Subsidiary to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to
(A) any Borrower or any other Loan Party solely for the purpose of
reincorporating such Borrower or such other Loan Party in any State of the
United States of America or in the District of Columbia and (B) any Subsidiary
(other than a Borrower or another Loan Party) so long as either (x) such action
is taken by and among Subsidiaries (other than a Borrower or any other Loan
Party) or (y) immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default under Section 10.1.(a) or
Section 10.1.(f) or Event of Default is or would be in existence;

 

(b)                                 the Borrowers, the other Loan Parties and
the other Subsidiaries may lease and sublease their respective assets, as lessor
or sublessor (as the case may be), in the ordinary course of their business;

 

96

--------------------------------------------------------------------------------


 

(c)                                  a Person (other than another Borrower or
the Guarantor) may merge with and into a Borrower so long as (i) such Borrower
is the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrower Representative shall
have given the Administrative Agent and the Lenders at least 10 Business Days’
prior written notice (which may be by telecopy or electronic mail) of such
merger, such notice to include a certification as to the matters described in
the immediately preceding clause (ii) (except that such prior notice shall not
be required in the case of the merger of a Subsidiary with and into a Borrower
(other than the Parent) or a Subsidiary (other than the SLGOP or the Guarantor)
with and into the Parent);

 

(d)                                 (x) the Guarantor may merge with and into
SLGOP or the Parent or (y) SLGOP may sell the Equity Interests or all or
substantially all of the assets of the Guarantor to a third party (including any
such sale structured as a merger or consolidation), so long as, in each case
(i) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default under Section 10.1.(a) or Section 10.1.(f) or
Event of Default is or would be in existence, (ii) the Borrower Representative
shall have given the Administrative Agent and the Lenders at least 10 Business
Days’ prior written notice (which may be by telecopy or electronic mail) of such
merger, and (iii) the Borrower Representative delivers any documents,
instruments and agreements as the Administrative Agent may reasonably request;
and

 

(e)                                  each Borrower, each other Loan Party and
each other Subsidiary may sell, transfer, lease or dispose of assets among
themselves.

 

Section 9.4.  Plans.

 

No Borrower shall, and no Borrower shall permit any other Loan Party or any
other Subsidiary to, permit any of its respective assets to become or be deemed
to be “plan assets” within the meaning of ERISA, the Internal Revenue Code and
the respective regulations promulgated thereunder.  No Borrower shall cause or
permit to occur, and no Borrower shall permit any other member of the ERISA
Group to cause or permit to occur, any ERISA Event if such ERISA Event could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.  Fiscal Year.

 

No Borrower shall, and no Borrower shall permit any other Loan Party or any
other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.6.  Modifications of Organizational Documents.

 

No Borrower shall, and no Borrower shall permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is adverse to the interest of the Administrative Agent, the
Issuing Banks or the Lenders or (b) could reasonably be expected to have a
Material Adverse Effect.

 

Section 9.7.  Restrictions on Activities of SL Green Management Corp.

 

No Borrower shall permit SL Green Management Corp. to own any Property,
Structured Finance Investment or Mortgage Receivable.

 

97

--------------------------------------------------------------------------------


 

Section 9.8.  Transactions with Affiliates.

 

No Borrower shall permit to exist or enter into, and no Borrower shall permit
any other Loan Party or any other Subsidiary to permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(r), (b) transactions among the Borrowers, other Loan Parties and
Wholly Owned Subsidiaries, or (c) transactions pursuant to the reasonable
requirements of the business of such Borrower, such other Loan Party or such
other Subsidiary and upon fair and reasonable terms which are no less favorable
to such Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.  Notwithstanding the foregoing, no payments may be made with respect
to any items set forth on such Schedule 6.1.(r) if a Default or Event of Default
exists or would result therefrom.  Nothing in this Section shall be deemed to
prohibit the Unrestricted Subsidiary from (x) acquiring any Unrestricted
Subsidiary Loan so long as such acquisition is permitted by this Agreement or
(y) paying or funding any amounts relating to such Unrestricted Subsidiary Loan
to a Borrower so long as such payment or funding is permitted by this Agreement.

 

Section 9.9.  Derivatives Contracts.

 

(a)                                 Generally.  No Borrower shall, and no
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contract for speculative
purposes.

 

(b)                                 Total Return Swaps.  No Borrower shall, and
no Borrower shall permit any other Loan Party or any other Subsidiary or
Affiliate of a Borrower or the Unrestricted Subsidiary to, enter into or become
a counterparty to any pledge, assignment or transfer of the interest of any
Lender, fully or in any part, in any Loan, Commitment or portion thereof via any
agreement, financial instrument or other assignment that replicates loan
payments under this Agreement and/or provides for a transfer or assumption of
any portion of economic, legal or other risk of any such loan payments, unless:

 

(i)                                     such Lender shall deliver written notice
(which notice shall include a disclosure of all Persons that are party to such
transaction) of such pledge, assignment or transfer to the Administrative Agent
for dissemination to the other Lenders on or prior to the date that such
transaction is effectuated; and

 

(ii)                                  such Lender shall be deemed to be, and
shall be treated as if it were, an Unrestricted Subsidiary (notwithstanding the
definition thereof) solely with respect to the Loan or Commitment so pledged,
assigned or transferred, and such pledged, assigned or transferred Loan or
Commitment shall be deemed to be, and shall be treated as if it were, an
Unrestricted Subsidiary Loan (notwithstanding the definition thereof).

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

98

--------------------------------------------------------------------------------


 

(a)                                 Default in Payment.

 

(i)                                     Any Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or any Reimbursement Obligation.

 

(ii)                                  Any Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) any interest on any of the
Loans or on any Reimbursement Obligation, or shall fail to pay any of the other
payment Obligations owing by the Borrowers under this Agreement, any other Loan
Document or any Fee Letter, or any other Loan Party shall fail to pay when due
any payment obligation owing by such Loan Party under any Loan Document to which
it is a party, and in the case of this clause (ii) only, such failure shall
continue for a period of 5 Business Days.

 

(b)                                 Default in Performance.

 

(i)                                     Any Borrower or any other Loan Party
shall fail to perform or observe any term, covenant, condition or agreement on
its part to be performed or observed and contained in Section 7.1. (as to
preservation and maintenance of existence only), Section 8.4.(i) or Article IX.;
or

 

(ii)                                  Any Borrower or any other Loan Party shall
fail to perform or observe any term, covenant, condition or agreement contained
in this Agreement or any other Loan Document to which it is a party and not
otherwise mentioned in this Section, and in the case of this subsection
(b)(ii) only, such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of any Borrower or any
other Loan Party obtains knowledge of such failure or (y) the date upon which
the Borrower Representative has received written notice of such failure from the
Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Borrower
or any other Loan Party under this Agreement or under any other Loan Document,
or any amendment hereto or thereto, or in any other writing or statement at any
time furnished by, or at the direction of, any Borrower or any other Loan Party
to the Administrative Agent, any Issuing Bank or any Lender pursuant to this
Agreement or any other Loan Document, shall at any time prove to have been
incorrect or misleading in any material respect when furnished or made or deemed
made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     Any Borrower, any other Loan Party or
any other Subsidiary shall fail to make any payment when due and payable in
respect of any Indebtedness (other than the Loans and Reimbursement Obligations
and Nonrecourse Indebtedness) having an aggregate outstanding principal amount
(or, in the case of any Derivatives Contract, having, without regard to the
effect of any close-out netting provision, a Derivatives Termination Value), in
each case individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of $100,000,000 or more (“Material Indebtedness”);
or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof; or

 

99

--------------------------------------------------------------------------------


 

(iii)                               Any other event shall have occurred and be
continuing which would permit any holder or holders of any Material
Indebtedness, any trustee or agent acting on behalf of such holder or holders or
any other Person, to accelerate the maturity of any such Material Indebtedness
or require any such Material Indebtedness to be prepaid or repurchased prior to
its stated maturity, and all applicable grace or cure periods shall have
expired;

 

(e)                                  Voluntary Bankruptcy Proceeding.  Any
Borrower, any other Loan Party or any Material Subsidiary shall:  (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against any Borrower, any other Loan
Party or any Material Subsidiary in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

 

(g)                                  Revocation of Loan Documents.  Any Borrower
or any other Loan Party shall (or shall attempt to) disavow, revoke or terminate
any Loan Document or any Fee Letter to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document
or any Fee Letter or any Loan Document or any Fee Letter shall cease to be in
full force and effect (except as a result of the express terms thereof).

 

(h)                                 Judgment.   A judgment or order for the
payment of money or for an injunction or other non-monetary relief shall be
entered against any Borrower, any other Loan Party or any Material Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of 60 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been denied in writing by the applicable insurance
carrier exceeds, individually or together with all other such judgments or
orders entered against the Borrowers, any other Loan Party and the Material
Subsidiaries, $100,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
any Borrower, any other Loan Party or any Material Subsidiary, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $100,000,000 in

 

100

--------------------------------------------------------------------------------


 

amount and such warrant, writ, execution or process shall not be paid,
discharged, vacated, stayed or bonded for a period of 60 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Borrower, any other Loan Party or any Subsidiary.

 

(j)                                    ERISA.

 

(i)                                     Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $100,000,000; or

 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$100,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

(k)                                 Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents (other than
the New York Mortgages).

 

(l)                                     Ownership.  (i) The Parent or a Wholly
Owned Subsidiary of the Parent shall cease to be the sole general partner of
SLGOP or shall cease to have sole and exclusive power to exercise all management
and control over SLGOP or (ii) the Parent, SLGOP or a Wholly Owned Subsidiary of
the Parent or SLGOP shall cease to be the sole general partner of the Guarantor
or shall cease to have sole and exclusive power to exercise all management and
control over the Guarantor at any time prior to the release of the Guarantor
from its Guaranty.

 

Notwithstanding anything to the contrary in this Section, (i) the failure of any
Borrower, any other Loan Party or any other Subsidiary to perform or observe any
term, covenant, condition or agreement contained in any New York Mortgage to
which it is a party shall not constitute a Default or Event of Default
(including for purposes of Section 10.1.(d)) and (ii) the occurrence of a
Default or Event of Default (however defined in any New York Mortgage) shall not
constitute a Default or Event of Default (including for purposes of
Section 10.1.(d)); provided, however, the preceding shall in no way limit or
impair the rights of the Administrative Agent, the Issuing Banks and the Lenders
with respect to any Default or Event of Default resulting from the failure of
any Borrower or any other Loan Party to perform or observe the same or any
similar term, covenant, condition or agreement contained in any other Loan
Document.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(e) or 10.1.(f) with respect to a
Borrower or any other Loan Party, (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the

 

101

--------------------------------------------------------------------------------


 

Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by each Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the Swingline Commitment and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of any
Borrower, any other Loan Party and their Subsidiaries, without notice of any
kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the property and/or the business operations
of such Borrower, such other Loan Party and their Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

(e)                                  Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against any Borrower, any other Loan Party or any other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.

 

102

--------------------------------------------------------------------------------


 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Guaranteed Obligations.  To
the extent that any Loan Party makes a payment or payments to the Administrative
Agent, any Issuing Bank or any Lender, or the Administrative Agent, any Issuing
Bank, or any Lender enforce their security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Guaranteed Obligations, or part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of the Guaranteed Obligations or any
other amounts payable by any Loan Party hereunder or thereunder, shall be
applied in the following order and priority:

 

(a)                                 amounts due to the Administrative Agent, the
Issuing Banks and the Lenders in respect of expenses due under Section 12.2.
until paid in full, and then Fees until paid in full;

 

(b)                                 payments of interest on Swingline Loans;

 

(c)                                  payments of interest on all other Loans and
on Reimbursement Obligations to be applied for the ratable benefit of the
Lenders and the Issuing Banks;

 

(d)                                 payments of principal of Swingline Loans;

 

(e)                                  payments of principal of all other Loans,
Reimbursement Obligations and other Letter of Credit Liabilities, and Specified
Derivatives Obligations to be applied for the ratable benefit of the Lenders,
the Issuing Banks and the Specified Derivatives Providers, as the case may be;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;

 

(f)                                   amounts due to the Administrative Agent,
the Issuing Banks and the Lenders pursuant to Sections 11.6. and 12.9. to be
applied for the ratable benefit of the Administrative Agent, the Issuing Banks
and the Lenders;

 

(g)                                  payments of all other Guaranteed
Obligations and other amounts due under any of the Loan Documents, if any, to be
applied for the ratable benefit of the Lenders; and

 

103

--------------------------------------------------------------------------------


 

(h)                                 any amount remaining after application as
provided above, shall be paid to the Borrowers or whomever else may be legally
entitled thereto.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, each Borrower hereby pledges to the Administrative Agent, for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders
as provided herein, and grants to the Administrative Agent, for the ratable
benefit of the Administrative Agent, the Issuing Banks and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Letter of Credit Collateral Account and the balances from time to
time in the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Letter of Credit Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the Issuing Banks as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, each
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse each Issuing
Bank for the payment made by such Issuing Bank to the beneficiary with respect
to such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Revolving Lenders,
shall) in its (or their) discretion at any time and from time to time elect to
liquidate any such investments and reinvestments and apply the proceeds thereof
to the Obligations in accordance with Section 10.5.  Notwithstanding the
foregoing, the Administrative Agent shall not be required to liquidate and
release any such amounts if such liquidation or release would result in the
amount available in the Letter of Credit Collateral Account being less than the
Stated Amount of all Extended Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower Representative, deliver to the Borrowers
within 10 Business Days after the Administrative Agent’s receipt of such request
from the Borrower Representative, against receipt but without any recourse,
warranty or representation whatsoever, such amount of the credit balances in the
Letter of

 

104

--------------------------------------------------------------------------------


 

Credit Collateral Account as exceeds the aggregate amount of Letter of Credit
Liabilities at such time.  Upon the expiration, termination or cancellation of
an Extended Letter of Credit for which the Revolving Lenders reimbursed (or
funded participations in) a drawing deemed to have occurred under the fourth
sentence of Section 2.4.(b) for deposit into the Letter of Credit Collateral
Account but in respect of which the Revolving Lenders have not otherwise
received payment for the amount so reimbursed or funded, the Administrative
Agent shall promptly remit to the Revolving Lenders the amount so reimbursed or
funded for such Extended Letter of Credit that remains in the Letter of Credit
Collateral Account, pro rata in accordance with the respective unpaid
reimbursements or funded participations of the Revolving Lenders in respect of
such Extended Letter of Credit, against receipt but without any recourse,
warranty or representation whatsoever.  When all of the Obligations (other than
contingent Obligations that are not then due and payable) shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrowers, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                   The Borrowers shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If any Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower Representative, perform or attempt to perform
such covenant, duty or agreement on behalf of such Borrower or such other Loan
Party after the expiration of any cure or grace periods set forth herein.  In
such event, such Borrower or such other Loan Party shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
any Borrower or any other Loan Party under this Agreement or any other Loan
Document.

 

Section 10.8.  Rights Cumulative.

 

(a)                                 The rights and remedies of the
Administrative Agent, the Issuing Banks, and the Lenders under this Agreement,
each of the other Loan Documents, and the Fee Letters shall be cumulative and
not exclusive of any rights or remedies which any of them may otherwise have
under Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent, the Issuing Banks and the Lenders may be selective, and no
failure or delay by the Administrative Agent, any Issuing Bank or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Borrowers
or any other Loan Party or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article X. for the benefit of all the Lenders and the Issuing Banks;
provided that the foregoing shall not prohibit (a) the Administrative Agent from

 

105

--------------------------------------------------------------------------------


 

exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Banks or the Swingline Lenders from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or a Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 12.3. (subject to the terms of Section 3.3.), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower or any other Loan
Party under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article X. and (ii) in addition
to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
and subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrowers or any other Loan Party are not otherwise required to deliver directly
to the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrowers or any other Loan Party or any Affiliate
of the Borrowers or any other Loan Party, pursuant to this Agreement or any
other Loan Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Loan Document. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which

 

106

--------------------------------------------------------------------------------


 

is contrary to this Agreement or any other Loan Document or Applicable Law.  Not
in limitation of the foregoing, the Administrative Agent may exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have directed
the Administrative Agent otherwise.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with any Borrower, any other Loan Party
or any Affiliate thereof as if it were any other bank and without any duty to
account therefor to the Issuing Banks, other Lenders, or any other Specified
Derivatives Providers.  Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from any Borrower or any other Loan Party
for services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the Issuing
Banks, the other Lenders or any other Specified Derivatives Providers.  The
Issuing Banks and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding any of the
Borrowers, other Subsidiaries and other Affiliates (including information that
may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by any Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination
(other than in respect of any consent required under Section 12.6.(b)).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower Representative or any other
Borrower referring to this Agreement, describing with reasonable

 

107

--------------------------------------------------------------------------------


 

specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Administrative Agent) becomes aware of any Default or Event of Default,
it shall promptly send to the Administrative Agent such a “notice of default”. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrowers or any other
Loan Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
any Issuing Bank or any other Person, or shall be responsible to any Lender, any
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by any Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of any Borrower or other Persons, or to inspect
the property, books or records of any Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders and the
Issuing Banks in any such collateral; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; or
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties.  The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by any Borrower and without limiting the obligation of any Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by

 

108

--------------------------------------------------------------------------------


 

the Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by any Borrower
and without limiting the obligation of any Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If any Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of any Borrower, any other Loan Party, any Subsidiary or other
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrowers, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrowers, the other Loan Parties the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by any Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, any Borrower, any other Loan Party

 

109

--------------------------------------------------------------------------------


 

or any other Subsidiary.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of any Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and the Issuing Banks acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower Representative or (b) be removed as administrative agent by all of the
Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower Representative upon 30 days’ prior written notice if the Administrative
Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence or willful misconduct
in the course of performing its duties hereunder or (ii) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.  Upon any such resignation
or removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower Representative’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
Representative shall, in all events, be deemed to have approved each Lender and
any of its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after (a) the resigning Administrative Agent’s giving of notice of
resignation, or (b) the Lenders’ giving of notice of removal, then the resigning
or removed Administrative Agent may, on behalf of the Lender Parties, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee; provided, that if
the Administrative Agent shall notify the Borrower Representative and the
Lenders that no Lender or Eligible Assignee has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further, that such Lenders and
Issuing Banks so acting directly shall be and be deemed to be protected by all
indemnities and other provisions herein for the benefit and protection of the
Administrative Agent as if each such Lender or such Issuing Bank were itself the
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  Such successor Administrative Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Administrative Agent, in either case, to assume
effectively the obligations of the current Administrative Agent with respect to
such Letters of Credit.  Any resignation by the Administrative Agent shall also
constitute the resignation as an Issuing Bank and as a Swingline Lender

 

110

--------------------------------------------------------------------------------


 

by the Lender then acting as Administrative Agent (the “Resigning Lender”). 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of an Issuing Bank and a Swingline Lender hereunder and under the
other Loan Documents and (ii) a successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as a Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit.  After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XI. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower Representative and each Lender prior written
notice.

 

Section 11.9.  Titled Agents.

 

No Titled Agent, in such capacity, assumes any responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, or any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, any Issuing Bank or any Borrower or any other
Loan Party and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender.

 

Section 11.10.  Specified Derivatives Contracts.

 

Except as expressly provided in Section 12.6.(c), no Specified Derivatives
Provider that obtains the benefits of Section 10.5. by virtue of the provisions
hereof or of any Loan Document shall have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of any Loan Document other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article to the contrary,
the Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Specified
Derivatives Contracts unless the Administrative Agent has received written
notice of such Specified Derivatives Contracts, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Specified Derivatives Provider.

 

Section 11.11.  Release of the Guarantor.

 

The Lender Parties authorize the Administrative Agent to, and the Administrative
Agent shall, release the Guarantor from its Guaranty hereunder upon the earlier
of (a) the contemporaneous release of the Guarantor as a guarantor or co-obligor
with respect to all Indebtedness of Reckson, the Parent and SLGOP in respect of
which Reckson is a guarantor or co-obligor and (b) the sale of Reckson, or
merger of the Guarantor with and into SLGOP or Parent, in each case, as provided
in Section 9.3.(d).

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

111

--------------------------------------------------------------------------------


 

If to any Borrower:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attention:  Chief Financial Officer

Telecopy Number:                                           (212) 356-4137

Telephone Number:                                    (212) 216-2700

 

With copies to:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attention:  Chief Executive Officer

Telecopy Number:                                           (212) 216-1776

Telephone Number:                                    (212) 216-2700

 

and

 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attention:  Chief Legal Officer

Telecopy Number:                                           (212) 356-4135

Telephone Number:                                    (212) 216-2700

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

550 S. Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attn: Kristen Ray

Telecopier: (704) 383-6205

Telephone: (704) 410-1772

 

With copy to:

 

Wells Fargo Bank, National Association

550 S. Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attn: Douglas Frazer

Telecopier: (704) 383-6205

Telephone: (704) 715-5747

 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

 

112

--------------------------------------------------------------------------------


 

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

Telecopier: (877) 410-5023

Telephone: (612) 316-0109

 

If to an Issuing Bank or a Swingline Lender:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Treva Lee

Telecopier:                                    (877) 718-0796

Telephone:                                   (612) 316-4317

 

JPMorgan Chase Bank, N.A.

Floor 04

Bengaluru, 560 103, India

Attn:  Josemon Varghesse

Email: josemon.varghese@jpmorgan.com

Telephone: (+91-80) 67905385 ext.75385

 

U.S. Bank National Association

Commercial Real Estate

EX-TX-WSFH

5555 San Felipe St, Ste 1150

Houston, TX 77056-2701

Attn:  Kristenne K. Powers

Telecopier:  (617) 603.7645

Telephone: (713) 235.9220

 

Deutsche Bank AG New York Branch

Portfolio Management and Standby Letter of Credit

60 Wall Street, 23rd Floor

New York, NY  10005

Attn: Terry Greenberg, Assistant Vice President

Telecopier: (646) 350-3183

Telephone: (212) 250-4665

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower
Representative.  All such notices and other communications shall be effective
(i) if mailed, upon the first to occur of receipt or the expiration of three
(3) days after the deposit in the United States Postal Service

 

113

--------------------------------------------------------------------------------


 

mail, postage prepaid and addressed to the address of the Borrower
Representative or the Administrative Agent, the Issuing Banks and Lenders at the
addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 8.5. to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.  Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II. shall be
effective only when actually received.  None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Borrower or any
other Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 12.2.  Expenses.

 

The Borrowers jointly and severally agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expense and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and a single local counsel to the Administrative Agent and
the Lenders in each relevant jurisdiction and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent, the Issuing Banks and the
Lenders for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents and the
Fee Letters, including the reasonable fees and disbursements of their respective
counsel and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents; provided, that the
Borrowers shall not be required to pay the fees and expenses of more than one
counsel to the Administrative Agent and one separate counsel for the Lenders (in
addition to fees and expenses for appropriate local or special counsel) in
connection with such workout or enforcement or preservation unless an actual or
perceived conflict of interest exists, (c) to pay, and indemnify and hold
harmless the Administrative Agent, the Issuing Banks and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel (subject to the same limitations
set forth in the proviso to clause (b) above) to the Administrative Agent, any
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, such Issuing Bank or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1.(e) or 10.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of any Borrower or any other Loan Party, whether
proposed by such Borrower, such other Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding.  If any

 

114

--------------------------------------------------------------------------------


 

Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of such Borrower and such amounts shall be deemed to be Obligations
owing hereunder.  This Section 12.2. shall not apply to Taxes other than Taxes
that represent expenses, losses and similar amounts arising from a non-Tax
claim.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, each
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to any Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of any Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY FEE LETTER OR  BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG ANY OF THE BORROWERS, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

 

(b)                                 EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO IN ANY WAY
RELATING TO

 

115

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ENFORCEMENT ACTION BY ANY PARTY HERETO TO ENFORCE
ANY JUDGMENT OBTAINED IN SUCH FORUM.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower and no other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (except as permitted by
Section 9.3.(d)), and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment, or grant of a security
interest, subject to the restrictions of the immediately following
subsection (f) (and, subject to the last sentence of the immediately following
subsection (b), any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (in each case
with respect to a Facility) any such assignment shall be subject to the
following conditions:

 

116

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to a Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in the immediately following clause (B) in the aggregate, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment in respect of a Commitment, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, each Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000 in the case of a Commitment, then such assigning Lender
shall assign the entire amount of its applicable Commitment and the applicable
Loans at the time owing to it.

 

(C)                               Clauses (A) and (B) of this subsection
(i) shall not apply to any assignment to the Unrestricted Subsidiary permitted
by this Agreement.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
(x) apply to rights in respect of a Bid Rate Loan or (y) prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower Representative
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) a Default or Event of Default shall exist at the time of such
assignment or (y) such assignment is to (I) a Revolving Lender or an Affiliate
of a Revolving Lender in the case of assignments under the Revolving Credit
Facility or (II) to a Lender or an Affiliate of a Lender in the case of
assignments under the Term A Loan Facility or the Term B Loan Facility;
provided, that the Borrower Representative shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Commitment if such assignment is to a Person that is
not already a Lender with a

 

117

--------------------------------------------------------------------------------


 

Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender or the Unrestricted Subsidiary; and

 

(C)                               the consent of the Issuing Banks and the
Swingline Lenders (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of a Revolving Commitment.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender or the
Unrestricted Subsidiary, shall deliver to the Administrative Agent an
Administrative Questionnaire.  If requested by the transferor Lender or the
assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrowers shall make appropriate arrangements so
that new Notes are issued to the assignee and such transferor Lender, as
appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) any Borrower or any of the Borrowers’ Affiliates
or Subsidiaries other than to the Unrestricted Subsidiary or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
Representative and the Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Issuing Banks, the Swingline Lenders and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and, in the case of a
Revolving Lender, participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

 

118

--------------------------------------------------------------------------------


 

and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and
the other provisions of this Agreement and the other Loan Documents as provided
in Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain at the Principal Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and each Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower Representative and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent
or any Issuing Bank or any Swingline Lender, sell participations to any Person
(other than a natural Person or any Borrower or any of the Borrowers’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) each of the  Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to (x) increase such Lender’s Commitment in which such Participant has
acquired a participation, (y) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender in which such Participant
has acquired a participation, or (z) reduce the rate at which interest is
payable thereon.  Subject to subsection (e) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under paragraph (b) of this Section. 
Each Lender that sells a participation agrees, at any Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 4.6. with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each

 

119

--------------------------------------------------------------------------------


 

Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 3.10. and 4.1. than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent or such entitlement to receive a greater
payment results from a Regulatory Change that occurs after such Participant
acquired the applicable participation.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of
Section 3.10. unless the Borrowers are notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers
and the Administrative Agent, to comply with Section 3.10.(g) as though it were
a Lender, and such Participant shall be deemed to be a Lender for purposes of
the definition of Excluded Taxes.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign, or grant a security interest in, all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment, or grant of a security interest, to secure obligations
to a Federal Reserve Bank; provided, that no such pledge or assignment, or grant
of a security interest, shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.

 

(g)                                  No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower Representative and the
Administrative Agent, it will not make any assignment hereunder in any manner or
under any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

(h)                                 Designated Lenders.  Any Revolving Lender
(each, a “Designating Lender”) may at any time while one of the Borrowers has
been assigned an Investment Grade Rating from either S&P or Moody’s designate
one Designated Lender to fund Bid Rate Loans on behalf of such Designating
Lender subject to the terms of this subsection, and the provisions in the
immediately preceding subsections (b) and (d) shall not apply to such
designation.  No Designating Lender may designate more than one Designated
Lender.  The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement.  Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower Representative, whereupon (i) each Borrower shall
execute and deliver to the Designating Lender a Bid Rate Note payable to the
Designated Lender, or its registered assignees, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Lender
shall become a party to this Agreement with a right to make Bid Rate Loans on
behalf of its Designating Lender pursuant to Section 2.3. after any Borrower has
accepted a Bid Rate Loan (or portion thereof) of the Designating Lender, and
(iii) the Designated Lender shall not be required to make payments with

 

120

--------------------------------------------------------------------------------


 

respect to any obligations in this Agreement except to the extent of excess cash
flow of such Designated Lender which is not otherwise required to repay
obligations of such Designated Lender which are then due and payable; provided,
however, that regardless of such designation and assumption by the Designated
Lender, the Designating Lender shall be and remain obligated to the Borrowers,
the Administrative Agent and the Lenders for each and every of the obligations
of the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.6. and any sums otherwise payable to any Borrower by the Designated
Lender.  Each Designating Lender shall serve as the agent of the Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as agent for the Designated
Lender and shall not be signed by the Designated Lender on its own behalf and
shall be binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf.  The Borrowers, the Administrative Agent
and the Lenders may rely thereon without any requirement that the Designated
Lender sign or acknowledge the same.  No Designated Lender may assign or
transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Lender.  The Borrowers, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Revolving Termination Date.  In connection with any such designation, the
Designating Lender shall pay to the Administrative Agent an administrative fee
for processing such designation in the amount of $2,000.

 

(i)                                     Unrestricted Subsidiary. 
Notwithstanding anything to the contrary contained herein, the purchase of any
portion of any Loans or Commitments by the Unrestricted Subsidiary, and the
Unrestricted Subsidiary’s status as a “Lender” for all purposes under this
Agreement or any other Loan Document, shall be subject to the following
provisions:

 

(i)                                     Voting Rights; Communication.  For
purposes of any proposed amendment, consent, waiver or other modification
hereunder or under any other Loan Document, or any other vote, consent, request,
demand, authorization or direction hereunder (including, without limitation, any
vote, consent, request, demand, authorization or direction with respect to any
of the matters set forth in Section 12.6.) or under any other Loan Document, the
Unrestricted Subsidiary shall be deemed at all times to be a Defaulting Lender
(solely with respect to the Unrestricted Subsidiary’s right to vote on matters
described herein), and the Unrestricted Subsidiary shall not have any right to
participate in the administration of the Loans, this Agreement or the other Loan
Documents.  The Unrestricted Subsidiary shall not be permitted, entitled or have
any rights to (x) attend or participate in any formal or informal meetings of
the other Lenders, (y) receive or participate in any communications between or
among the Administrative Agent and/or the other Lenders or (z) receive, or rely
upon, any information, whether written or oral, disseminated during, or relating
to, any such meetings or communications, or receive any reports, analyses,
opinions or other work product prepared by any consultant, agent or attorney for
the Administrative Agent or any other Lender, and the Unrestricted Subsidiary’s
sole entitlement to receive any information is limited exclusively to
information prepared by any Borrower and made available to the Administrative
Agent and the other Lenders; provided, that this clause (i) shall not in any way
limit the Unrestricted Subsidiary’s ability or right to receive or rely upon
information that is available to the public.

 

121

--------------------------------------------------------------------------------


 

(ii)                                  Extinguishment of Unrestricted Subsidiary
Loan upon an Event of Default.  Immediately upon the occurrence of an Event of
Default or a default under any of the provisions set forth on Annex 2 to each
Unrestricted Subsidiary Assignment Agreement, the outstanding principal amount
of all Unrestricted Subsidiary Loans shall be immediately and without further
action extinguished and retired (an “Unrestricted Subsidiary Loan Retirement”)
and the Unrestricted Subsidiary shall thereafter not have any further rights as
a Lender under the Loan Documents with respect to any Unrestricted Subsidiary
Loans that are the subject of an Unrestricted Subsidiary Loan Retirement (the
“Retired Loans”), subject to the following:

 

(1)                                 all Commitments and Letter of Credit
Liabilities associated with Retired Loans and all obligations of the
Unrestricted Subsidiary in connection with such Retired Loans shall remain in
full force and effect after an Unrestricted Subsidiary Loan Retirement;
provided, that no subsequent funding made by the Unrestricted Subsidiary
pursuant to such Commitments and Letter of Credit Liabilities shall be deemed to
be a Loan for the purposes of this Agreement and any such subsequent funding
and/or Obligation relating to such funding shall instead be deemed to be
immediately extinguished and retired;

 

(2)                                 from and after the date of any Unrestricted
Subsidiary Loan Retirement and subject to the terms of clause (i) of
Section 12.5.(i), solely for purposes of calculating all Commitments, Letter of
Credit Liabilities and Commitment Percentages of the Unrestricted Subsidiary and
the other Lenders only, and for purposes of calculating the allocation of any
prepayments of Revolving Loans, the principal amount of all Retired Loans shall
be deemed to be outstanding; and

 

(3)                                 no Unrestricted Subsidiary Loan Retirement
shall increase, decrease or otherwise affect the Commitment Percentages or
participation interest in any Letter of Credit or any Swingline Loan of the
Unrestricted Subsidiary or any other Lender as they exist immediately prior to
the applicable Unrestricted Subsidiary Loan Retirement (with respect to the
Unrestricted Subsidiary and each other Lender, its “Retirement Date Commitment
Percentages”) and, from and after the date of any Unrestricted Subsidiary Loan
Retirement, (i) the Commitment Percentages of the Unrestricted Subsidiary shall
equal the Retirement Date Commitment Percentages of the Unrestricted Subsidiary
on the date immediately prior to the applicable Unrestricted Subsidiary Loan
Retirement and (ii) the applicable Commitment Percentages of the other Lenders
shall equal the applicable Retirement Date Commitment Percentages of such other
Lenders on the date immediately prior to the applicable Unrestricted Subsidiary
Loan Retirement.

 

(iii)                               Subordination.  All Unrestricted Subsidiary
Loans, upon the acquisition thereof by the Unrestricted Subsidiary, shall
immediately and automatically become fully and completely junior and subordinate
in both payment and priority to the Loans or portions thereof and all other
Obligations held by the other Lenders.  The Unrestricted Subsidiary shall not
receive, and none of the Borrowers shall make, any payment in cash or otherwise
(including principal, interest and fees) on account of any Unrestricted
Subsidiary Loan until all outstanding Loans and Obligations owed to the
Administrative Agent and the other Lenders have been repaid in full (other than
contingent Obligations that are not then due and payable) and all Commitments
(other than the Commitments of the Unrestricted Subsidiary), and this Agreement
(other than with respect to the Unrestricted Subsidiary), have all been
terminated in accordance with the terms hereof, and any payments received by the
Unrestricted Subsidiary in contravention of the foregoing shall be held in trust
for the Administrative Agent and the Lenders and delivered to the Administrative
Agent

 

122

--------------------------------------------------------------------------------


 

promptly upon receipt; provided, however, that any Borrower may, from time to
time, make “Deemed Repayments” on Unrestricted Subsidiary Loans, as defined in
and in accordance with clause (vi) below.  The Unrestricted Subsidiary waives
any rights to a pro-rata share or any other share of any payment of any amount
under this Agreement or any other Loan Document to which it may otherwise be
entitled and further waives any rights it may have under Sections 3.2. and 3.3. 
The Unrestricted Subsidiary further agrees that it shall not exercise any right
of set-off or recoupment it may have hereunder or under Applicable Law.

 

(iv)                              Funding of Unrestricted Subsidiary Loans; Net
Funding.  All Revolving Loans shall be made pursuant to Section 2.1. and all
Term Loans shall be made pursuant to Section 2.2.; provided, however, subject to
clause (v) below, (1) all fundings of Loans by Lenders under this Agreement
shall be net of the pro rata share of such Loans that is required to be funded
by the Unrestricted Subsidiary and (2) the Unrestricted Subsidiary shall be
permitted to fund such pro rata share of each Loan directly to the Borrowers. 
The Unrestricted Subsidiary shall not have the right to make or offer to make
any Bid Rate Loans.  In no event shall any Lender be required to make any Loan
under a Facility in excess of its Commitment in respect of such Facility.

 

(v)                                 Funding of Swingline Loans and Letters of
Credit.  (a) Prior to or simultaneously with the Borrower Representative
delivering any Notice of Swingline Borrowing under Section 2.5. or the issuance
of a Letter of Credit requested by the Borrower Representative under
Section 2.4., in each case subsequent to the Unrestricted Subsidiary acquiring
an Unrestricted Subsidiary Loan in respect of the Revolving Credit Facility, and
(b) with respect to any Swingline Loan and/or any Letter of Credit outstanding
on or prior to the date the Unrestricted Subsidiary acquires an Unrestricted
Subsidiary Loan in respect of the Revolving Credit Facility and as a condition
to the extension or issuance of (or amendment or modification to) such Swingline
Loan or Letter of Credit (and no Issuing Bank or Swingline Lender shall have any
obligation to extend, issue, amend or modify any Swingline Loan or Letter of
Credit until), the Unrestricted Subsidiary shall deposit with the Administrative
Agent, as cash collateral for the benefit of the relevant Issuing Bank and/or
Swingline Lender, as secured parties in respect of such cash collateral, all
amounts that the Unrestricted Subsidiary may be required to fund as a Lender
under such Sections as determined by the Administrative Agent in its reasonable
discretion.  On the date that any Swingline Loan is funded, or if a drawing
pursuant to any Letter of Credit occurs, as applicable, the Administrative Agent
is authorized to use the monies deposited pursuant to this clause (v) to fund
the Unrestricted Subsidiary’s share of such Swingline Loan or drawing, or to
make payment to the Administrative Agent in accordance with Section 2.4., as
applicable and on such date the Unrestricted Subsidiary shall be deemed to have
made Revolving Loans to the applicable Borrower in an amount equal to the amount
applied by the Administrative Agent pursuant to this sentence.  Notwithstanding
anything to the contrary contained in any Loan Document, Lenders other than the
Unrestricted Subsidiary shall not in any event be liable in any way for the
Unrestricted Subsidiary’s failure to fund amounts that it is required to fund as
a Lender under the Loan Documents.  To the extent that any interest or other
amounts shall accrue on the amounts deposited pursuant to the first sentence of
this clause (v), they shall accrue for the benefit of and shall be paid to the
Unrestricted Subsidiary.  The Unrestricted Subsidiary shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the account into which such amounts are deposited.

 

Each Deemed Repayment shall be in an amount equal to (A) the applicable Cash
Repayment, multiplied by (B) a fraction, the numerator of which is the
Unrestricted Subsidiary’s Revolving Commitment Percentage in the case of
Revolving Loans, or Term Loan Commitment Percentage in the case of Term Loans,
and the denominator of which is the aggregate Revolving

 

123

--------------------------------------------------------------------------------


 

Commitment Percentages in the case of Revolving Loans, or Term Loan Commitment
Percentages in the case of Term Loans, of the other Lenders.  Notwithstanding
anything to the contrary set forth above, if immediately prior to giving effect
to any such payment or prepayment in respect of any Revolving Loans or Term
Loans, the outstanding principal amount of Revolving Loans or Term Loans, as
applicable, shall not be held by the Lenders (including the Unrestricted
Subsidiary) pro rata in accordance with their Revolving Commitments or Term Loan
Commitments, as applicable, then such payment or repayment shall be applied to
the Revolving Loans or Term Loans of the Lenders (other than the Unrestricted
Subsidiary) in such manner as shall result, as nearly as practicable, in the
outstanding principal amounts of the Revolving Loans or Term Loans, as
applicable, being held by such Lenders pro rata in accordance with their
respective Revolving Commitments or Term Loan Commitments, as applicable;
provided, however, the Unrestricted Subsidiary shall only receive Deemed
Repayments and shall not receive any payments in cash until all amounts on
account of Obligations then owing to the other Lenders have been paid in full
and their Commitments have been terminated in accordance with the terms of this
Agreement.

 

(vi)                              Optional and Mandatory Prepayments and
Repayments; Application.  Any payment or repayment of the principal of Revolving
Loans or Term Loans (including any Deemed Repayments made to the Unrestricted
Subsidiary) made by any Borrower shall be applied in accordance with
Section 3.2.  In calculating the application of such payments and taking into
account the agreement of the Unrestricted Subsidiary to subordinate its receipt
of payments on the Unrestricted Subsidiary Loans, the aggregate amount of any
payment or repayment of the principal amount of Loans made by any Borrower shall
consist of (x) a cash component equal to the full amount paid by such Borrower
to be distributed to the Lenders (other than the Unrestricted Subsidiary) on
account of such Loans (the “Cash Repayment”) and (y) a deemed payment or
repayment of principal of such Loans (each, a “Deemed Repayment”) held by the
Unrestricted Subsidiary.

 

(vii)                           Unrestricted Subsidiary Purchase Procedure.  The
Unrestricted Subsidiary shall not be permitted to purchase any portion of any
Loan or Commitment from a Lender unless (1) the Unrestricted Subsidiary shall
have complied with the purchase procedures described on Exhibit P attached
hereto and made a part hereof and (2) no Event of Default or any default
(following the expiration of any applicable notice and cure period) of any of
the covenants and agreements set forth in Annex 2 to each Unrestricted
Subsidiary Assignment Agreement then exists or would result from the
consummation of any such purchase.  The Unrestricted Subsidiary shall not be
permitted to acquire any participations in any Loan or Commitment pursuant to
Section 12.5.(d).  The Unrestricted Subsidiary shall be subject to the covenants
and agreements set forth on Annex 2 to each Unrestricted Subsidiary Assignment
Agreement.

 

(viii)                        Bankruptcy Matters.  Upon the occurrence of any of
the events described in Sections 10.1.(e) or 10.1.(f) (each such event a
“Proceeding”), (1) the Unrestricted Subsidiary shall not have any enforcement
rights relating to any Unrestricted Subsidiary Loan, (2) the Unrestricted
Subsidiary shall be treated as a separate class of creditors for all purposes
under, and during the course of, such Proceeding, subordinate to and separate
and apart from the Administrative Agent and the other Lenders and (3) the
Unrestricted Subsidiary shall not vote on any proposed plan of reorganization in
any Proceeding and shall not oppose any sale or disposition of any assets of any
Borrower that is supported by the Requisite Lenders and shall not support any
sale of disposition of any assets of any Borrower that is opposed by the
Requisite Lenders, and the Unrestricted Subsidiary shall be deemed to have
either consented or withheld consent in accordance with this clause (3) under
Section 363 of the Bankruptcy Code.

 

124

--------------------------------------------------------------------------------


 

(ix)                              No Resale By Unrestricted Subsidiary.  The
Unrestricted Subsidiary shall not be permitted to sell, assign or otherwise
transfer (whether by participation or otherwise) any portion of any Unrestricted
Subsidiary Loans held by the Unrestricted Subsidiary or any interest therein.

 

(x)                                 Interest.  No Unrestricted Subsidiary Loan
shall accrue interest.

 

(xi)                              Compensation.  The Unrestricted Subsidiary
shall not be entitled to any compensation or any other payments pursuant to
Sections 3.10., 4.1., 4.4., 12.2. or 12.9.

 

(xii)                           Restriction on the Sale or Pledge of Equity
Interests, etc. of Unrestricted Subsidiary.  No Borrower shall, and no Borrower
shall permit any of its Subsidiaries to, sell, assign or otherwise dispose of,
or pledge or grant any Lien on, any Equity Interests of the Unrestricted
Subsidiary.

 

(j)                                    USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender or Participant that is organized under the laws
of a jurisdiction outside of the United States of America becoming a party
hereto, the Administrative Agent may request, and such Lender or Participant
shall provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by any Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating solely and directly to the rights or obligations of the
Revolving Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrowers or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).   Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating solely and directly to the
rights or obligations of the Term Loan Lenders or any Class of Term Loan
Lenders, and not any other Lenders, may be amended, and the performance or
observance by the Borrower or any other Loan Party or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Term A Loan Lenders and/or the Requisite Term B Loan Lenders, as
applicable (and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto).

 

(b)                                 Consent of Lenders Directly Affected.  In
addition to the foregoing requirements, no amendment, waiver or consent shall:

 

125

--------------------------------------------------------------------------------


 

(i)                                     increase (or reinstate) the Commitments
of a Lender or subject a Lender to any additional obligations without the
written consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

(iv)                              modify the definitions of “Revolving
Termination Date” (except in accordance with Section 2.14.) or “Revolving
Commitment Percentage”, otherwise postpone any date fixed for, or forgive, any
payment of principal of, or interest on, any Revolving Loans or for the payment
of Fees or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date,
in each case, without the written consent of each Revolving Lender;

 

(v)                                 modify the definitions of “Term A Loan
Maturity Date”, “Term B Loan Maturity Date”, “Term Loan Availability Termination
Date”, “Term Loan Availability Period”, “Term A Loan Commitment Percentage” or
“Term B Loan Commitment Percentage”, or otherwise postpone any date fixed for,
or forgive, any payment of principal of, or interest on, any Term Loans or for
the payment of Fees or any other Obligations owing to the Term Loan Lenders, in
each case, without the written consent of each Term Loan Lender of the
applicable Class;

 

(vi)                              while any Term A Loan Commitments or Term B
Loan Commitments remain in effect or any Term A Loans or Term B Loans remain
outstanding, amend, modify or waive (A) Section 5.2. or any other provision of
this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Lenders to make Revolving Loans when such Lenders would
not otherwise be required to do so, (B) the amount of the Swingline Commitment
or (C) the L/C Commitment Amount, in each case, without the prior written
consent of the Requisite Revolving Lenders;

 

(vii)                           modify the definitions of “Pro Rata Share” or
“Requisite Lenders” or amend or otherwise modify the provisions of Section 3.2.
without the written consent of each Lender;

 

(viii)                        amend this Section or amend the definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section without the written consent of
each Lender;

 

(ix)                              modify the definition of the term “Requisite
Revolving Lenders” or modify in any other manner the number or percentage of the
Revolving Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Revolving Lender;

 

(x)                                 (i) modify the definition of the term
“Requisite Term A Loan Lenders” or modify in any other manner the number or
percentage of the Term A Loan Lenders required to make any determinations or
waive any rights hereunder or to modify any provision hereof without the written
consent of each Term A Loan Lender or (ii) modify the definition of the term
“Requisite

 

126

--------------------------------------------------------------------------------


 

Term B Loan Lenders” or modify in any other manner the number or percentage of
the Term B Loan Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Term B Loan Lender;

 

(xi)                              amend, or waive the Borrower’s compliance
with, Section 2.18. without the written consent of each Revolving Lender;

 

(xii)                           release any Borrower from its obligations
hereunder or under any other Loan Document except as contemplated by
Section 9.3. without the consent of each Lender;

 

(xiii)                        waive a Default or Event of Default under
Section 10.1.(a) without the written consent of each Lender directly and
adversely affected thereby (or the Administrative Agent at the written direction
of such Lenders), or

 

(ix)                              release the Guarantor from its obligations
hereunder or under any other Loan Document except as contemplated by
Section 11.11. without the consent of each Lender.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.5. or the obligations of the Swingline Lenders
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lenders.  Any amendment, waiver or consent relating to
Section 2.4. or the obligations of the Issuing Banks under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action, require the written consent of each Issuing Bank.  Any
amendment, waiver or consent with respect to any Loan Document that affects the
rights of a Specified Derivatives Provider in a manner or to an extent
materially dissimilar to that affecting the Lenders shall, in addition to the
Lenders required hereinabove to take such action, require the consent of the
Lender that is (or having an Affiliate that is) such Specified Derivatives
Provider.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.  No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by any Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower Representative or any
other Borrower or any other Loan Party shall entitle the Borrower Representative
or such other Borrower or such other Loan Party to other or further notice or
demand in similar or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 12.6., if the Administrative Agent and
the Borrowers have jointly identified a mistake or ambiguity in any

 

127

--------------------------------------------------------------------------------


 

provision of this Agreement, the Administrative Agent and the Borrowers shall be
permitted to amend such provision to cure such ambiguity or correct such
provision so long as to do so would not adversely affect the interests of the
Lenders, and such amendment shall become effective without any further action or
consent of any of other party to this Agreement.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders; No Advisory or
Fiduciary Responsibility.

 

The relationship between each Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to any Borrower, and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, any Borrower or any Subsidiary.  None of the
Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to any Borrower to review or inform such Borrower of any matter
in connection with any phase of such Borrower’s business or operations.

 

Not in limitation of the foregoing, in connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(a) (i) no fiduciary, advisory or agency relationship between the Borrower and
its Subsidiaries and any Titled Agent, the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Lender is intended to be or has been created
in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether any Titled Agent, the Administrative Agent,
any Issuing Bank, any Swingline Lender or any Lender has advised or is advising
the Borrower or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Titled Agents, the
Administrative Agent, the Issuing Banks, the Swingline Lenders and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Titled Agents, the Administrative Agent,
the Issuing Banks, the Swingline Lenders and the Lenders, on the other hand,
(iii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Titled Agents, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the Lenders each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person;
(ii) none of the Titled Agents, the Administrative Agent, the Issuing Banks, the
Swingline Lenders and the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Titled Agents, the Administrative Agent, the Issuing Banks, the
Swingline Lenders and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Titled Agents, the Administrative Agent, the
Issuing Banks, the Swingline Lenders and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against any of the Titled Agents, the Administrative
Agent, the Issuing Banks, the Swingline Lenders and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

128

--------------------------------------------------------------------------------


 

Section 12.8.  Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed Eligible Assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law (in which case,
the Administrative Agent, such Issuing Bank or such Lender, as applicable,
shall, to the extent such disclosure is permitted by Applicable Law, inform the
Borrower Representative promptly in advance thereof to the extent reasonably
practicable and, otherwise, promptly thereafter); (d) to the Administrative
Agent’s, such Issuing Bank’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent, such
Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than any Borrower, any other Loan
Party, or any Affiliate of any Borrower or any other Loan Party, which source,
to the actual knowledge of the Administrative Agent, any Issuing Bank, any
Lender or any Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, has not disclosed or acquired such Information in breach of this
Section; (g) to the extent requested by, or required to be disclosed to, any
nationally recognized rating agency or any regulatory or similar authority
(including any self-regulatory authority including the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it
(provided that, in the case of a rating agency, the Administrative Agent, such
Issuing Bank or such Lender, as applicable, shall, to the extent permitted by
Applicable Law, inform the Borrower Representative promptly in advance thereof);
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of each Borrower.  Notwithstanding the
foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to any Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent, such Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender.  As used in this
Section, the term “Information” means all information received from the Borrower
Representative, any other Borrower, any other Loan Party or any Subsidiary or
Affiliate relating to any Borrower, any other Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by any Borrower, any other Subsidiary or any Affiliate,
provided, that, in the case of any such information received from the Borrower
Representative, any other Borrower any Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

129

--------------------------------------------------------------------------------


 

Section 12.9.  Indemnification.

 

(a)                                 The Borrowers shall and hereby jointly and
severally agree to indemnify, defend and hold harmless the Administrative Agent,
the Issuing Banks, the Lenders, the Titled Agents, the respective Affiliates of
each of the Administrative Agent, the Issuing Banks, the Lenders and the Titled
Agents, and their respective Related Parties (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”),
including without limitation any Indemnity Proceeding brought by a Borrower, any
other Loan Party, any Affiliate or any third party, which is in any way related
directly or indirectly to: (i) this Agreement, any other Loan Document, any Fee
Letter or any other agreement, letter or instrument delivered in connection with
the transactions contemplated hereby and thereby; (ii) the making of any Loans
or issuance of Letters of Credit hereunder; (iii) any actual or proposed use by
any Borrower of the proceeds of the Loans or of the Letters of Credit; (iv) the
Administrative Agent’s, any Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Banks and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrowers; (vi) the fact that the Administrative Agent, the Issuing Banks and
the Lenders are creditors of the Borrowers and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrowers, the other Loan Parties and the Subsidiaries;
(vii) the fact that the Administrative Agent, the Issuing Banks and the Lenders
are material creditors of the Borrowers and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrowers, the other Loan
Parties and their respective Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent, the Issuing
Banks or the Lenders may have under this Agreement, the other Loan Documents or
the Fee Letters; (ix) any civil penalty or fine assessed by the OFAC against,
and all costs and expenses (including counsel fees and disbursements) incurred
in connection with defense thereof by, the Administrative Agent, any Issuing
Bank or any Lender as a result of conduct of any Borrower, any other Loan Party
or any other Subsidiary that violates a sanction administered or enforced by the
OFAC; or (x) any violation or non-compliance by any Borrower, any other Loan
Party or any other Subsidiary of any Applicable Law (including any Environmental
Law) including, but not limited to, any Indemnity Proceeding commenced by
(A) the Internal Revenue Service or state taxing authority or (B) any
Governmental Authority or other Person under any Environmental Law, including
any Indemnity Proceeding commenced by a Governmental Authority or other Person
seeking remedial or other action to cause any Borrower or its Subsidiaries (or
its respective properties) (or the Administrative Agent and/or the Lenders
and/or the Issuing Banks as successors to the Borrower) to be in compliance with
such Environmental Laws; provided, however, that no Borrower shall be obligated
to indemnify any Indemnified Party (x) for any Indemnified Costs to the extent
resulting from such Indemnified Party’s own gross negligence or willful
misconduct or a claim brought by any Borrower against an Indemnified Party for
breach in bad faith of such Indemnified Party’s obligations hereunder, in each
case as determined by a court of competent jurisdiction in a final
non-appealable judgment or (y) any dispute solely among Indemnified Parties
other than (A) any claims against the Titled Agents in their respective
capacities, as or in fulfilling their respective roles, as an administrative
agent, arranger, bookrunner, syndication agent, documentation agent, issuing
bank or any similar role in respect of this Agreement and the transactions
contemplated hereby and (B) any claims arising out of any act or omission on the
part of

 

130

--------------------------------------------------------------------------------


 

any of the Loan Parties or their respective Affiliates (in each case under this
clause (y), as determined by a final non-appealable judgment of a court of
competent jurisdiction).

 

(b)           Each Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
any Loan Party or any Subsidiary, any shareholder of any Loan Party or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of such Loan
Party), any account debtor of any Loan Party or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against any
Loan Party and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by any
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrowers.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of each Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers has the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed).  Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrowers under
this Section are unenforceable for any reason, the Borrowers hereby agree
jointly and severally to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)           Each Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

131

--------------------------------------------------------------------------------


 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the
Borrowers have satisfied the requirements to provide Cash Collateral as required
in Section 2.4.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and none of the Issuing Banks is obligated any
longer under this Agreement to issue Letters of Credit and (d) all Obligations
(other than obligations which survive as provided in the following sentence)
have been paid and satisfied in full; provided, however, if on the Revolving
Termination Date or any other date the Revolving Commitments are terminated or
reduced to zero (whether voluntarily, by reason of the occurrence of an Event of
Default or otherwise) any Letters of Credit remain outstanding, then the
provisions of this Agreement applicable to Letters of Credit, including without
limitation, the terms of Section 2.15. and the Borrowers’ reimbursement
obligations under Section 2.4.(d), shall remain in effect until all Letters of
Credit have expired, have been cancelled or have otherwise terminated.  The
indemnities to which the Administrative Agent, the Issuing Banks and the Lenders
are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2.
and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Banks and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

132

--------------------------------------------------------------------------------


 

Section 12.14.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of any Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense such Borrower may have that such
Borrower does not control such Loan Parties or Subsidiaries.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, any Issuing Bank or any Lender shall have any liability with respect to,
and each Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by such Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents.  Each Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, any Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, each Issuing Bank, each Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, each Borrower and each Lender.

 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

133

--------------------------------------------------------------------------------


 

Section 12.20.  New York Mortgages.

 

(a)           Generally.  The parties hereto acknowledge and agree that the
Administrative Agent, the Issuing Banks and the Lenders are accepting and will
accept the benefits of the New York Mortgages as an accommodation to the
Borrowers pursuant to the terms set forth herein.

 

(b)           Release of New York Mortgages. Notwithstanding any other provision
of this Agreement or any other Loan Document to the contrary, including without
limitation, Section 12.6., (i) upon the Borrower Representative’s written
request and at the Borrowers’ sole cost and expense, the Administrative Agent
shall release any or all of the New York Mortgages or assign any or all of the
New York Mortgages to any Person requested by the Borrower Representative (any
such assignment to be without recourse or warranty whatsoever) and (ii) the
Administrative Agent may in its discretion, and shall at the direction of the
Requisite Lenders, release any or all of the New York Mortgages so long as the
Administrative Agent shall have given the Borrower Representative written notice
at least 5 days’ prior to any such release; provided, however, the
Administrative Agent shall not be required to give any such prior notice to the
Borrower Representative if the Administrative Agent, in its sole discretion, has
determined that delay of such release would be detrimental to the Administrative
Agent, the Issuing Banks or the Lenders.

 

(c)           Indemnity. Not in limitation of any of the Borrowers’ obligations
under Section 12.2. or 12.9., each Borrower shall and hereby jointly and
severally agrees to indemnify, defend and hold harmless the Administrative
Agent, each Lender and each other Indemnified Party from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any Indemnity Proceeding which is in any
way related directly or indirectly to the failure of any Person to pay any
recording tax payable pursuant to N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253 et
seq. or other Applicable Laws of the State of New York or any political
subdivision of such State.

 

(d)           Assignment of New York Mortgages.  In connection with the
Administrative Agent’s, each Issuing Bank’s and each Lender’s acceptance of the
benefits of a New York Mortgage, the Parent shall cause to be delivered to the
Administrative Agent and the Lenders each of the following, in form and
substance satisfactory to the Administrative Agent:

 

(i)            an assignment of the Indebtedness secured by such New York
Mortgage executed and delivered by each holder of such Indebtedness;

 

(ii)           the originals (or if not available, copies) of each outstanding
promissory note evidencing such Indebtedness, duly endorsed to the
Administrative Agent, or its registered assignees;

 

(iii)          a copy of such New York Mortgage, including all amendments
thereto, showing all recording information thereon certified as true, correct
and complete by an authorized officer of the SLGOP;

 

(iv)          an assignment of such New York Mortgage executed by each holder of
such Indebtedness (or an authorized agent acting on behalf of each such holder);

 

(v)           a modification to such New York Mortgage executed by the
applicable Borrowers or their Subsidiaries, such modification, among other
things, to modify such New

 

134

--------------------------------------------------------------------------------


 

York Mortgage to provide that it secures such principal amounts of the
Obligations as corresponds to the principal amount of Loans advanced hereunder
in connection with the assignment of such New York Mortgage to the
Administrative Agent;

 

(vi)          a copy of any environmental assessment report on the Property
subject to such New York Mortgage available to the Borrowers or any of their
respective Subsidiaries, and if reasonably requested by the Administrative
Agent, reliance letters from the environmental engineering firms performing such
assessments addressed to the Administrative Agent, the Issuing Banks and the
Lenders; provided, however, if such a reliance letter is not provided, the
Administrative Agent, the Issuing Banks and the Lenders shall have no obligation
to accept an assignment of such New York Mortgage; and

 

(vii)         such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.

 

(f)            Each Borrower represents and warrants that none of the Properties
encumbered by the New York Mortgages are located in areas determined by the
Federal Emergency Management Agency to have special flood hazards. The Parent
shall have notified the Administrative Agent and the Lenders at least 15
Business Days prior to effecting the assignment of any New York Mortgage for the
purposes of affording each Lenders at least 15 Business Days in which to
complete flood due diligence with respect to the Property subject to such New
York Mortgage.

 

(g)           In connection with any assignment or release of the New York
Mortgages, each Term Loan Lender shall, at the request of the Borrowers, be
deemed to accept the repayment of, and immediately re-advance, its pro rata
share of the amount of the Term Loans equal to the amount of the debt secured by
the assigned or released New York Mortgage, as the case may be.

 

(h)           Any increase, extension or renewal of the Facilities hereunder
shall be subject to flood due diligence and compliance with this Section 12.20.
with respect to New York Mortgages which due diligence and compliance shall be
reasonably satisfactory to each Lender.

 

Section 12.21.  Effect on Existing Credit Agreement.

 

(a)           Existing Credit Agreement.  Upon satisfaction of the conditions
precedent set forth in Sections 5.1., this Agreement shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to the Existing Credit Agreement, and the Existing Credit Agreement shall be
superseded by this Agreement in all respects, in each case, on a prospective
basis only.

 

(b)           NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY ANY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

135

--------------------------------------------------------------------------------


 

Section  12.22.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signatures on Following Pages]

 

136

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Executive Vice President

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By: SL Green Realty Corp.

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Executive Vice President

 

[Signatures Continued on Next Page]

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing
Bank, a Swingline Lender and a Lender

 

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

 

Name:

Matthew Ricketts

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

JPMORGAN CHASE BANK, N.A., as an Issuing Bank, a Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ Mohammad S. Hasan

 

 

Name:

Mohammad S. Hasan

 

 

Title:

Executive Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank, a Swingline Lender and a
Lender

 

 

 

 

 

 

By:

/s/ Joanna Soliman

 

 

Name:

Joanna Soliman

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ J.T. Coe

 

 

Name:

J.T. Coe

 

 

Title:

Managing Director

 

SL Green Realty Corp. and SL Green Operating Partnership, L.P., November 17,2017

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank, a Swingline Lender and a
Lender

 

 

 

 

 

 

By:

/s/ David W. Heller

 

 

Name:

David W. Heller

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Jonathan Salzinger

 

 

Name:

Jonathan Salzinger

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

 

By:

/s/ Michael Kauffman

 

 

Name:

Michael Kauffman

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Brian P. Kelly

 

 

Name:

Brian P. Kelly

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

By:

/s/ Carol Murray

 

 

Name:

Carol Murray

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Brian Lucey

 

 

Name:

Brian Lucey

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name:

Craig Malloy

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ John Davies

 

 

Name:

John Davies

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ John Feeney

 

 

Name:

John Feeney

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

THE BANK OF EAST ASIA LIMITED, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ James Hua

 

 

Name:

James Hua

 

 

Title:

SVP

 

 

 

 

 

THE BANK OF EAST ASIA LIMITED, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Kitty Sin

 

 

Name:

Kitty Sin

 

 

Title:

SVP

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

/s/ Chad Hale

 

 

Name:

Chad Hale

 

 

Title:

Director & Execution Head, REGAL

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

By:

/s/ Andrew Johnman

 

 

Name:

Andrew Johnman

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD. NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Ming Che Yang

 

 

Name:

Ming Che Yang

 

 

Title:

VP & DGM

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

BANK OF TAIWAN, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Yue-Li Shih

 

 

Name:

Yue-Li Shih

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

FIRST COMMERCIAL BANK LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Bill Wang

 

 

Name:

Bill Wang

 

 

Title:

Senior Vice President & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

LAND BANK OF TAIWAN, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Arthur Chen

 

 

Name:

Arthur Chen

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Jeffrey Inouye

 

 

Name:

Jeffrey Inouye

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

TAIWAN BUSINESS BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Sandy Chen

 

 

Name:

Sandy Chen

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name:

Edward Chen

 

 

Title:

SVP & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

SL Green Realty Corp. and SL Green Operating Partnership, L.P.]

 

 

 

HUA NAN COMMERCIAL BANK, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Gary Hsu

 

 

Name:

Gary Hsu

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitments; Existing Term A Loan; Term A Loan Commitments; Term B
Loan Commitments

 

Lender

 

Revolving
Commitment 
Amount

 

Existing Term
A Loans

 

Available
Term A Loan
Commitment

 

Term A Loan
Total
Commitment
Amount

 

Term B Loan
Commitment
Amount

 

Wells Fargo Bank, National Association

 

$

102,500,000

 

$

150,250,000

 

$

(35,250,000

)

$

115,000,000

 

$

32,500,000

 

JP Morgan Chase Bank, N.A.

 

$

117,500,000

 

$

104,000,000

 

$

28,500,000

 

$

132,500,000

 

$

0

 

Deutsche Bank AG New York Branch

 

$

250,000,000

 

$

59,000,000

 

$

(59,000,000

)

$

0

 

$

0

 

U.S. Bank National Association

 

$

102,500,000

 

$

155,250,000

 

$

(40,250,000

)

$

115,000,000

 

$

32,500,000

 

Bank of America, N.A.

 

$

107,500,000

 

$

74,000,000

 

$

43,500,000

 

$

117,500,000

 

$

0

 

Bank of Montreal

 

$

95,000,000

 

$

75,000,000

 

$

27,500,000

 

$

102,500,000

 

$

27,500,000

 

PNC Bank, National Association

 

$

52,500,000

 

$

75,000,000

 

$

22,500,000

 

$

97,500,000

 

$

25,000,000

 

The Bank of New York Mellon

 

$

50,000,000

 

$

127,500,000

 

$

(30,000,000

)

$

97,500,000

 

$

27,500,000

 

Citibank, N.A.

 

$

80,000,000

 

$

26,750,000

 

$

43,250,000

 

$

70,000,000

 

$

0

 

TD Bank, N.A.

 

$

48,000,000

 

$

76,250,000

 

$

(11,750,000

)

$

64,500,000

 

$

25,000,000

 

Barclays Bank PLC

 

$

67,000,000

 

$

0

 

$

58,000,000

 

$

58,000,000

 

$

0

 

Goldman Sachs Bank USA

 

$

67,000,000

 

$

30,000,000

 

$

28,000,000

 

$

58,000,000

 

$

0

 

Mizuho Bank, Ltd.

 

$

56,000,000

 

$

50,000,000

 

$

(1,000,000

)

$

49,000,000

 

$

20,000,000

 

MUFG Union Bank, N.A.

 

$

53,000,000

 

$

45,000,000

 

$

2,000,000

 

$

47,000,000

 

$

0

 

Bank of East Asia, New York Branch

 

$

37,500,000

 

$

35,000,000

 

$

2,500,000

 

$

37,500,000

 

$

0

 

Bank of Nova Scotia

 

$

40,000,000

 

$

0

 

$

35,000,000

 

$

35,000,000

 

$

0

 

Societe Generale

 

$

75,000,000

 

$

0

 

$

0

 

$

0

 

$

0

 

Mega International Commercial Bank Co. Ltd. New York Branch

 

$

15,000,000

 

$

10,000,000

 

$

5,000,000

 

$

15,000,000

 

$

10,000,000

 

Morgan Stanley Bank, N.A.

 

$

19,000,000

 

$

0

 

$

16,000,000

 

$

16,000,000

 

$

0

 

Bank of Taiwan, New York Branch

 

$

12,500,000

 

$

3,000,000

 

$

9,500,000

 

$

12,500,000

 

$

0

 

First Commercial Bank Ltd., New York Branch

 

$

12,500,000

 

$

7,000,000

 

$

5,500,000

 

$

12,500,000

 

$

0

 

Land Bank of Taiwan, New York Branch

 

$

12,500,000

 

$

0

 

$

12,500,000

 

$

12,500,000

 

$

0

 

First Hawaiian Bank

 

$

10,000,000

 

$

10,000,000

 

$

0

 

$

10,000,000

 

$

0

 

Taiwan Business Bank

 

$

10,000,000

 

$

0

 

$

10,000,000

 

$

10,000,000

 

$

0

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

7,500,000

 

$

7,000,000

 

$

500,000

 

$

7,500,000

 

$

0

 

Hua Nan Commercial Bank, Los Angeles Branch

 

$

0

 

$

7,500,000

 

$

0

 

$

7,500,000

 

$

0

 

Exiting Lenders

 

$

0

 

$

55,500,000

 

$

0

 

$

(55,500,000

)

$

0

 

TOTAL

 

$

1,500,000,000

 

$

1,183,000,000

 

$

117,000,000

 

$

1,300,000,000

 

$

200,000,000

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.

Borrowers:

SL Green Realty Corp., SL Green Operating Partnership, L.P.

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the Administrative Agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The $3,000,000,000 Second Amended and Restated Credit Agreement dated as of
November 21, 2017 among SL Green Realty Corp. (the “Parent”), SL Green Operating
Partnership, L.P. (“SLGOP”; together with Parent, each individually a “Borrower”
and collectively, the “Borrowers”), the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto.

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s]
(6)

 

Facility
Assigned(7)

 

Aggregate Amount of
Commitment/Loans
for all Lenders(8)

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:

                           ](10)

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term A Loan Commitment,” “Term A Loan”, “Term B Loan Commitment,”
“Term B Loan”, etc.)

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-1

--------------------------------------------------------------------------------


 

Effective Date:                                 , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S](12)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

(12)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-2

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(14)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lenders, Issuing Banks) is required by the terms of the Credit
Agreement.

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                                            ](15)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1. or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
[the] [any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and

 

--------------------------------------------------------------------------------

(15)  Describe Credit Agreement at option of Administrative Agent.

 

Annex 1-1

 

A-4

--------------------------------------------------------------------------------


 

to purchase [the][such] Assigned Interest, and (vii) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed, and to be fully performed, in such state.

 

Annex 1-2

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BID RATE NOTE

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, SL Green Realty Corp. (the “Parent”) and SL
Green Operating Partnership, L.P. (“SLGOP”; together with the Parent, each
individually a “Borrower” and collectively, the “Borrowers”), hereby
unconditionally jointly and severally promise to pay to
                                 or its registered assignees (the “Lender”), in
care of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), located at 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower Representative, the aggregate unpaid
principal amount of Bid Rate Loans made by the Lender to any Borrower under the
Credit Agreement, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Bid Rate Loan, at such office at the rates and on the dates provided in the
Credit Agreement.

 

The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to any Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Bid Rate Note (this “Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder in respect of the Bid Rate Loans made by
the Lender.

 

This Note is one of the “Bid Rate Notes” referred to in the Second Amended and
Restated Credit Agreement dated as of November 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and evidences Bid Rate Loans made by the Lender thereunder. 
Terms used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Each Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

B-1

--------------------------------------------------------------------------------


 

[This Bid Rate Note is given in replacement of any Bid Rate Note previously
delivered to the Lender under the [Existing](16) Credit Agreement.  THIS BID
RATE NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER BID RATE
NOTE.](17)

 

--------------------------------------------------------------------------------

(16)  To be used as necessary for Bid Rate Notes delivered on the Agreement
Date.

(17)  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Commitment
has increased or decreased from what it was initially.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this Bid
Rate Note under seal as of the date first written above.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:  SL Green Realty Corp.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE OF BID RATE LOANS

 

This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to each Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Interest
Rate

 

Maturity
Date of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF DESIGNATION AGREEMENT

 

THIS DESIGNATION AGREEMENT dated as of                     , 20       (the
“Agreement”) by and among                                 (the “Designating
Lender”),                                                          (the
“Designated Lender”) and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Designating Lender is a Lender under that certain Second Amended
and Restated Credit Agreement dated as of November 21, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among SL Green Realty Corp. (the “Parent”) and SL Green
Operating Partnership, L.P. (“SLGOP”; together with the Parent, each
individually a “Borrower” and collectively, the “Borrowers”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto;

 

WHEREAS, pursuant to Section 12.5.(h), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and

 

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Designation.  Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.3. of the
Credit Agreement.  Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender.  The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

 

Section 2.  Designating Lender Not Discharged.  Notwithstanding the designation
of the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrowers, the Administrative Agent and the Lenders for each
and every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 12.9. of the
Credit Agreement and any sums otherwise payable to any Borrower by the
Designated Lender.

 

Section 3.  No Representations by Designating Lender.  The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of any Borrower, any
other Loan Party or any other Subsidiary or the performance or observance by any
Borrower or any other Loan Party of any of its obligations under

 

C-1

--------------------------------------------------------------------------------


 

any Loan Document to which it is a party or any other instrument or document
furnished pursuant thereto.

 

Section 4.  Representations and Covenants of Designated Lender.  The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement.  Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender.  The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation.  The Designated
Lender acknowledges and agrees that except as expressly required under the
Credit Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to any Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.

 

Section 5.  Appointment of Designating Lender as Attorney-In-Fact.  The
Designated Lender hereby appoints the Designating Lender as the Designated
Lender’s agent and attorney-in-fact, and grants to the Designating Lender an
irrevocable power of attorney, to receive any and all payments to be made for
the benefit of the Designated Lender under the Credit Agreement, to deliver and
receive all notices and other communications under the Credit Agreement and
other Loan Documents and to exercise on the Designated Lender’s behalf all
rights to vote and to grant and make approvals, waivers, consents of amendments
to or under the Credit Agreement or other Loan Documents.  Any document executed
by the Designating Lender on the Designated Lender’s behalf in connection with
the Credit Agreement or other Loan Documents shall be binding on the Designated
Lender.  Each of the Borrowers, the Administrative Agent and the Lenders may
rely on and are beneficiaries of the preceding provisions.

 

Section 6.  Acceptance by the Administrative Agent.  Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of

 

C-2

--------------------------------------------------------------------------------


 

the Credit Agreement whereupon this Agreement shall become effective as of the
date of such acceptance or such other date as may be specified on the signature
page hereof (the “Effective Date”).

 

Section 7.  Effect of Designation.  Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.3. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable.  Notwithstanding the foregoing, the Designating Lender, as agent for
the Designated Lender, shall be and remain obligated to the Borrowers, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.

 

Section 8.  Indemnification of Designated Lender.  The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

 

Section 9.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 11.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 12.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

 

Section 13.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 14.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

 

EFFECTIVE DATE:

 

 

 

 

 

 

DESIGNATING LENDER:

 

 

 

[NAME OF DESIGNATING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

DESIGNATED LENDER:

 

 

 

[NAME OF DESIGNATED LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Accepted as of the date first written above.

 

ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

                                  , 20    

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.              Pursuant to Section [2.1.(b)] [2.2.(c)] of the Credit Agreement,
the Borrower Representative hereby requests that the Lenders make [Revolving
Loans] [Term Loans] in an aggregate principal amount equal to
$                                         to the following Borrower (such
Borrower, the “Designated Borrower”):

 

[Check one box only]

 

o            SL Green Realty Corp.

o            SL Green Operating Partnership, L.P.

 

2.                                      The Borrower Representative requests
that such [Revolving Loans] [Term Loans] be made available to the Designated
Borrower on                           , 20    .

 

3.                                      The proceeds of this borrowing of such
Loans will be used for

.

 

4.                                      The Borrower Representative hereby
requests that such [Revolving Loans] [Term Loans]be of the following Type:

 

D-1

--------------------------------------------------------------------------------


 

[Check one box only]

 

o            Base Rate Loan

o            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

o        one month

o        three months

o        six months

 

The Borrower Representative hereby certifies to the Administrative Agent and the
Lenders that as of the date hereof, as of the date of the making of the
requested Revolving Loans, and after making such Revolving Loans, (a) no Default
or Event of Default exists or would exist, and none of the limits specified in
Section 2.18. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by each Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.

 

[Signatures on Next Page]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONTINUATION

 

                     , 20   

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower Representative
hereby requests a Continuation of LIBOR Loans under the Credit Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Continuation
is                       , 20  .

 

2.                                      The aggregate principal amount of the
Loans subject to the requested Continuation is
$                                         and was borrowed on
                          , 20   by the Borrower indicated below:

 

[Check one box only]

 

o            SL Green Realty Corp.

o            SL Green Operating Partnership, L.P.

 

3.                                      The portion of such principal amount
subject to such Continuation is
$                                                         .

 

4.                                      The current Interest Period of the Loans
subject to such Continuation ends on                                   , 20  .

 

E-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the Interest Period for
the Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o            one month

o            three months

o            six months

 

The Borrower Representative hereby certifies to the Administrative Agent and the
Lenders that as of the date hereof, as of the proposed date of the requested
Continuation, and after giving effect to such Continuation, no Default or Event
of Default exists or will exist.

 

[Signatures on Next Page]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WEREHOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION

 

                   , 20   

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.11. of the Credit Agreement, the Borrower Representative
hereby requests a Conversion of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

1.                                      The requested date of such Conversion is
              , 20  .

 

2.                                      The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

o            Base Rate Loan

o            LIBOR Loan

 

3.                                      The aggregate principal amount of the
Loans subject to the requested Conversion is $                            and
was originally borrowed on                     , 20    , by the Borrower
indicated below:

 

[Check one box only]

 

¨                                    SL Green Realty Corp.

¨                                    SL Green Operating Partnership, L.P.

 

4.                                      The portion of such principal amount
subject to such Conversion is $                                 .

 

F-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨                                    Base Rate Loan

¨                                    LIBOR Loan, with an initial Interest Period
for a duration of:

 

[Check one box only]

 

o                                    one month

o                                    three months

o                                    six months

 

[The Borrower Representative hereby certifies to the Administrative Agent and
the Lenders that as of the date hereof, as of the proposed date of the requested
Conversion, and after giving effect to such Conversion, no Default or Event of
Default exists or will exist.](1)

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------

(1)  Include this paragraph for a conversion of a Base Rate Loan into a LIBOR
Loan.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                    , 20    

 

[

 

 

              ]

Attn:  [                        ](1)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.              Pursuant to Section 2.5.(b) of the Credit Agreement, the
Borrower Representative hereby requests that [                ](2) (the
“Swingline Lender”) make a Swingline Loan in an amount equal to
$                    to the following Borrower (such Borrower, the “Designated
Borrower”):

 

[Check one box only]

 

¨            SL Green Realty Corp.

¨            SL Green Operating Partnership, L.P.

 

2.                                      The Borrower Representative requests
that such Swingline Loan be made available to the Designated Borrower on
                              , 20       .

 

3.                                      The proceeds of this Swingline Loan will
be used for the following purpose:

 

.

 

4.                                      The Borrower Representative requests
that the proceeds of such Swingline Loan be made available to the Designated
Borrower by
                                                                                      .

 

--------------------------------------------------------------------------------

(1)  Insert address for applicable Swingline Lender.

(2)  Insert applicable Swingline Lender.

 

G-1

--------------------------------------------------------------------------------


 

The Borrower Representative hereby certifies to the Administrative Agent, the
Swingline Lender and the Lenders that as of the date hereof, as of the date of
the making of the requested Swingline Loan, and after making such Swingline
Loan, (a) no Default or Event of Default exists or would exist, and none of the
limits specified in Section 2.18. of the Credit Agreement would be violated; and
(b) the representations and warranties made or deemed made by each Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5.(b) of the Credit Agreement.

 

[Signatures on Next Page]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 

$              

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, SL Green Realty Corp. (the “Parent”) and SL
Green Operating Partnership, L.P. (“SLGOP”; together with the Parent, each
individually a “Borrower” and collectively, the “Borrowers”) hereby
unconditionally promise jointly and severally to pay to
                                                   or its registered assignees
(the “Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), located at 600 South 4th
Street, 9th Floor, Minneapolis, Minnesota 55415, or at such other address as may
be specified by the Administrative Agent to the Borrower Representative, the
principal sum of                               AND    /100 DOLLARS
($                       ), or such lesser amount as may be the then outstanding
and unpaid balance of all Revolving Loans made by the Lender to the Borrowers
pursuant to, and in accordance with the terms of, the Credit Agreement.

 

Each Borrower further agrees, jointly and severally, to pay interest at said
office, in like money, on the unpaid principal amount owing hereunder from time
to time on the dates and at the rates and at the times specified in the Credit
Agreement.

 

This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
the Second Amended and Restated Credit Agreement dated as of November 21, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, the financial institutions
party thereto and their assignees under Section 12.5. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof.  Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement.  The Credit Agreement, among other things, (a) provides
for the making of Revolving Loans by the Lender to each of the Borrowers from
time to time in an aggregate amount not to exceed at any time outstanding the
Dollar amount first above mentioned, (b) permits the prepayment of the Loans by
the Borrowers subject to certain terms and conditions and (c) provides for the
acceleration of the Revolving Loans upon the occurrence of certain specified
events.

 

Each Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

[This Revolving Note is given in replacement of any Revolving Note previously
delivered to the Lender under the [Existing](1) Credit Agreement.  THIS
REVOLVING NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER
REVOLVING NOTE.](2)

 

--------------------------------------------------------------------------------

(1)  To be used as necessary for Revolving Notes delivered on the Agreement
Date.

(2)  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Commitment
has increased or decreased from what it was initially.

 

H-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Next page]

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Revolving Note under seal as of the date written above.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:  SL Green Realty Corp.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SWINGLINE NOTE

 

$50,000,000.00

 

           , 20   

 

FOR VALUE RECEIVED, each of the undersigned, SL Green Realty Corp. (the
“Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”; together with the
Parent, each individually a “Borrower” and collectively, the “Borrowers”),
hereby unconditionally jointly and severally promise to pay to
                                                                                                       
or its registered assignees (the “Swingline Lender”) to its address at
                                                                                                                    ,
or at such other address as may be specified by the Swingline Lender to the
Borrower Representative, the principal sum of FIFTY MILLION AND 00/100 DOLLARS
($50,000,000.00), or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the
Borrowers under the Credit Agreement, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of any Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Swingline Note (this “Note”) is one of the “Swingline Notes” referred to in
the Second Amended and Restated Credit Agreement dated as of November 21, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, the financial institutions
party thereto and their assignees under Section 12.5. thereof, the
Administrative Agent, and the other parties thereto, and evidences Swingline
Loans made by the Swingline Lender to the Borrowers thereunder.  Terms used but
not otherwise defined in this Note have the respective meanings assigned to them
in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Each Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

I-1

--------------------------------------------------------------------------------


 

[This Swingline Note is given in replacement of any Swingline Note previously
delivered to the Swingline Lender under the [Existing](23) Credit Agreement. 
THIS SWINGLINE NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER
SWINGLINE NOTE.](24)

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------

(23)  To be used as necessary for Swingline Notes delivered on the Agreement
Date.

(24)  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Commitment
has increased or decreased from what it was initially.

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:  SL Green Realty Corp.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to each Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-4

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF TERM A NOTE

 

$              

 

         , 20   

 

FOR VALUE RECEIVED, the undersigned, SL Green Realty Corp. (the “Parent”) and SL
Green Operating Partnership, L.P. (“SLGOP”; together with the Parent, each
individually a “Borrower” and collectively, the “Borrowers”) hereby
unconditionally promise jointly and severally to pay to
                                                    or its registered assignees
(the “Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), located at 600 South 4th
Street, 9th Floor, Minneapolis, Minnesota 55415, or at such other address as may
be specified by the Administrative Agent to the Borrower Representative, the
principal sum of                                                   AND    /100
DOLLARS ($                       ), or such lesser amount as may be the then
outstanding and unpaid balance of the Term A Loan made by the Lender to the
Borrowers pursuant to, and in accordance with the terms of, the Credit
Agreement.

 

Each Borrower further agrees, jointly and severally, to pay interest at said
office, in like money, on the unpaid principal amount owing hereunder from time
to time on the dates and at the rates and at the times specified in the Credit
Agreement.

 

This Term A Note (this “Note”) is one of the “Term A Notes” referred to in the
Second Amended and Restated Credit Agreement dated as of November 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, the financial institutions
party thereto and their assignees under Section 12.5. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof.  Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement.  The Credit Agreement, among other things, (a) provides
for the making of a Term A Loan by the Lender to each of the Borrowers in an
aggregate amount not to exceed the Dollar amount first above mentioned,
(b) permits the prepayment of the Term A Loan by the Borrowers subject to
certain terms and conditions and (c) provides for the acceleration of the Term A
Loan upon the occurrence of certain specified events.

 

Each Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

[This Term A Note is given in replacement of any [Term Note](1)[Term A
Note](2) previously delivered to the Lender under the [Existing](3) Credit
Agreement.  THIS TERM A NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF

 

--------------------------------------------------------------------------------

(1)  To be used as necessary for Term A Notes delivered on the Agreement Date.

(2)  To be used for Term A Notes delivered after the Agreement Date in
replacement of Term A Notes delivered on the Agreement Date.

(3)  To be used as necessary for Term A Notes delivered on the Agreement Date.

 

J-1-1

--------------------------------------------------------------------------------


 

THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER TERM A NOTE.](4)

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Next page]

 

--------------------------------------------------------------------------------

(4)  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender.

 

J-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this Term
A Note under seal as of the date written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:  SL Green Realty Corp.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

J-1-3

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF TERM B NOTE

 

$              

 

           , 20      

 

 

FOR VALUE RECEIVED, the undersigned, SL Green Realty Corp. (the “Parent”) and SL
Green Operating Partnership, L.P. (“SLGOP”; together with the Parent, each
individually a “Borrower” and collectively, the “Borrowers”) hereby
unconditionally promise jointly and severally to pay to
                                                                       or its
registered assignees (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), located at
600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or at such other
address as may be specified by the Administrative Agent to the Borrower
Representative, the principal sum of                                      AND
   /100 DOLLARS ($                     ), or such lesser amount as may be the
then outstanding and unpaid balance of the Term B Loan made by the Lender to the
Borrowers pursuant to, and in accordance with the terms of, the Credit
Agreement.

 

Each Borrower further agrees, jointly and severally, to pay interest at said
office, in like money, on the unpaid principal amount owing hereunder from time
to time on the dates and at the rates and at the times specified in the Credit
Agreement.

 

This Term B Note (this “Note”) is one of the “Term B Notes” referred to in the
Second Amended and Restated Credit Agreement dated as of November 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, the financial institutions
party thereto and their assignees under Section 12.5. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof.  Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement.  The Credit Agreement, among other things, (a) provides
for the making of a Term B Loan by the Lender to each of the Borrowers in an
aggregate amount not to exceed the Dollar amount first above mentioned,
(b) permits the prepayment of the Term B Loan by the Borrowers subject to
certain terms and conditions and (c) provides for the acceleration of the Term B
Loan upon the occurrence of certain specified events.

 

Each Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

[This Term B Note is given in replacement of any Term B Note previously
delivered to the Lender under the Credit Agreement.  THIS TERM B NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER TERM B NOTE.](1)

 

--------------------------------------------------------------------------------

(1)  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender.

 

J-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Next page]

 

J-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this Term
B Note under seal as of the date written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:  SL Green Realty Corp.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

J-2-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF BID RATE QUOTE REQUEST

 

                                 ,          

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                      The Borrower Representative delivers
this Bid Rate Quote Request for the following Borrower (such Borrower, the
“Designated Borrower”):

 

[Check one box only]

o            SL Green Realty Corp.

o            SL Green Operating Partnership, L.P.

 

2.                                      The Borrower Representative hereby
requests Bid Rate Quotes for the following proposed Bid Rate Borrowings to be
made to the Designated Borrower:

 

Borrowing Date

 

Amount(1)

 

Type(2)

 

Interest Period(3)

 

 

 

 

 

 

 

              , 20      

 

$

 

 

                 

 

       days

 

--------------------------------------------------------------------------------

(1)           In a minimum amount of $2,000,000 and integral multiples of
$500,000 in excess thereof.

(2)           Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR
Margin (for LIBOR Margin Loan).

(3)           Must be between 7 and 180 days[ and must not extend beyond the
Revolving Termination Date].

ALEX: SEE PAGE 50 OF REDLINE PDF.

 

K-1

--------------------------------------------------------------------------------


 

3.                                      As of the date hereof, each Borrower
indicated below has a Credit Rating of:

 

o            SL Green Realty Corp.

 

S&P

Moody’s

 

o            SL Green Operating Partnership, L.P.

 

S&P

Moody’s

 

4.                                      The proceeds of this Bid Rate Borrowing
will be used for the following purpose:
                                                                                                                                                                  .

 

5.                                      After giving effect to the Bid Rate
Borrowing requested herein, the total amount of Bid Rate Loans outstanding shall
be $              .

 

The Borrower Representative hereby certifies to the Administrative Agent and the
Lenders that as of the date hereof, as of the date of the making of the
requested Bid Rate Loans, and after making such Bid Rate Loans, (a) no Default
or Event of Default exists or would exist, and none of the limits specified in
Section 2.18. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by each Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.  The Borrower Representative further
certifies that one or more of the Borrowers currently maintains an Investment
Grade Rating from S&P and Moody’s.

 

[Signatures on Next Page]

 

K-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF BID RATE QUOTE

 

                       ,       

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”),  the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

In response to the Borrower Representative’s Bid Rate Quote Request for the
following Borrower

 

[Check one box only]

o            SL Green Realty Corp.

o            SL Green Operating Partnership, L.P.

 

dated              , 20  , the undersigned hereby makes the following Bid Rate
Quote(s) on the following terms:

 

1.                                      Quoting
Lender:                                                 

 

2.                                      Person to contact at quoting
Lender:                                                 

 

L-1

--------------------------------------------------------------------------------


 

3.                                      The undersigned offers to make Bid Rate
Loan(s) in the following principal amount(s), for the following Interest
Period(s) and at the following Bid Rate(s):

 

Borrowing Date

 

Amount(1)

 

Type(2)

 

Interest Period(3)

 

Bid Rate

 

 

 

 

 

 

 

 

 

 

 

          , 20  

 

$

 

 

 

 

              days

 

          

%

          , 20  

 

$

 

 

 

 

              days

 

          

%

          , 20  

 

$

 

 

 

 

              days

 

          

%

 

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate
Loan(s) for which any offer(s) [is/are] accepted, in whole or in part.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote as of the date first written above.

 

 

[NAME OF QUOTING LENDER]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)           In a minimum amount of $2,000,000 and integral multiples of
$500,000 in excess thereof.

(2)           Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR
Margin (for LIBOR Margin Loan).

(3)           Must be between 7 and 180 days.

 

L-2

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF BID RATE QUOTE ACCEPTANCE

 

                                  , 20       

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

The Borrower Representative, acting as agent for

 

[Check one box only]

o            SL Green Realty Corp.

o            SL Green Operating Partnership, L.P.

 

hereby accepts the following offer(s) of Bid Rate Quotes to be made available to
the Borrower indicated above on             ,      :

 

Quote Date

 

Quoting Lender

 

Type

 

Amount Accepted

 

 

 

 

 

 

 

 

 

            , 20  

 

 

 

 

 

$

 

 

            , 20  

 

 

 

 

 

$

 

 

            , 20  

 

 

 

 

 

$

 

 

 

The Borrower Representative hereby certifies to the Administrative Agent and the
Lenders that as of the date hereof, as of the date of the making of the
requested Bid Rate Loans, and after making such Bid Rate Loans, (a) no Default
or Event of Default exists or would exist, and none of the limits specified in
Section 2.18. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made each Borrower and each other
Loan Party in the Loan Documents to which any of them is a party, are and shall
be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which

 

M-1

--------------------------------------------------------------------------------


 

case such representations and warranties shall have been true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents.  The Borrower Representative further certifies that one or more
of the Borrowers currently maintains an Investment Grade Rating from S&P and
Moody’s.

 

[Signatures on Next Page]

 

M-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

M-3

--------------------------------------------------------------------------------


 

EXHIBIT N

 

OPINION OF COUNSEL TO THE BORROWER AND GUARANTORS

 

[See Attached]

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SL Green
Realty Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”;
together with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.             (a) The undersigned has reviewed the terms of the Credit
Agreement and has made a review of the transactions, financial condition and
other affairs of the Borrowers and their respective Subsidiaries as of, and
during the relevant accounting period ending on,                , 20   and
(b) to the best of his or her knowledge, information and belief after due
inquiry, no Default or Event of Default exists as of the date hereof [except as
set forth on Attachment A hereto, which specifies such Default or Event of
Default and its nature, when it occurred and the steps that are being taken (or
will be taken) with respect to such event, condition or failure.]

 

2.             Schedule 1 attached hereto accurately and completely sets forth
in reasonable detail the calculations required to establish whether there has
been compliance with the financial covenants contained in Section 9.1. of the
Credit Agreement on the date of the financial statements for the accounting
period set forth above.

 

3.             Schedule 2 attached hereto includes (i) statements of Funds From
Operations for the period of four consecutive fiscal quarters most recently
ended; (ii) a report listing all Properties acquired by the Parent and its
Subsidiaries since delivery of the last such report, setting forth for each such
Property such Property’s name, location, year built or acquired, anchor tenants,
if any, amount of related mortgage Indebtedness, if any, and the maturity of
such mortgage Indebtedness, and the Occupancy Rate and Net Operating Income for
such Property, and (iii) a list of all Properties that are 1031 Properties.

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of            , 20  .

 

 

 

 

 

Name:

 

 

Title:

Chief Financial Officer of the Parent

 

O-1

--------------------------------------------------------------------------------


 

EXHIBIT P

 

UNRESTRICTED SUBSIDIARY PURCHASE PROCEDURE

 

The Unrestricted Subsidiary may purchase outstanding Loans and Commitments or
portions thereof on the following basis:

 

1.                                      The Unrestricted Subsidiary shall notify
the Administrative Agent in the form of Annex 1 attached hereto (each, a
“Purchase Notice”) that it wishes to make one or more offers to Lenders to
purchase the Loans and Commitments or portions thereof pursuant to the Offer
Document (each, an “Offer”) in an aggregate amount specified by the Unrestricted
Subsidiary, with such Offer to be consummated pursuant to the terms of an
Unrestricted Subsidiary Assignment Agreement.  The Unrestricted Subsidiary shall
have the right, in accordance with the procedures in the Offer Document, to
purchase the Loans and Commitments or portions thereof, for cash, at a purchase
price determined in accordance with the Offer set forth in the Offer Document;
provided that (A) no Offer shall be less than $500,000 in aggregate principal
amount of the outstanding Loans and Commitments, and (B) each assignment of
Loans and Commitments pursuant to this Exhibit O shall be in an aggregate amount
of not less than $500,000 (or such lesser amount (x) as may be agreed to by the
Unrestricted Subsidiary and Administrative Agent, (y) as shall constitute the
aggregate amount of the Loans and Commitments of the assigning Lender, or (z) as
shall constitute the aggregate pro rata share of the Loans and Commitments of
the assigning Lender in the event of pro ration as contemplated in the Offer
Document).

 

2.                                      In connection with any assignment
pursuant to this Exhibit O, each of the assigning Lender and the Unrestricted
Subsidiary in its capacity as purchaser of the tendered Loans and Commitments
acknowledges as of the Unrestricted Subsidiary Assignment Effective Date (as
defined below) that (A) the applicable Unrestricted Subsidiary Loan Purchase and
the assignment are in accordance with the terms of this Exhibit O, (B) the other
party to the Unrestricted Subsidiary Assignment Agreement currently may have,
and later may come into possession of, information regarding the Loan Documents
or the Loan Parties that is not known to it and that may be material to a
decision to enter into an Unrestricted Subsidiary Assignment Agreement
(“Excluded Information”), (C) it has independently and without reliance on such
other party made its own analysis and determination to enter into an
Unrestricted Subsidiary Assignment Agreement and to consummate the transactions
contemplated thereby notwithstanding its lack of knowledge of the Excluded
Information and (D) such other party shall have no liability to it, and it
hereby to the extent permitted by law waives and releases any claims it may have
against such other party under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information in connection with such assignment;
provided that the Excluded Information shall not and does not affect the truth
or accuracy of the representations or warranties of such other party in the
“Standard Terms and Conditions” set forth in the Unrestricted Subsidiary
Assignment Agreement.  Each of the assigning Lender and the Unrestricted
Subsidiary in its capacity as purchaser of the tendered Loans and Commitments
further acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

 

3.                                      The Unrestricted Subsidiary shall make
payment of the purchase price for Loans and Commitments or portions thereof
accepted for payment pursuant to the Offer Document by transmitting funds to the
Administrative Agent for distribution to the assigning Lender in accordance with
the terms of the Offer Document.

 

P-1

--------------------------------------------------------------------------------


 

4                                         Each assignment effected in accordance
with the terms of this Exhibit O shall be effective upon recordation in the
Register (in the manner set forth below) by the Administrative Agent following
receipt of a fully executed Unrestricted Subsidiary Assignment Agreement
effecting the assignment thereof.  Each assignment shall be recorded in the
Register on the Business Day the Unrestricted Subsidiary Assignment Agreement is
received by the Administrative Agent, if received by 12:00 noon New York City
time, and on the following Business Day if received after such time, prompt
notice of such receipt shall be provided to the Unrestricted Subsidiary and a
copy of such Unrestricted Subsidiary Assignment Agreement shall be maintained by
the Administrative Agent.  The date of such recordation of a transfer shall be
referred to herein as the “Unrestricted Subsidiary Assignment Effective Date.”

 

5.                                      The provisions of this Exhibit O shall
not require the Unrestricted Subsidiary to undertake and consummate any Offer;
provided that to the extent the Unrestricted Subsidiary submits any Offer and
does not terminate, cancel or withdraw such Offer, it shall purchase the
principal amount of all validly tendered Loans and Commitments at or below the
Clearing Price (as defined in the Offer Document) up to the Maximum Offer Amount
(as defined in the Offer Document).  Notwithstanding anything herein to the
contrary, to the extent the Unrestricted Subsidiary terminates, cancels or
withdraws any Offer, it shall not be permitted to submit another Purchase Notice
to the Administrative Agent for a period of five (5) consecutive Business Days
commencing on the date of such termination, cancellation or withdrawal.

 

P-2

--------------------------------------------------------------------------------


 

ANNEX 1 to EXHIBIT P

 

Purchase Notice

[Unrestricted Subsidiary Letterhead]

 

Wells Fargo Bank, National Association

550 S. Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attn: Kristen Ray

Telecopier: (704) 383-6205

Telephone: (704) 410-1772

 

Re: Offer to Purchase Loans and Commitments under the SL Green Credit Agreement
announced on Syndtrak or other electronic workplace or internet site
(e.g., Intralinks)on [DATE]

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of November 21, 2017 (as amended, amended and restated, modified or supplemented
from time to time, the “Credit Agreement”), among SL Green Realty Corp. (the
“Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”; together with the
Parent, each individually a “Borrower” and collectively, the “Borrowers”), the
Lenders party thereto (“Lenders”) and Wells Fargo Bank, National Association
(“Wells Fargo”), as Administrative Agent (in such capacity, the “Administrative
Agent”).

 

[Unrestricted Subsidiary] hereby gives notice to Administrative Agent that it is
offering to purchase for cash up to $[        ] in aggregate principal face
amount of Loans and Commitments outstanding under (and as defined in) the Credit
Agreement at a purchase price not greater than $[        ] nor less than
$[        ] per $1,000 principal amount.

 

 

Very truly yours,

 

[UNRESTRICTED SUBSIDIARY]

 

By:

 

 

Name:

 

 

Title:

 

 

P-3

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

UNRESTRICTED SUBSIDIARY ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Unrestricted Subsidiary Assignment and Assumption Agreement (the
“Assignment”) is dated as of the Unrestricted Subsidiary Assignment Effective
Date set forth below and is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Unrestricted Subsidiary] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 attached hereto and Exhibit Q to the Credit
Agreement, as of the Unrestricted Subsidiary Assignment Effective Date, the
interest in and to all of the Assignor’s rights and obligations under the Loan
Documents that represents the amount and percentage interest identified below of
all of the Assignor’s outstanding rights and obligations in respect of the Loans
and Commitments (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1. Assignor:

 

 

 

 

 

2. Assignee:

 

 

 

 

 

3. Borrowers:

 

SL Green Realty Corp. and SL Green Operating Partnership, L.P.

 

 

 

4. Administrative Agent:

 

Wells Fargo Bank, National Association

 

 

 

5. Credit Agreement:

 

Second Amended and Restated Credit Agreement dated as of November 21, 2017,
among the Borrowers, the Lenders party thereto and Administrative Agent

 

 

 

6. Assignor’s Interest under the Credit Agreement:

 

 

 

 

 

7. Assigned Interest:

 

 

 

 

 

8. Unrestricted Subsidiary Assignment Effective Date:

 

 

 

 

 

9. Notice and Wire Instructions:

 

 

 

Q-1

--------------------------------------------------------------------------------


 

The Assignor acknowledges and agrees that (i) tenders of the Loans and
Commitments will constitute a binding agreement between the Assignor and the
Assignee in accordance with the terms and conditions contained in the Offer
Document; (ii) validly tendered Loans and Commitments will be deemed to have
been accepted by the Assignee if and when the Assignee gives written notice of
acceptance to the Administrative Agent; and (iii) it will not have any
withdrawal rights with respect to any tender of its Loans and Commitments.

 

The Assignor acknowledges and agrees that tenders of its Loans and Commitments
pursuant to the procedures described in the Offer Document constitute the
Assignor’s acceptance of the terms and conditions (including the pro ration
procedures) contained in the Offer Document and this Assignment.

 

The Assignee further agrees to perform, and be bound by, the provisions set
forth on Annex 2 attached hereto.  The Assignee acknowledges and agrees that the
Administrative Agent and the other Lenders party to the Credit Agreement are,
and are intended to be, third parties beneficiaries of this Assignment and are
each relying on the Assignee’s agreement to perform, and be bound by, the
provisions set forth on Annex 2 attached hereto.

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR] .

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF UNRESTRICTED SUBSIDIARY].

 

By:

 

 

Name:

 

 

Title:

 

 

Q-2

--------------------------------------------------------------------------------


 

ANNEX 1 TO EXHIBIT Q

 

STANDARD TERMS AND CONDITIONS FOR UNRESTRICTED SUBSIDIARY ASSIGNMENT AND
ASSUMPTION AGREEMENT

 

1)                                     Representations and Warranties.

 

(a)                                 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim created by or through it and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other Loan Document, or any collateral
thereunder, (iii) the financial condition of any Borrower, any of its respective
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by any Borrower, any of its
respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document; and (c) it has read and agrees
to all of the terms and conditions (including the pro ration procedures) of the
Purchase Offer (as defined in the Offer Document) set forth in the Offer
Document.  The Assignor will, upon request, execute and deliver any additional
documents reasonably deemed by the Administrative Agent or the Assignee to be
necessary or desirable to complete the sale, assignment and transfer of the
Assigned Interest.

 

(b)                                 Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is an Eligible Assignee under the
Credit Agreement, and (iii) it has transmitted same-day funds to the
Administrative Agent for the account of the Assignor on the Unrestricted
Subsidiary Assignment Effective Date.

 

(c)                                  Each of Assignor and Assignee acknowledges
that (i) this Assignment is in accordance with the terms of Exhibit O to the
Credit Agreement; (ii) the other party currently may have, and later may come
into possession of, information regarding the Loan Documents or the Assignee and
its Subsidiaries that is not known to it and that may be material to a decision
to enter into this Assignment (“Excluded Information”), (iii) it has
independently and without reliance on the other party made its own analysis and
determined to enter into this Assignment and to consummate the transactions
contemplated hereby notwithstanding its lack of knowledge of the Excluded
Information and (iv) the other party shall have no liability to it, and it
hereby to the extent permitted by law waives and releases any claims it may have
now or in the future against the other party under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information in connection with
this Assignment; provided that the Excluded Information shall not and does not
affect the truth or accuracy of the representations or warranties of such party
in Sections 1(a) and 1(b) of these Standard Terms and Conditions.  Each of
Assignor and Assignee further acknowledges that the Excluded Information may not
be available to the Administrative Agent or the other Lenders.

 

Q-3

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the
Unrestricted Subsidiary Assignment Effective Date, the Administrative Agent
shall make all payments of interest and other amounts in respect of the Assigned
Interest (i) for amounts which have accrued prior to but excluding the
Unrestricted Subsidiary Assignment Effective Date, to the Assignor and (ii) for
all other such amounts, in accordance with Section 12.5(i) of the Credit
Agreement.

 

3.                                      General Provisions. This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to conflict of laws
principles thereof.

 

4.                                      (a)                                 TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN THE PARTIES HERETO OF ANY KIND OR NATURE RELATING TO THIS ASSIGNMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)                                 THE PARTIES HERETO HEREBY AGREE THAT THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM PERTAINING DIRECTLY OR
INDIRECTLY TO THIS ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM.  THE PARTIES HERETO EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN
SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.

 

5.                                      No party hereto shall have any liability
with respect to, and each party hereby waives, releases, and agrees not to sue
such other party for, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by such party in connection with,
arising out of, or in any way related to, this Assignment, or any of the
transactions contemplated hereby.  Each party hereto hereby waives, releases,
and agrees not to sue the other party or any of such other party’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Assignment or any of the transactions contemplated hereby.

 

Q-4

--------------------------------------------------------------------------------


 

ANNEX 2 TO EXHIBIT Q

 

COVENANTS RELATING TO ASSIGNEE

 

1.                                      The Assignee shall preserve and maintain
its existence, rights, franchises, licenses and privileges in the jurisdiction
of its incorporation or formation and qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

2.                                      The Assignee shall comply with all
Applicable Laws, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

 

3.                                      The Assignee shall protect and preserve
all of its respective material properties.

 

4.                                      The Assignee shall pay and discharge
when due (a) all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of the Assignee; provided,
however, that this provision shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of the
Assignee in accordance with GAAP.

 

5.                                      The Assignee, at its cost and expense
and upon request of the Administrative Agent, shall execute and deliver or cause
to be executed and delivered to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts, that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Assignment, the Credit Agreement and the other Loan
Documents.

 

6.                                      The Assignee shall provide the
Administrative Agent for distribution to the other Lenders:

 

(a)                                 Litigation.  To the extent the Assignee is
aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Assignee or any
of its properties, assets or businesses which could reasonably be expected to
have a Material Adverse Effect, and prompt notice of the receipt of notice that
any United States income tax returns of the Assignee are being audited;

 

(b)                                 Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the Assignee
and any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Assignee which has had or
could reasonably be expected to have a Material Adverse Effect;

 

(c)                                  Default. Prompt notice of a default of any
of the terms of this Assignment;

 

Q-5

--------------------------------------------------------------------------------


 

(d)                                 Judgments.  Prompt notice of any order,
judgment or decree in excess of $10,000,000 having been entered against the
Assignee or any of its properties or assets; and

 

(e)                                  Notice of Violations of Law.  Prompt notice
if the Assignee shall receive any notification from any Governmental Authority
alleging a violation of any Applicable Law or any inquiry which, in either case,
could reasonably be expected to have a Material Adverse Effect.

 

7.                                      For purposes of any proposed amendment,
consent, waiver or other modification to the Credit Agreement or under any other
Loan Document, or any other vote, consent, request, demand, authorization or
direction under the Credit Agreement (including, without limitation, any vote,
consent, request, demand, authorization or direction with respect to any of the
matters set forth in Section 12.6. of the Credit Agreement) or under any other
Loan Document, the Assignee shall be deemed at all times to be a Defaulting
Lender (solely with respect to the Assignee’s right to vote on matters described
therein), and the Assignee shall not have any right to participate in the
administration of the Loans, the Credit Agreement or the other Loan Documents. 
The Assignee shall not be permitted, entitled or have any rights to (x) attend
or participate in any formal or informal meetings of the other Lenders,
(y) receive or participate in any communications between or among the
Administrative Agent and/or the other Lenders or (z) receive, or rely upon, any
information, whether written or oral, disseminated during, or relating to, any
such meetings or communications, or receive any reports, analyses, opinions or
other work product prepared by any consultant, agent or attorney for the
Administrative Agent or any other Lender, and the Assignee’s sole entitlement to
receive any information is limited exclusively to information prepared by the
Borrower Representative or any other Borrower and made available to the
Administrative Agent and the other Lenders; provided that this paragraph 7 shall
not in any way limit the Assignee’s ability or right to receive or rely upon
information that is generally available to the public.

 

8.                                      Immediately upon the occurrence of an
Event of Default or a default of the provisions of this Annex 2, the outstanding
principal amount of all Unrestricted Subsidiary Loans shall be immediately and
without further action extinguished and retired (an “Unrestricted Subsidiary
Loan Retirement”) and the Assignee shall thereafter not have any further rights
as a Lender under the Loan Documents with respect to any Unrestricted Subsidiary
Loans that are the subject of an Unrestricted Subsidiary Loan Retirement (the
“Retired Loans”), subject to the following:

 

(a)                                 all Commitments and Letter of Credit
Liabilities associated with Retired Loans and all obligations of the Assignee in
connection with such Retired Loans shall remain in full force and effect after
an Unrestricted Subsidiary Loan Retirement; provided, that no subsequent funding
made by the Assignee pursuant to such Commitments and Letter of Credit
Liabilities shall be deemed to be a Loan for the purposes of this Agreement and
any such subsequent funding and/or Obligation relating to such funding shall
instead be deemed to be immediately extinguished and retired;

 

(b)                                 from and after the date of any Unrestricted
Subsidiary Loan Retirement and subject to the terms of paragraph 7 above, solely
for purposes of calculating all Commitments, Letter of Credit Liabilities and
Commitment Percentages of the Assignee and the other Lenders only, and for
purposes of calculating the allocation of any prepayments of Revolving Loans,
the principal amount of all Retired Loans shall be deemed to be outstanding; and

 

(c)                                  no Unrestricted Subsidiary Loan Retirement
shall increase, decrease or otherwise affect the Commitment Percentage or
participation interest in any Letter of Credit or any Swingline Loan of the
Assignee or any other Lender as they exist immediately prior to the

 

Q-6

--------------------------------------------------------------------------------


 

applicable Unrestricted Subsidiary Loan Retirement (with respect to the Assignee
and each other Lender, its “Retirement Date Commitment Percentage”) and, from
and after the date of any Unrestricted Subsidiary Loan Retirement, (i) the
Commitment Percentage of the Assignee shall equal the Retirement Date Commitment
Percentage of the Assignee on the date immediately prior to the applicable
Unrestricted Subsidiary Loan Retirement and (ii) the aggregate Commitment
Percentages of the other Lenders shall equal the aggregate Retirement Date
Commitment Percentages of such other Lenders on the date immediately prior to
the applicable Unrestricted Subsidiary Loan Retirement.

 

9.                                      All Unrestricted Subsidiary Loans shall,
upon the acquisition thereof by the Assignee, immediately and automatically
become fully and completely junior and subordinate in both payment and priority
to the Loans or portions thereof and all other Obligations held by the other
Lenders.  The Assignee shall not receive, and no Borrower or any other Loan
Party shall make, any payment in cash or otherwise (including principal,
interest and fees) on account of any Unrestricted Subsidiary Loan until all
outstanding Loans and Obligations owed to the Administrative Agent and the other
Lenders have been repaid in full and all Commitments (other than the Commitment
of the Assignee), and the Credit Agreement (other than with respect to the
Assignee), have all been terminated in accordance with the terms of the Credit
Agreement, and any payments received by the Assignee in contravention of the
foregoing shall be held in trust for the Administrative Agent and the Lenders
and delivered to the Administrative Agent promptly upon receipt; provided,
however, that a Borrower may, from time to time, make Deemed Repayments on
Unrestricted Subsidiary Loans, as defined in and in accordance with paragraph 12
below.  The Assignee waives any rights to a pro-rata share or any other share of
any payment of any amount under the Credit Agreement or any other Loan Document
to which it may otherwise be entitled and further waives any rights it may have
under Sections 3.2. and 3.3. of the Credit Agreement.

 

10.                               All Revolving Loans shall be made pursuant to
Section 2.1. of the Credit Agreement and any Term Loan shall be made pursuant to
Section 2.2. of the Credit Agreement; provided, however, subject to paragraph 11
below, (1) all fundings of Revolving Loans or Term Loans, as applicable, by
Lenders under the Credit Agreement shall be net of the pro rata share of such
Revolving Loans or Term Loans, as applicable, that is required to be funded by
the Assignee and (2) the Assignee shall be permitted to fund such pro rata share
of each Revolving Loan or Term Loan, as applicable, directly to the Borrower to
whom such Loan is to be made.  The Assignee shall not have the right to make or
offer to make any Bid Rate Loans.

 

11.                               (a) Prior to or simultaneously with the
Borrower Representative’s delivering any Notice of Swingline Borrowing under
Section 2.5. of the Credit Agreement or the issuance of a Letter of Credit
requested by the Borrower Representative under Section 2.4. of the Credit
Agreement, in each case subsequent to the Assignee acquiring an Unrestricted
Subsidiary Loan, and (b) with respect to any Swingline Loan and/or any Letter of
Credit outstanding on or prior to the date the Assignee acquires an Unrestricted
Subsidiary Loan, the Assignee shall deposit with the Administrative Agent all
amounts that the Assignee may be required to fund as a Lender under such
Sections as determined by the Administrative Agent in its reasonable
discretion.  On the date that any Swingline Loan is funded, or if a drawing
pursuant to any Letter of Credit occurs, as applicable, the Administrative Agent
is authorized to use the monies deposited pursuant to this paragraph 11 to fund
the Assignee’s share of such Swingline Loan or drawing, or to make payment to
the Administrative Agent in accordance with Section 2.5. of the Credit
Agreement, as applicable and on such date the Assignee shall be deemed to have
made Revolving Loans to the applicable Borrower in an amount equal to the amount
applied by the Administrative Agent pursuant to this sentence.  Notwithstanding
anything to the contrary contained in any Loan Document,

 

Q-7

--------------------------------------------------------------------------------


 

Lenders other than the Assignee shall not in any event be liable in any way for
the Assignee’s failure to fund amounts that it is required to fund as a Lender
under the Loan Documents.  To the extent that any interest or other amounts
shall accrue on the amounts deposited pursuant to the first sentence of this
paragraph 11, they shall accrue for the benefit of and shall be paid to the
Assignee.  Assignee shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the account into
which such amounts are deposited.

 

12.          Any payment or repayment of the principal of Revolving Loans or
Term Loans, as applicable (including any Deemed Repayments (as defined below)
made to the Assignee), made by any Borrower shall be applied in accordance with
Section 3.2. of the Credit Agreement.  In calculating the application of such
payments and taking into account the agreement of the Assignee to subordinate
its receipt of payments on the Unrestricted Subsidiary Loans, the aggregate
amount of any payment or repayment of the principal amount of Revolving Loans or
Term Loans, as applicable, made by any Borrower shall consist of (x) a cash
component equal to the full amount paid by such Borrower to be distributed to
the Lenders (other than the Assignee) on account of their respective Revolving
Loans or Term Loans, as applicable (the “Cash Repayment”), and (y) a deemed
payment or repayment of principal of the Revolving Loans or Term Loans, as
applicable (each, a “Deemed Repayment”), held by the Assignee.  The Assignee
further agrees that it shall not exercise any right of set-off or recoupment it
may have under the Credit Agreement or under Applicable Law.

 

Each Deemed Repayment shall be in an amount equal to (A) the applicable Cash
Repayment, multiplied by (B) an amount equal to (1) the Assignee’s Commitment
Percentage divided by (2) the aggregate Commitment Percentage of the other
Lenders.  Notwithstanding anything to the contrary set forth above, if
immediately prior to giving effect to any such payment or prepayment in respect
of any Revolving Loans, the outstanding principal amount of Revolving Loans of
the Lenders shall not be held by the Lenders (including the Assignee) pro rata
in accordance with their Revolving Commitments, then such payment or repayment
shall be applied to the Revolving Loans of the Lenders (other than the Assignee)
in such manner as shall result, as nearly as practicable, in the outstanding
principal amounts of the Revolving Loans being held by such Lenders pro rata in
accordance with their respective Revolving Commitments; provided, however, the
Assignee shall only receive Deemed Repayments and shall not receive any payments
in cash until all amounts owing to the other Lenders have been paid in full and
their Commitments have been terminated in accordance with the terms of the
Credit Agreement.

 

13.          The Assignee shall not purchase any portion of any Loan or
Commitment from a Lender unless (1) the Unrestricted Subsidiary shall have
complied with the purchase procedures described on Exhibit P attached to the
Credit Agreement and (2) no Event of Default or any default (following the
expiration of any applicable notice and cure period) of any of the covenants and
agreements set forth in this Annex 2 then exists or would result from the
consummation of any such purchase.  The Assignee shall not acquire any
participations in any Loan or Commitment pursuant to Section 12.5.(d) of the
Credit Agreement.

 

14.          Upon the occurrence of any of the events described in Sections
10.1.(e) or 10.1.(f) of the Credit Agreement (each such event a “Proceeding”),
(1) the Assignee shall not have any enforcement rights relating to any
Unrestricted Subsidiary Loan, (2) the Assignee shall be treated as a separate
class of creditors for all purposes under, and during the course of, such
Proceeding, subordinate to and separate and apart from the Administrative Agent
and the other Lenders and (3) the Assignee shall not vote on any proposed plan
of reorganization in any Proceeding and shall not oppose any sale or disposition
of any assets of any Borrower that is supported by the Requisite Lenders and
shall not support any sale of disposition of any assets of any Borrower that is
opposed by the Requisite Lenders, and the Assignee

 

Q-8

--------------------------------------------------------------------------------


 

shall be deemed to have either consented or withheld consent in accordance with
this clause (3) under Section 363 of the Bankruptcy Code.

 

15.          The Assignee shall not sell, assign or otherwise transfer (whether
by participation or otherwise) any portion of any Unrestricted Subsidiary Loans
held by it, or any interest therein.

 

16.          No Unrestricted Subsidiary Loan shall accrue interest.

 

17.          The Assignee shall not be entitled to any compensation or any other
payments pursuant to Sections 3.10., 4.1., 4.4., 12.2 or 12.9. of the Credit
Agreement.

 

18.          The Assignee shall not:

 

(a)           incur, assume, or otherwise become obligated in respect of any
Indebtedness;

 

(b)           create, assume, or incur any Lien upon any of its properties,
assets, income or profits of any character whether now owned or hereafter
acquired;

 

(c)           directly or indirectly, acquire, make or purchase any Investment,
or own or acquire any property or asset other than the Unrestricted Subsidiary
Loans; or

 

(d)           enter into any transaction of merger or consolidation, liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution) or convey,
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business or assets.

 

The Assignee shall not be deemed to be in default for failing to perform any
term or covenant set forth in this Annex 2 (except for the terms and covenants
set forth in paragraphs 13, 15 and 18 above, the failure with which to comply
shall be deemed to be an immediate default for purposes of this Annex 2) unless
and until the Assignee shall continue such failure for a period of 30 days after
the earlier of (x) the date upon which a Responsible Officer of the Assignee
obtains knowledge of such failure or (y) the date upon which the Assignee has
received written notice of such failure from the Administrative Agent.

 

Q-9

--------------------------------------------------------------------------------


 

EXHIBIT R

 

NOTICE OF AN OFFER TO PURCHASE

 

Offer to Purchase for Cash the Outstanding Loans and Commitments listed below in
the Maximum Offer Amount specified below at a Purchase Price Not Greater than
the Maximum Purchase Price specified below Nor Less than the Minimum Purchase
Price specified below

 

Outstanding Loans and
Commitments

 

Maximum Offer
Amount

 

Maximum Purchase
Price (per $1,000
principal face amount)

 

Minimum Purchase
Price (per $1,000
principal face amount)

 

 

 

$

[      ]

 

$

[      ]

 

$

[      ]

 

 

The offer to purchase (as set forth herein, the “Purchase Offer”) Loans and
Commitments (each as defined in the Credit Agreement (as defined herein)) will
expire at [TIME], New York City time, on [DATE] (the “Expiration Time”). 
Lenders (as defined in the Credit Agreement) owning Loans and Commitments
seeking to accept the Purchase Offer must send in via facsimile or email to the
attention of [         ] an offer in the form of Annex A hereto (the “Sale
Offer”) and a validly executed Assignment and Assumption Agreement in the form
of Annex B hereto, in each case prior to the Expiration Time.

 

Subject to the terms and conditions in this Notice of an Offer to Purchase, the
Outline of Auction Mechanics attached hereto (the “Auction Mechanics”) and the
related documents (collectively, the “Offer Documents”), [INSERT NAME OF
UNRESTRICTED SUBSIDIARY] (“we”, “us” or “Purchaser”) is offering to purchase for
cash $[    ] (such amount, the “Maximum Offer Amount”) in aggregate principal
face amount of Loans and Commitments outstanding under the Credit Agreement at a
purchase price not greater than $[   ] (such amount, the “Maximum Purchase
Price”) nor less than $[   ] (such amount, the “Minimum Purchase Price”) per
$1,000 principal face amount at a price determined by the “Modified Dutch
Auction” procedures described below.  The Purchaser may increase the Maximum
Offer Amount at any time, and from time to time, prior to the fifth Business Day
after the Administrative Agent (as defined below) has initially determined the
Clearing Price (as defined below).  If the Purchaser so elects, the
Administrative Agent, in consultation with the Purchaser, shall re-determine the
Clearing Price based on such increased Maximum Offer Amount.

 

Under the “Modified Dutch Auction” procedures we are using, the Administrative
Agent in consultation with us will select the lowest purchase price (the
“Clearing Price”) that will allow us to purchase the Maximum Offer Amount (or
such lesser amount of Loans and Commitments for which we have received the
aggregate Sale Offers), at prices not greater than the Maximum Purchase Price
nor less than the Minimum Purchase Price per $1,000 principal face amount.
First, to the extent the Purchaser elects to purchase Loans and Commitments, the
principal amount of all validly tendered Loans and Commitments for which Sale
Offers are received at a price lower than the Clearing Price will be purchased
at the purchase price specified by such participating Lender, and such tendered
principal amounts will not be subject to pro ration, and thereafter, the
principal amount of all Loans and Commitments tendered at the Clearing Price
will be acquired at such Clearing Price, subject to the pro ration procedures
set forth below.  We will not purchase any principal amount of Loans and
Commitments validly tendered at a price above the Clearing Price.  In the event
that the aggregate principal amount of Loans and Commitments for which validly
executed Sale Offers and Assignment and

 

R-1

--------------------------------------------------------------------------------


 

Assumption Agreements are received (prior to the Expiration Time) exceeds the
Maximum Offer Amount and the Purchaser elects to purchase Loans and Commitments
pursuant to the Purchase Offer, the Purchaser will purchase the principal amount
of all Loans and Commitments tendered by the Lenders below the Clearing Price
first, and then to the extent of the remaining amounts under the Maximum Offer
Amount, the Purchaser will purchase the principal amount of all Loans and
Commitments tendered by the Lenders at the Clearing Price ratably based on the
respective principal amounts of such tendered Loans and Commitments.

 

Note that not all of the principal amount of Loans and Commitments accepted for
purchase in the Purchase Offer will be purchased at the Clearing Price.  If a
participating Lender specifies an offer price for the principal amount of Loans
and Commitments that is less than the Clearing Price, such Lender will first
receive for such principal amount the purchase price specified by such
participating Lender and such tendered principal amount will not be subject to
proration.  Only the principal amount of Loans and Commitments tendered at the
Clearing Price will be subject to proration.

 

We intend to disseminate announcements in respect of any amendment, cancellation
or termination of the Purchase Offer or extension of the Expiration Time or any
other relevant matter to you through Wells Fargo Bank, National Association, in
its capacity as administrative agent (the “Administrative Agent”) under that
certain Second Amended and Restated Credit Agreement dated as of November 21,
2017 (as amended, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”; all capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement) among SL
Green Realty Corp. and SL Green Operating Partnership, L.P., the Lenders party
thereto and the Administrative Agent.  Neither the Administrative Agent nor any
of its affiliates assumes any responsibility for the accuracy or completeness of
the information concerning us or our affiliates contained in the Offer Documents
or for any failure by us to disclose events that may have occurred and may
affect the significance or accuracy of such information.

 

NONE OF THE PURCHASER, THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE
AFFILIATES MAKES ANY RECOMMENDATION PURSUANT TO THE OFFER DOCUMENTS AS TO
WHETHER OR NOT LENDERS SHOULD SELL THEIR LOANS TO THE PURCHASER PURSUANT TO THE
OFFER DOCUMENTS. EACH LENDER SHOULD MAKE ITS OWN DECISION AS TO WHETHER TO SELL
ANY OF ITS LOANS AND IF SO, THE PRINCIPAL AMOUNT OF, AND WITH RESPECT TO SALES,
THE PRICE TO BE SOUGHT FOR, SUCH LOANS. IN ADDITION, EACH LENDER SHOULD CONSULT
ITS OWN ATTORNEY, BUSINESS ADVISOR OR TAX ADVISOR AS TO LEGAL, BUSINESS, TAX AND
RELATED MATTERS CONCERNING THIS PURCHASE OFFER AND THE OFFER DOCUMENTS.

 

All deliveries, correspondence and requests for additional copies of
documentation may be directed to the Administrative Agent at the address and
telephone numbers set forth below.

 

Wells Fargo Bank, National Association

550 S. Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attn: Kristen Ray

Telecopier: (704) 383-6205

Telephone: (704) 410-1772

 

Please contact the Administrative Agent if you have any questions about this
Purchase Offer or the Offer Documents.

 

R-2

--------------------------------------------------------------------------------


 

[DATE]

 

R-3

--------------------------------------------------------------------------------


 

OUTLINE OF AUCTION MECHANICS

 

The Offer Documents contain important information that should be read carefully
before any decision is made with respect to the Purchase Offer. None of the
Purchaser, its Board of Directors, the Administrative Agent or any of their
respective affiliates makes any recommendation as to whether Lenders should
participate in the Purchase Offer. Lenders must make their own decisions as to
whether to participate in the Purchase Offer.  Capitalized terms not otherwise
defined in this Outline of Auction Mechanics have the meanings assigned to them
in the Notice of an Offer to Purchase. The terms of this outline may be updated,
supplemented or modified with the consent of the Purchaser and the
Administrative Agent; provided that the Administrative Agent reserves the right
to consult with the Lenders with respect to any such updates, supplements or
modifications.

 

The Purchaser

 

[INSERT NAME OF UNRESTRICTED SUBSIDIARY] (the “Purchaser”).

 

 

 

Loans and Commitments

 

All Loans and Commitments outstanding under the Credit Agreement.

 

 

 

The Purchase Offer

 

The Purchaser is offering to purchase for cash, on the terms and subject to the
conditions set forth below and in the Offer Documents, any and all of the Loans
and Commitments from Lenders (as set forth herein, the “Purchase Offer”).

 

The Purchase Offer is not conditioned on any minimum aggregate principal amount
of Loans and Commitments being offered by Lenders for sale (other than the
Minimum Assignment Amount (as defined herein)).  If the Purchaser elects to
purchase Loans and Commitments pursuant to the Purchase Offer and less than the
aggregate principal amount of Loans and Commitments that the Purchaser is
seeking to purchase are offered for sale by Participating Lenders (defined
below), the principal amount of all Loans and Commitments validly tendered at or
below the Clearing Price will be accepted and the applicable price up to the
Clearing Price will be paid to such tendering Lenders.

 

In the event that the aggregate principal amount of Loans and Commitments for
which validly tendered Sale Offers are made exceeds the Maximum Offer Amount and
the Purchaser elects to purchase Loans and Commitments pursuant to the Purchase
Offer, the Purchaser will purchase the principal amount of all Loans and
Commitments tendered by the Lenders below the Clearing Price first, and then to
the extent of the remaining amounts under the Maximum Offer Amount, the
Purchaser will purchase the principal amount of all Loans and Commitments
tendered by the Lenders at the Clearing Price ratably based on the respective
principal amounts of such tendered Loans and Commitments.  Administrative Agent
(in consultation with the Purchaser) will determine the final pro ration factor
as soon as practicable after the Expiration Time and will announce such pro
ration factor to the Lenders that have submitted a Sale Offer (collectively, the
“Participating Lenders”) via Syndtrak or other electronic workplace or internet
site (e.g., Intralinks). Such determination of the final pro ration factor will
be final and binding on the Participating

 

R-4

--------------------------------------------------------------------------------


 

 

 

Lenders.

 

 

 

Maximum Offer Amount

 

The Maximum Offer Amount is $[      ]. The Purchaser may elect to increase the
Maximum Offer Amount at any time, and from time to time, prior to the fifth
Business Day after the Administrative Agent has initially determined the
Clearing Price (as defined below).  If the Purchaser so elects, the
Administrative Agent, in consultation with the Purchaser, shall redetermine the
Clearing Price based on such increased Maximum Offer Amount.

 

 

 

Purchase Price

 

The Purchaser is conducting the Purchase Offer through a procedure commonly
called a “Modified Dutch Auction”. This procedure allows the tendering Lender to
select the price, within an applicable price range specified by the Purchaser,
at which such Lender is willing to sell the principal amount of its Loans and
Commitments.

 

The Purchaser is offering to purchase Loans and Commitments for cash at a price
not greater than $[      ] nor less than $[     ] per $1,000 principal face
amount. The Administrative Agent in consultation with the Purchaser will select
the lowest purchase price, which is referred to herein as the “Clearing Price”,
that will allow the Purchaser to purchase the Maximum Offer Amount (or such
lesser amount of Loans and Commitments for which the Purchaser received the
aggregate Sale Offers). To the extent the Purchase Offer is not cancelled,
withdrawn or terminated by the Purchaser, first, the principal amount of all
Loans and Commitments for which Sale Offers are validly received at a price
lower than the Clearing Price will be purchased at the purchase price specified
by such participating Lender, and such tendered principal amount will not be
subject to pro ration, and thereafter, the principal amount of all Loans and
Commitments tendered at the Clearing Price will be acquired at such Clearing
Price, subject to pro ration procedures set forth above. The Purchaser will not
purchase any principal amount of Loans and Commitments tendered at a price above
the Clearing Price.

 

In the event no Lenders have validly tendered any Loans and Commitments
following the Purchase Offer or as otherwise agreed to by the Administrative
Agent, the Purchaser reserves the right at any time prior to the Expiration Time
(as may be extended by the Purchaser by three business days) to amend the
Purchase Offer to increase the Maximum Offer Amount or the Maximum Purchase
Price for all Lenders.

 

 

 

Setting the Purchase Price

 

In order to select the purchase price at which a Lender wishes to sell its Loans
and Commitments, each Lender must indicate in its (i) offer in the form of Annex
A (“Sale Offer”) and (ii) Section 7 of the Assignment Agreement (form of such
agreement attached hereto as Annex B), in each case the price within the
specified range (in multiples of $5 per $1,000 principal amount) at which such
Lender wishes to offer the principal face amount of its Loans and Commitments
for sale to the Purchaser (the “Offer Price”) and the principal amount offered
at face value (the

 

R-5

--------------------------------------------------------------------------------


 

 

 

“Offered Amount”). A Lender may not submit more than one Sale Offer, and may not
specify more than three Offer Prices (and corresponding Offered Amount) in such
Sale Offer; provided, however, if a Lender specifies more than one Offer Price
and Offered Amount, the sum shall not exceed the principal face amount of Loans
and Commitments held by it. If more than one Offer Price (and corresponding
Offered Amount) is specified, each Offer Price (and corresponding Offered
Amount) may be accepted by the Purchaser to the extent such Offer Price is at or
below the Clearing Price (subject to the pro ration procedures set forth above).

 

In the event any changes are required to the executed Assignment and Assumption
Agreement, the Administrative Agent shall notify the applicable Participating
Lender of such required changes and shall request an acknowledgment by such
Participating Lender, which acknowledgement shall be provided by such
Participating Lender no later than two business days after receipt thereof.

 

Each Sale Offer shall be in an aggregate amount of not less than $500,000, or
such lesser amount (x) as may be agreed to by the Purchaser and the
Administrative Agent, (y) as shall constitute the aggregate amount of the Loans
and Commitments of the Participating Lender or (z) as shall constitute the
aggregate pro rata share of the Loans and Commitments of the Participating
Lender in the event of pro ration as contemplated herein (the “Minimum
Assignment Amount”).

 

 

 

Expiration Time

 

[TIME], New York City time on [DATE]

 

 

 

Effective Date

 

The effective date for the Purchase Offer shall be the date recorded by the
Administrative Agent in the Register (as defined in the Credit Agreement) in
accordance with the Credit Agreement (the “Unrestricted Subsidiary Assignment
Effective Date”).

 

 

 

Conditions to the Purchase Offer; Termination of Offer by Purchaser

 

Delivery, to the Administrative Agent prior to the Expiration Time, of a validly
executed (i) Assignment and Assumption Agreement and (ii) Sale Offer; provided
that the Purchaser shall not be required to accept for payment, purchase or pay
for any principal amount of Loans and Commitments that are the subject of
validly executed and delivered Assignment and Assumption Agreements in the form
of Annex B hereto and Sale Offers, and may terminate any or all of the Purchase
Offer and treat all such executed and delivered Assignment and Assumption
Agreements as null and void and without any legal effect.

 

 

 

Withdrawal Rights

 

The Lenders shall have no withdrawal rights pursuant to the Offer Documents.

 

 

 

Acceptance and Payment of Loans and Commitments

 

Upon the terms and subject to the conditions set forth in the Offer Documents,
the Purchaser will purchase, by accepting for payment, an aggregate principal
amount of Loans and Commitments up to the Maximum Offer Amount that are the
subject of validly executed and

 

R-6

--------------------------------------------------------------------------------


 

 

 

delivered (x) Assignment and Assumption Agreements in the form of Annex B hereto
and (y) Sale Offers.  The Administrative Agent will disseminate to the
Participating Lenders announcements in connection with the Purchaser’s
acceptance for payment of Loans and Commitments, notice of the Clearing Price
and any other relevant notices or information through Syndtrak or other
electronic workplace or internet site (e.g., Intralinks).  The Purchaser will
make payment of the purchase price for Loans and Commitments accepted for
payment pursuant to the Offer Documents by transmitting to the Administrative
Agent for distribution to the Participating Lenders such payments in same-day
funds on the Unrestricted Subsidiary Assignment Effective Date.

 

 

 

Miscellaneous

 

All questions as to the form of documents and validity and eligibility
(including time of receipt) of Loans and Commitments that are the subject of a
Sale Offer will be determined by the Purchaser and the Administrative Agent and
their determination will be final and binding. The Purchaser’s and Agent’s
interpretation of the terms and conditions of the Purchase Offer will be final
and binding.

 

R-7

--------------------------------------------------------------------------------


 

ANNEX A to EXHIBIT R

 

[FORM OF SALE OFFER]

 

Wells Fargo Bank, National Association, as Administrative Agent(33)

 

Re: Offer to Purchase Loans and Commitments under the SL Green Credit Agreement
announced on Syndtrak on [DATE]

 

Ladies and Gentlemen:

 

Reference is made to (i) the Second Amended and Restated Credit Agreement dated
as of November 21, 2017 (as amended, amended and restated, modified or
supplemented from time to time, the “Credit Agreement”), among SL Green Realty
Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”; together
with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”),  the Lenders party thereto (“Lenders”) and Wells Fargo Bank,
National Association (“Wells Fargo”), as the Administrative Agent (in such
capacity, the “Agent”), and (ii) the Notice of an Offer to Purchase delivered by
[       ] (“Purchaser”) announced on Syndtrak or other electronic workplace or
internet site (e.g., Intralinks) on [DATE].

 

The undersigned Lender of the Loans and Commitments (as defined in the Credit
Agreement) hereby attaches its validly executed Assignment Agreement hereto as
Annex 1 and gives its irrevocable notice to the Administrative Agent that it
desires to sell the principal amount of Loans and Commitments held by such
Lender to the Purchaser in accordance with Exhibit Q to the Credit Agreement at
the sale prices specified below next to such principal amount:

 

Principal Face Amount of Loans and Commitments Offered for Sale

 

Purchase Price per $1,000 principal amount of Initial Loans and Commitments
(expressed as a discount to par)

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

[Name of Lender]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(33)  Wells Fargo to provide notice address.

 

R-8

--------------------------------------------------------------------------------


 

Annex 1 to Sale Offer

 

EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT

 

R-9

--------------------------------------------------------------------------------


 

ANNEX B to EXHIBIT R

 

[FORM OF ASSIGNMENT AGREEMENT]

[See Exhibit Q to Credit Agreement]

 

R-10

--------------------------------------------------------------------------------


 

EXHIBIT S

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT(1)

 

Borrower:  SL Green Realty Corp. and SL Green Operating Partnership, L.P.

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1005546 made pursuant to that certain “Credit Agreement”
dated as of November 21, 2017 between Borrower, Administrative Agent, Wells
Fargo Securities, LLC and Lenders, as amended from time to time

 

Effective Date: November 21, 2017

 

Check applicable box:

 

o            New – This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement – This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) [reference to swingline section] of the Credit
Agreement (each, a “Disbursement Request”) from an applicable Authorized
Representative (as defined in the Terms and Conditions attached to this
Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

--------------------------------------------------------------------------------

(1)   Form to be prepared following the highlighted instructions prior to
distribution to the Borrower.

 

S-1

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

 

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

S-2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

 

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

S-3

--------------------------------------------------------------------------------


 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS FROM RESRTICTED ACCOUNT
ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

 

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS FROM RESTRICTED
ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

S-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:

SL Green Realty Corp.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent , Issuing Banks, Swingline Lenders
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Banks,
Swingline Lenders or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Banks’s,
any Swingline Lender’s or any Lender’s control; or (iii) any special,
consequential, indirect or punitive damages, whether or not (A) any claim for
these damages is based on tort or contract or (B) Administrative Agent, any
Issuing Bank, any Swingline Lender any Lender or Borrower knew or should have
known the likelihood of these damages in any situation.  Neither Administrative
Agent, any Issuing Bank, any Swingline Lender nor any Lender makes any
representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY
SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

S-6

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

S-7

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

S-8

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

[Signature Page to Transfer Authorizer Designation]

 

S-9

--------------------------------------------------------------------------------


 

EXHIBIT T-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the SL Green Realty
Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”; together
with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

T-1-1

--------------------------------------------------------------------------------


 

EXHIBIT T-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the SL Green Realty
Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”; together
with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

T-2-1

--------------------------------------------------------------------------------


 

EXHIBIT T-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the SL Green Realty
Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”; together
with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

T-3-1

--------------------------------------------------------------------------------


 

EXHIBIT T-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 21, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the SL Green Realty
Corp. (the “Parent”) and SL Green Operating Partnership, L.P. (“SLGOP”; together
with the Parent, each individually a “Borrower” and collectively, the
“Borrowers”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

T-4-1

--------------------------------------------------------------------------------


 

EXHIBIT U

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of               , 20   (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Second Amended and
Restated Credit Agreement dated as of November 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among SL Green Realty Corp. (the “Parent”) and SL Green Operating
Partnership, L.P. (“SLGOP”; together with the Parent, each individually a
“Borrower” and collectively, the “Borrowers”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders, the Issuing Banks, and the Specified Derivatives
Providers (the Administrative Agent, the Lenders, the Swingline Lenders, the
Issuing Banks, and the Specified Derivatives Providers, each individually a
“Guaranteed Party” and collectively, the “Guaranteed Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts, as applicable, with a Borrower and/or its
Subsidiaries;

 

WHEREAS, each Guarantor is owned or controlled by a Borrower, or is otherwise an
Affiliate of a Borrower;

 

WHEREAS, the Borrowers and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guaranteed Parties through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guaranteed Parties making such financial accommodations; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guaranteed Parties’ making, and continuing to make, such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guaranteed Obligations”): (a) all
indebtedness and obligations owing by the Borrowers or any other Loan Party to
any Lender, the Issuing Banks or the Administrative Agent under or in connection
with the Credit

 

U-1

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document, including without limitation, the
repayment of all principal of the Revolving Loans, Term Loans, Bid Rate Loans
and Swingline Loans, and the Reimbursement Obligations, and the payment of all
interest, fees, charges, attorneys’ fees and other amounts payable to any
Lender, the Issuing Banks or the Administrative Agent thereunder or in
connection therewith; (b) all Swap Obligations owing by any Loan Party under any
Specified Derivatives Contract (other than any Excluded Swap Obligation);
(c) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (d) all expenses, including, without limitation, attorneys’
fees and disbursements, that are incurred by the Administrative Agent or any
other Guaranteed Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder; and (e) all other Guaranteed
Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guaranteed Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guaranteed Parties may have against any Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
any Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any Borrower,
any other Loan Party or any other Person; or (c) to make demand of any Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guaranteed Parties which may
secure any of the Guaranteed Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guaranteed
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guaranteed Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guaranteed
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, any Specified Derivatives Contract or any other document, instrument
or agreement evidencing or relating to any Guaranteed Obligations (the
“Guaranteed Documents”), or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, any Guaranteed Document or any assignment or transfer of any
Guaranteed Document;

 

(b)                                 any lack of validity or enforceability of
any Guaranteed Document or any assignment or transfer of any Guaranteed
Document;

 

(c)                                  any furnishing to any of the Guaranteed
Parties of any security for any of the Guaranteed Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guaranteed Obligations;

 

(d)                                 any settlement or compromise of any of the
Guaranteed Obligations, any security therefor, or any liability of any other
party with respect to any of the Guaranteed Obligations, or any subordination of
the payment of any of the Guaranteed Obligations to the payment of any other
liability of any Borrower or any other Loan Party;

 

U-2

--------------------------------------------------------------------------------


 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, any other Loan Party or any other Person, or any
action taken with respect to this Guaranty by any trustee or receiver, or by any
court, in any such proceeding;

 

(f)                                   any act or failure to act by any Loan
Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against any other Loan Party or any other Person to
recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guaranteed Obligations;

 

(h)                                 any application of sums paid by any Loan
Party or any other Person with respect to the liabilities of any Loan Party to
any of the Guaranteed Parties, regardless of what liabilities of any Borrower
remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrowers or in the exercise thereof;

 

(j)                                    any defense, set off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by any Loan Party or any other Person
against any Guaranteed Party;

 

(k)                                 any change in the corporate existence,
structure or ownership of any Loan Party;

 

(l)                                     any statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under any
Guaranteed Document, or any amendment hereto or thereto, proves to have been
incorrect or misleading in any respect; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guaranteed Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guaranteed Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guaranteed Obligations or changing the
interest rate that may accrue on any of the Guaranteed Obligations; (b) amend,
modify, alter or supplement any Guaranteed Document; (c) sell, exchange, release
or otherwise deal with all, or any part, of any collateral securing any of the
Guaranteed Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guaranteed Obligations;
(e) exercise, or refrain from exercising, any rights against any Loan Party or
any other Person; and (f) apply any sum, by whomsoever paid or however realized,
to the Guaranteed Obligations in such order as the Guaranteed Parties shall
elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guaranteed Parties all of the representations
and warranties made by the Borrowers with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guaranteed Documents, as if
the same were set forth herein in full.

 

U-3

--------------------------------------------------------------------------------


 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrowers are to cause such Guarantor to comply under the terms of the
Credit Agreement or any of the other Guaranteed Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate.  If the Guaranteed Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guaranteed Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guaranteed Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guaranteed Obligations.  If claim is ever made on
the Administrative Agent or any other Guaranteed Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations, and the Administrative Agent or such other Guaranteed
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guaranteed Party with any such claimant (including any Borrower or
a trustee in bankruptcy for any Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guaranteed Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guaranteed Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guaranteed Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guaranteed Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guaranteed Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guaranteed Obligations existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid without setoff, deduction or counterclaim (excluding
Taxes required to be withheld pursuant to Section 3.10 of the Credit Agreement)
and otherwise in accordance with the Credit Agreement (including, without
limitation, Sections 3.1 and 3.10 thereof).

 

U-4

--------------------------------------------------------------------------------


 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Guaranteed Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guaranteed
Party, each Affiliate of a Guaranteed Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guaranteed Party (other than the Administrative Agent), an Affiliate
of a Guaranteed Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guaranteed Party, an
Affiliate of a Guaranteed Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guaranteed
Obligations, although such obligations shall be contingent or unmatured.  Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guaranteed Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guaranteed Obligations.  If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from any other
Loan Party on account of or in any manner in respect of any Junior Claim until
all of the Guaranteed Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guaranteed Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guaranteed Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guaranteed Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guaranteed Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guaranteed Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guaranteed Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guaranteed Obligations and the nature, scope and extent of the risks

 

U-5

--------------------------------------------------------------------------------


 

that such Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guaranteed Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH GUARANTOR, AND EACH OF THE GUARANTEED
PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR
CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR AND ANY OF THE GUARANTEED PARTIES
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE GUARANTORS, AND THE GUARANTEED PARTIES BY ACCEPTING
THE BENEFITS HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)                                 EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER
GUARANTEED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.

 

U-6

--------------------------------------------------------------------------------


 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
GUARANTEED DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guaranteed
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guaranteed
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guaranteed Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. 
The failure of the Administrative Agent or any other Guaranteed Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guaranteed Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guaranteed Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guaranteed Obligations and the termination or cancellation of all Guaranteed
Documents in accordance with their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guaranteed Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guaranteed Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guaranteed Parties may, in accordance with
the applicable provisions of the Guaranteed Documents, assign, transfer or sell
any Guaranteed Obligation, or grant or sell participations in any Guaranteed
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guaranteed Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding any Borrower or any Guarantor.  No Guarantor may assign or transfer
its obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTEED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6
of the Credit Agreement.

 

U-7

--------------------------------------------------------------------------------


 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 3:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guaranteed Party
at its address for notices provided for in the Guaranteed Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guaranteed Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  None of the Administrative Agent, any
other Guaranteed Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guaranteed Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guaranteed Documents.  Each Guarantor hereby
waives, releases, and agrees not to sue the Administrative Agent, any other
Guaranteed Party or any of their respective Related Parties for punitive damages
in respect of any claim in connection with, arising out of, or in any way
related to, this Guaranty, any of the other Guaranteed Documents, or any of the
transactions contemplated by thereby.

 

Section 29. Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 30.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guaranteed Obligations until such time as the
Guaranteed Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guaranteed
Obligations.

 

U-8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, all rights of contribution against any Guarantor
shall terminate from and after such time, if ever, that such Guarantor shall
cease to be a Guarantor in accordance with the applicable provisions of the Loan
Documents.

 

Section 31.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32.  Definitions.  (a) For the purposes of this Guaranty:

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrowers) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by

 

U-9

--------------------------------------------------------------------------------


 

which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Guaranteed Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)                                 As used herein, “Guarantors” shall mean, as
the context requires, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins this
Guaranty as a Guarantor pursuant to the Credit Agreement, (c) with respect to
(i) any Specified Derivatives Obligations between any Loan Party (other than any
Borrower) and any Specified Derivatives Provider, any Borrower and (ii) the
payment and performance by each other Loan Party of its obligations under the
Guaranty with respect to all Swap Obligations (other than any Excluded Swap
Obligation), any Borrower, and (d) the successors and permitted assigns of the
foregoing.

 

(c)                                  Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

U-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

 

[NAME OF GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o SL Green Realty Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attention: Chief Financial Officer

 

Telecopy Number:

(212) 356-4137

 

Telephone Number:

(212) 216-2700

 

U-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             ,     , executed and delivered
by                       , a               (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Second Amended and Restated
Credit Agreement dated as of November 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among SL Green Realty Corp. (the “Parent”) and SL Green Operating
Partnership, L.P. (“SLGOP”; together with the Parent, each individually a
“Borrower” and collectively, the “Borrowers”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Guaranteed Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the other Lenders have agreed to make
available to the Borrowers certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts, as applicable, with any Borrower and/or its
Subsidiaries;

 

WHEREAS, the New Guarantor is owned or controlled by a Borrower, or is otherwise
an Affiliate of a Borrower;

 

WHEREAS, the Borrowers, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guaranteed Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guaranteed Parties making such financial accommodations
available; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guaranteed Parties continuing to make such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of            , 20   (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guaranteed Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guaranteed Obligations (as
defined in the Guaranty);

 

U-12

--------------------------------------------------------------------------------


 

(b)                                 makes to the Administrative Agent and the
other Guaranteed Parties as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Following Page]

 

U-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

([CORPORATE] SEAL)

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o SL Green Realty Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Chief Financial Officer

 

 

Telecopy Number:

(212) 356-4137

 

 

Telephone Number:

(212) 216-2700

 

 

 

 

 

 

Accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

U-14

--------------------------------------------------------------------------------